EXHIBIT 10.34
Published CUSIP Number:          
Revolving Credit CUSIP Number:          
 
CREDIT AGREEMENT
dated as of May 31, 2006
by and among
BOWATER CANADIAN FOREST PRODUCTS INC.,
as Borrower,
BOWATER INCORPORATED,
as Guarantor,
the Lenders referred to herein,
THE BANK OF NOVA SCOTIA,
as Administrative Agent
and Issuing Lender,
BANK OF MONTREAL,
as Syndication Agent and Swingline Lender,
TD SECURITIES LLC,
as Syndication Agent
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent
WACHOVIA CAPITAL MARKETS, LLC
as Sole Book Manager
WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger
 





--------------------------------------------------------------------------------



 



Table of Contents

                      Page ARTICLE I DEFINITIONS     1  
 
           
SECTION 1.1
  Definitions     1  
SECTION 1.2
  Other Definitions and Provisions     32  
SECTION 1.3
  Accounting Terms     33  
SECTION 1.4
  PPSA and CCQ Terms     33  
SECTION 1.5
  Rounding     33  
SECTION 1.6
  References to Agreement and Laws     33  
SECTION 1.7
  Times of Day     34  
SECTION 1.8
  Letter of Credit Amounts     34  
SECTION 1.9
  Amount of Obligations     34  
 
            ARTICLE II REVOLVING CREDIT FACILITY     34  
 
           
SECTION 2.1
  Revolving Credit Loans     34  
SECTION 2.2
  Swingline Loans     34  
SECTION 2.3
  Procedure for Advances of Revolving Credit Loans and Swingline Loans     37  
SECTION 2.4
  Repayment and Prepayment of Revolving Credit Loans and Swingline Loans     38
 
SECTION 2.5
  Permanent Reduction of the Commitment     41  
SECTION 2.6
  Termination of Credit Facility     41  
SECTION 2.7
  Terms Applicable to BA Loans     42  
 
            ARTICLE III LETTER OF CREDIT FACILITY     47  
 
           
SECTION 3.1
  L/C Commitment     47  
SECTION 3.2
  Procedure for Issuance of Letters of Credit     48  
SECTION 3.3
  Commissions and Other Charges     48  
SECTION 3.4
  L/C Participations     49  
SECTION 3.5
  Reimbursement Obligation of the Borrower     50  
SECTION 3.6
  Obligations Absolute     51  
SECTION 3.7
  Effect of Letter of Credit Application     51  
 
            ARTICLE IV GENERAL LOAN PROVISIONS     51  
 
           
SECTION 4.1
  Interest     51  
SECTION 4.2
  Notice and Manner of Conversion or Continuation of Loans     54  
SECTION 4.3
  Fees     56  
SECTION 4.4
  Manner of Payment     56  
SECTION 4.5
  Evidence of Indebtedness     57  
SECTION 4.6
  Adjustments     57  
SECTION 4.7
  Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption  
     
 
  by the Administrative Agent     58  
SECTION 4.8
  Changed Circumstances     59  

i



--------------------------------------------------------------------------------



 



                      Page
SECTION 4.9
  Indemnity     60  
SECTION 4.10
  Increased Costs     60  
SECTION 4.11
  Taxes     62  
SECTION 4.12
  Mitigation Obligations; Replacement of Lenders     64  
SECTION 4.13
  Security     65  
SECTION 4.14
  Additional Subsidiary Borrowers     65  
 
            ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING     67  
 
           
SECTION 5.1
  Closing     67  
SECTION 5.2
  Conditions to Closing and Initial Extensions of Credit     67  
SECTION 5.3
  Conditions to All Extensions of Credit     70  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER     72  
 
           
SECTION 6.1
  Representations and Warranties     72  
SECTION 6.2
  Survival of Representations and Warranties, Etc     79  
 
            ARTICLE VII FINANCIAL INFORMATION AND NOTICES     79  
 
           
SECTION 7.1
  Financial Statements and Projections     79  
SECTION 7.2
  Officer's Compliance Certificate     82  
SECTION 7.3
  Accountants' Certificate     82  
SECTION 7.4
  Other Reports     82  
SECTION 7.5
  Notice of Litigation and Other Matters     82  
SECTION 7.6
  Accuracy of Information     83  
 
            ARTICLE VIII AFFIRMATIVE COVENANTS     84  
 
           
SECTION 8.1
  Preservation of Corporate Existence and Related Matters     84  
SECTION 8.2
  Maintenance of Property; Reinvestment     84  
SECTION 8.3
  Insurance     85  
SECTION 8.4
  Accounting Methods and Financial Records     85  
SECTION 8.5
  Payment of Taxes     85  
SECTION 8.6
  Compliance With Laws and Approvals     85  
SECTION 8.7
  Environmental Laws     85  
SECTION 8.8
  Compliance with ERISA     86  
SECTION 8.9
  Visits and Inspections     86  
SECTION 8.10
  Additional Subsidiary Guarantors and Parent Guarantors     86  
SECTION 8.11
  Use of Proceeds     87  
SECTION 8.12
  Further Assurances     87  
 
            ARTICLE IX FINANCIAL COVENANTS     88  
 
           
SECTION 9.1
  Consolidated Senior Secured Leverage Ratio     88  
SECTION 9.2
  Interest Coverage Ratio     88  
 
            ARTICLE X NEGATIVE COVENANTS     88  
 
           
SECTION 10.1
  Limitations on Indebtedness     88  
SECTION 10.2
  Limitations on Liens     91  

ii



--------------------------------------------------------------------------------



 



                      Page
SECTION 10.3
  Limitations on Loans, Advances, Investments and Acquisitions     92  
SECTION 10.4
  Limitations on Mergers and Liquidation     93  
SECTION 10.5
  Limitations on Asset Dispositions     94  
SECTION 10.6
  Limitations on Dividends and Distributions     95  
SECTION 10.7
  Limitations on Exchange and Issuance of Capital Stock     96  
SECTION 10.8
  Transactions with Affiliates     96  
SECTION 10.9
  Certain Accounting Changes; Organizational Documents     96  
SECTION 10.10
  Amendments; Payments and Prepayments of Indebtedness     97  
SECTION 10.11
  Restrictive Agreements     98  
SECTION 10.12
  Nature of Business     98  
SECTION 10.13
  Impairment of Security Interests     99  
 
            ARTICLE XI UNCONDITIONAL U.S. BORROWER GUARANTY     99  
 
           
SECTION 11.1
  Guaranty of Obligations     99  
SECTION 11.2
  Nature of Guaranty     99  
SECTION 11.3
  Waivers     100  
SECTION 11.4
  Modification of Loan Documents, Etc.     101  
SECTION 11.5
  Demand by the Administrative Agent     102  
SECTION 11.6
  Termination; Reinstatement     102  
SECTION 11.7
  No Subrogation     103  
SECTION 11.8
  Payments     103  
 
            ARTICLE XII DEFAULT AND REMEDIES     104  
 
           
SECTION 12.1
  Events of Default     104  
SECTION 12.2
  Remedies     106  
SECTION 12.3
  Rights and Remedies Cumulative; Non-Waiver; etc     107  
SECTION 12.4
  Crediting of Payments and Proceeds     107  
SECTION 12.5
  Administrative Agent May File Proofs of Claim     108  
 
            ARTICLE XIII THE ADMINISTRATIVE AGENT     109  
 
           
SECTION 13.1
  Appointment and Authority     109  
SECTION 13.2
  Rights as a Lender     110  
SECTION 13.3
  Exculpatory Provisions     111  
SECTION 13.4
  Reliance by the Administrative Agent     111  
SECTION 13.5
  Delegation of Duties     112  
SECTION 13.6
  Resignation of Administrative Agent     112  
SECTION 13.7
  Non-Reliance on Administrative Agent, the Arranger and Other Lenders     113  
SECTION 13.8
  No Other Duties, etc     113  
SECTION 13.9
  Collateral and Guaranty Matters     114  
SECTION 13.10
  Swingline Lender     114  
 
            ARTICLE XIV MISCELLANEOUS     115  
 
           
SECTION 14.1
  Notices     115  
SECTION 14.2
  Amendments, Waivers and Consents     116  

iii



--------------------------------------------------------------------------------



 



                      Page
SECTION 14.3
  Expenses; Indemnity     118  
SECTION 14.4
  Right of Setoff     120  
SECTION 14.5
  Governing Law     121  
SECTION 14.6
  Waiver of Jury Trial     121  
SECTION 14.7
  Reversal of Payments     122  
SECTION 14.8
  Injunctive Relief; Punitive Damages     122  
SECTION 14.9
  Accounting Matters     122  
SECTION 14.10
  Successors and Assigns; Participations     122  
SECTION 14.11
  Confidentiality     125  
SECTION 14.12
  Performance of Duties     126  
SECTION 14.13
  All Powers Coupled with Interest     126  
SECTION 14.14
  Survival of Indemnities     126  
SECTION 14.15
  Titles and Captions     126  
SECTION 14.16
  Severability of Provisions     126  
SECTION 14.17
  Counterparts     127  
SECTION 14.18
  Integration     127  
SECTION 14.19
  Term of Agreement     127  
SECTION 14.20
  Advice of Counsel, No Strict Construction     127  
SECTION 14.21
  Inconsistencies with Other Documents; Independent Effect of Covenants     127
 

iv



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  —   Form of Revolving Credit Note
Exhibit A-2
  —   Form of Swingline Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Notice of Account Designation
Exhibit D
  —   Form of Notice of Prepayment
Exhibit E
  —   Form of Notice of Conversion/Continuation
Exhibit F
  —   Form of Officer's Compliance Certificate
Exhibit G
  —   Form of Assignment and Assumption
Exhibit H
  —   Form of Subsidiary Guaranty Agreement
Exhibit I
  —   Form of Collateral Agreement
Exhibit J
  —   Form of Intercompany Subordination Agreement

SCHEDULES

         
Schedule 1.1(a)
  —   Existing Letters of Credit
Schedule 1.1(b)
  —   Specified Existing Notes
Schedule 6.1(b)
  —   Subsidiaries and Capitalization
Schedule 6.1(i-1)
  —   ERISA Plans
Schedule 6.1(i-2)
  —   Canadian Plans
Schedule 6.1(l)
  —   Significant Indebtedness
Schedule 6.1(n)
  —   Burdensome Provisions
Schedule 6.1(t)
  —   Litigation
Schedule 10.1
  —   Permitted Indebtedness
Schedule 10.2
  —   Existing Liens
Schedule 10.3
  —   Existing Loans, Advances and Investments
Schedule 10.8
  —   Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of May 31, 2006, by and among BOWATER CANADIAN
FOREST PRODUCTS INC., a Canadian corporation, as Borrower (the "Borrower"),
BOWATER INCORPORATED, a Delaware corporation, as Guarantor (the "U.S.
Borrower"), the lenders who are party to this Agreement pursuant to the
execution of the authorization (the "Lender Authorization") attached hereto as
Annex A or who may become a party to this Agreement pursuant to Section 14.10
hereof, as Lenders, and THE BANK OF NOVA SCOTIA, as Administrative Agent for the
Lenders.
STATEMENT OF PURPOSE
     The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     "Administrative Agent" means The Bank of Nova Scotia, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 13.6.
     "Administrative Agent's Office" means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     "Administrative Questionnaire" means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     "Affiliate" means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term "control" means (a) the power
to vote ten percent (10%) or more of the securities or other equity interests of
a Person having ordinary voting power (excluding, however, a Person or group
whose ownership in another Person is permitted to be reported on Schedule 13G
pursuant to Rule 13d-1(b) under the Securities Exchange Act of 1934, as amended)
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, (i) no individual shall be an Affiliate of the U.S. Borrower or any
of its Subsidiaries solely and exclusively by reason of his or her being a
director, officer or employee of the U.S. Borrower or any of its Subsidiaries
and (ii) none of the Subsidiaries of the U.S. Borrower shall be Affiliates of
the U.S. Borrower or any of its Subsidiaries.
     "Aggregate Credit Exposure" means the sum of (a) the aggregate amount of
outstanding Loans and (b) the aggregate amount of outstanding U.S. Loans.

1



--------------------------------------------------------------------------------



 



     "Agreement" means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
     "Applicable Insolvency Laws" means all Applicable Laws governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other "avoidance" provisions of Title 11 of the United States Code, as
amended or supplemented, the Bankruptcy and Insolvency Act (Canada), as amended
or supplemented, the Companies' Creditors Arrangement Act (Canada), as amended
or supplemented, and the CCQ).
     "Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, legally binding policies, interpretations and orders of courts or
Governmental Authorities and all orders and decrees of all courts and
arbitrators.
     "Applicable Margin" means the corresponding percentages per annum as set
forth below based on the Average Utilization:

                      Pricing               Canadian Prime Rate Level   Average
Utilization Percentage   LIBOR +   or Base Rate +
I
  Greater than 75%     2.00 %     0.75 %
 
                   
II
  Greater than 35%, but less than or equal to 75%     1.75 %     0.50 %
 
                   
III
  Less than or equal to 35%     1.50 %     0.25 %

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly on the date (each a "Calculation Date") ten (10) Business
Days after the end of each fiscal quarter of the U.S. Borrower; provided that
the Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Average Utilization Percentage as
of the last day of the most recently ended fiscal quarter of the U.S. Borrower
preceding the applicable Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
     "Approved Fund" means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     "Asset Coverage Amount" means, as of any date of determination, an amount
equal to sixty-five percent (65%) of the net book value of the Coverage Assets
as set forth on the

2



--------------------------------------------------------------------------------



 



Consolidated balance sheet of the Borrower and its Subsidiaries most recently
delivered pursuant to Sections 5.2 or 7.1 hereof.
     "Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the U.S. Borrower or any of its
Subsidiaries whether by sale, lease, transfer or otherwise. The term "Asset
Disposition" shall not include any Insurance and Condemnation Event.
     "Assignment and Assumption" means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     "Attributable Indebtedness" means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
     "Average Utilization" means, for any calendar quarter, the average daily
principal balance of all Extensions of Credit outstanding during such calendar
quarter.
     "BA Discount Rate" means, with respect to an issue of Bankers' Acceptances
with the same maturity date, (a) for a Lender which is a Schedule I Lender, the
CDOR Rate for the appropriate term, and (b) for a Lender which is a Lender
(other than a Schedule I Lender), the arithmetic average (rounded upwards to the
nearest 1/100 of 1%) of the actual discount rates for Bankers' Acceptances for
such term accepted by the Schedule II or III Reference Banks established in
accordance with their normal practices at or about 10:00 a.m. (Toronto time) on
the date of issuance.
     "BA Equivalent Loan" means a Revolving Credit Loan made to the Borrower by
a Non-BA Lender in lieu of accepting such Non-BA Lender's share of Bankers'
Acceptances which may be evidenced by a Discount Note.
     "BA Loan" means a borrowing by the Borrower by way of the issuance of
Bankers' Acceptances and includes a BA Equivalent Loan.
     "BA Proceeds" means, for any Bankers' Acceptance issued and to be purchased
by the Lenders hereunder, an amount calculated on the applicable date that such
Bankers' Acceptance is accepted by dividing:

  (a)   the face amount of such Bankers' Acceptance         by     (b)   the sum
of one plus the product of:

3



--------------------------------------------------------------------------------



 



     (i) the BA Discount Rate applicable thereto
          and
     (ii) a fraction, the numerator of which is the number of days in the
applicable Interest Period and the denominator of which is the number of days in
the applicable year, being 365 or 366, as the case may be,
     with the product being rounded up or down to the (A) second decimal place
(with .005 being rounded up) and (B) nearest whole cent with one-half of one
cent being rounded up.
     "Bankers' Acceptance" means each bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Borrower and accepted by a Lender
(including, without limitation, each Discount Note).
     "Base Rate" means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.
     "Base Rate Loan" means any Loan made to the Borrower in Dollars which bears
interest at a rate based upon the Base Rate as provided in Section 4.1(a).
     "BCFC Notes" means the 7.95% Notes due 2011 issued pursuant to the
Indenture dated as of October 31, 2001 among Bowater Canada Finance Corporation,
as Issuer, the U.S. Borrower, as Guarantor, and The Bank of New York, as
Trustee.
     "Borrower" has the meaning assigned thereto in the introductory paragraph
hereto.
     "Borrowing Limit" means, at any time, the lesser of:
     (a) the aggregate principal amount of the Commitments at such time less,
except with respect to Sections 2.4(b) and 5.2(e)(iii),
     (i) in the case of any request for Revolving Credit Loans (other than BA
Loans), the sum of all outstanding Swingline Loans, BA Loans and L/C
Obligations;
     (ii) in the case of any request for Swingline Loans, the sum of all
outstanding Revolving Credit Loans (including BA Loans) and L/C Obligations; or
     (iii) in the case of any request for BA Loans, the sum of all outstanding
Revolving Credit Loans (other than BA Loans), Swingline Loans and L/C
Obligations; or
     (iv) in the case of any request for issuance of a Letter of Credit, the sum
of all outstanding Loans (including BA Loans); and
     (b) the amount which, when aggregated with the aggregate amount of all
other Extensions of Credit, does not exceed the Asset Coverage Amount.

4



--------------------------------------------------------------------------------



 



     "Bowater-Calhoun Arrangement" means that certain intercompany loan
arrangement pursuant to which:
     (a) the U.S. Borrower loaned $33,294,000 of proceeds of the McMinn County
pollution control bonds to Calhoun Newsprint Company as evidenced by an
intercompany note payable to the U.S. Borrower; and
     (b) Calhoun Newsprint Company loaned such proceeds back to the U.S.
Borrower as evidenced by an intercompany note payable to Calhoun Newsprint
Company and secured by the U.S. Borrower's intercompany note receivable referred
to in clause (a).
     "Bowater Guaranteed Obligations" has the meaning assigned thereto in
Section 11.1.
     "Business Day" means:
     (a) for all purposes other than as set forth in clause (b) below, any day
other than a Saturday, Sunday or legal holiday on which banks in New York, New
York, Toronto, Ontario and Montreal, Québec are open for the conduct of their
commercial banking business; and
     (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in deposits for the applicable Permitted Currency in the London
interbank market or any other applicable offshore interbank market for such
Permitted Currency.
     "Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.
     "Canadian Dollar" or "C$" means, at any time of determination, the lawful
currency of Canada.
     "Canadian Employee Benefit Plan" means (a) any employee benefit plan that
is maintained for the benefit of employees or former employees of the Borrower
or any of its Domestic Subsidiaries registered in accordance with the ITA or
other Applicable Law which the U.S. Borrower or any of its Subsidiaries
sponsors, maintains, or to which it makes, is making, or is obligated to make,
contributions or (b) any Canadian Pension Plan or Canadian Multiemployer Plan
that has at any time within the preceding six (6) years been maintained for the
employees of the U.S. Borrower or any of its Subsidiaries, and shall not include
any Employee Benefit Plan.
     "Canadian Fee Letter" means the separate fee letter agreement executed by
the Borrower and The Bank of Nova Scotia and/or certain of its affiliates dated
May 31, 2006.
     "Canadian GAAP" means generally accepted accounting principles in Canada,
that are applicable to the circumstances as of the date of determination,
consistently applied.
     "Canadian Multiemployer Plan" means a "multi-employer pension plan" as
defined by Applicable Laws and registered in accordance with the ITA or other
Applicable Laws and as to which the U.S. Borrower or any of its Subsidiaries is
making, or is accruing an obligation to

5



--------------------------------------------------------------------------------



 



make, or has accrued an obligation to make, contributions within the preceding
six (6) years, and shall not include any Multiemployer Plan.
     "Canadian Pension Plan" means any Canadian Employee Benefit Plan, other
than a Canadian Multiemployer Plan, which is registered in accordance with the
ITA or other Applicable Law and which (a) is maintained for the employees of the
U.S. Borrower or any of its Subsidiaries or (b) has at any time within the
preceding six (6) years been maintained for the employees of the U.S. Borrower
or any of its Subsidiaries which the U.S. Borrower or any of its Subsidiaries
sponsors, maintains, or to which it makes, is making or is obligated to make,
contributions, and shall not include any Pension Plan.
     "Canadian Prime Rate" means,
     (a) with respect to Revolving Credit Loans denominated in Canadian Dollars,
at any time, the greater of (i) the rate of interest per annum announced by the
Administrative Agent from time to time (and in effect on such day) as its prime
rate for Canadian Dollar commercial loans made in Canada, as adjusted
automatically from time to time and without notice to the Borrower upon change
by the Administrative Agent and (ii) one percent (1%) plus the one (1) month
CDOR Rate from time to time (and in effect on such day) as advised by the
Administrative Agent to the Borrower from time to time pursuant hereto; and
     (b) with respect to Swingline Loans denominated in Canadian Dollars, at any
time, the greater of (i) the rate of interest per annum announced by the
Swingline Lender from time to time (and in effect on such day) as its prime rate
for Canadian Dollar commercial loans made in Canada, as adjusted automatically
from time to time and without notice to the Borrower upon change by the
Swingline Lender and (ii) one percent (1%) plus the one (1) month CDOR Rate from
time to time (and in effect on such day) as advised by the Swingline Lender to
the Borrower from time to time pursuant hereto.
     The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent or the Swingline Lender, as applicable, as its prime rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.
     "Canadian Prime Rate Loan" means any Loan made to the Borrower in Canadian
Dollars which bears interest based upon the Canadian Prime Rate as provided in
Section 4.1(a).
     "Canadian Qualified Lender" means a Lender that:
     (a) is resident in Canada for the purposes of the ITA; or
     (b) is an "authorized foreign bank" for the purposes of the ITA, where any
amount paid or credited to it in respect of any Loan is paid or credited to it
in respect of its Canadian banking business, as defined in the ITA, and which is
accordingly deemed a resident in Canada pursuant to the ITA for purposes of
Part XIII of the ITA and in particular withholding tax on the Obligations owed
to it.

6



--------------------------------------------------------------------------------



 



     "Capital Asset" means, with respect to the U.S. Borrower and its
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the U.S.
Borrower and its Subsidiaries.
     "Capital Expenditures" means, with respect to the U.S. Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the U.S. Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.
     "Capital Lease" means any lease of any property by the U.S. Borrower or any
of its Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the U.S. Borrower and its Subsidiaries.
     "Capital Stock" means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     "Cash Equivalents" means, collectively:
     (a) marketable obligations issued or unconditionally guaranteed by the
United States, Canada or any agency thereof maturing within two hundred seventy
(270) days from the date of acquisition thereof;
     (b) commercial paper maturing no more than two hundred seventy (270) days
from the date of creation thereof and currently having the highest rating
obtainable from either S&P, Moody's or DBRS;
     (c) certificates of deposit, time deposits and bankers' acceptances
maturing no more than two hundred seventy (270) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States or Canada, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of "A" or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank;
     (d) repurchase obligations for underlying securities of the types described
in, and satisfying the requirements specified in, clauses (a) and (c) above
entered into with any bank satisfying the requirements specified in clause
(c) above;
     (e) demand deposit accounts maintained in the ordinary course of business;
and
     (f) (i) money market mutual or similar funds which (A) invest solely in
assets of the types described in clauses (a) through (e) above, without regard
to the limitations as to the maturity of such obligations, bankers' acceptances,
time deposits,

7



--------------------------------------------------------------------------------



 



certificates of deposit, repurchase agreements or commercial paper set forth
above, (B) are rated at least "AAm" or "AAmg" or their equivalent by both S&P
and Moody's, provided that there is no "r-highlighter" affixed to such rating
and (C) comply with Rule 2a-7 of the Investment Company Act of 1940, as amended;
and
          (ii) the money market fund called Columbia Cash Reserves, so long as
Columbia Cash Reserves continues to buy only "first tier" securities as defined
by Rule 2a-7 of the Investment Company Act of 1940, as amended.
     "CCQ" means the Civil Code of Québec as in effect in the Province of
Québec, as amended or modified from time to time.
     "CDOR Rate" means, on any day, with respect to a particular term as
specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates (rounded upwards to the nearest
multiple of 0.01%) for bankers' acceptances denominated in Canadian Dollars for
such term and face amount identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in any
posted rate or in the posted average annual rate). If the rate does not appear
on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate on any
day shall be calculated by the Administrative Agent as the arithmetic average of
the discount rates (rounded upwards to the nearest multiple of 0.01%) for
bankers' acceptances denominated in Canadian Dollars for such term and face
amount of, and as quoted by, the Schedule I Reference Banks, as of 10:00 a.m.
(Toronto time) on that day, or if that day is not a Business Day, then on the
immediately preceding Business Day. Each calculation by the Administrative Agent
of the CDOR Rate shall be binding and conclusive for all purposes, absent
manifest error.
     "Change in Control" means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) shall obtain ownership or control
in one or more series of transactions of more than thirty-five percent (35%) of
the Capital Stock or thirty-five percent (35%) of the voting power of the U.S.
Borrower entitled to vote in the election of members of the board of directors
of the U.S. Borrower, (b) during any period of twenty-five (25) consecutive
calendar months, a majority of the members of the board of directors of the U.S.
Borrower cease to be composed of Continuing Directors, (c) there shall have
occurred under any indenture or other instrument evidencing any Indebtedness of
the U.S. Borrower or any of its Subsidiaries in excess of $25,000,000 any
"change in control" or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the U.S. Borrower
to repurchase, redeem or repay all or any part of such Indebtedness or Capital
Stock provided for therein (provided that if such obligation is contingent on
any other event or circumstance, then such "change in control" shall not
constitute a Change in Control hereunder unless such other event or circumstance
also has occurred or exists) or (d) the U.S. Borrower shall cease to own,
directly or indirectly, one hundred percent (100%) of the Capital Stock of the
Borrower. For the purposes hereof, "Continuing Directors" means, during any
period of twenty-five (25) consecutive calendar months, individuals (i) who were
members of the board of directors on the first day of such period, (ii) whose
election or nomination to the board of directors was approved by individuals

8



--------------------------------------------------------------------------------



 



who comprised a majority of the board of directors on the first day of such
period or (iii) whose election or nomination to the board of directors was
approved by (A) individuals who were members of the board of directors on the
first day of such period or (B) individuals whose election or nomination to the
board of directors was approved by a majority of the board of directors on the
first day of such period; provided that in each case such individuals referenced
in clause (A) and clause (B) constituted a majority of the board of directors at
the time of such election or nomination.
     "Change in Law" means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     "Closing Date" means the date of this Agreement or such later Business Day
upon which each condition described in Section 5.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
     "Code" means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     "Collateral" means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     "Collateral Agreement" means the collateral agreement of even date executed
by the Borrower in favor of the Administrative Agent, for the benefit of itself
and the Secured Parties, substantially in the form of Exhibit I, as amended,
restated, supplemented or otherwise modified from time to time.
     "Commitment" means (a) as to any Lender, the obligation of such Lender to
make Extensions of Credit to the Borrower hereunder in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender's name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Extensions of Credit, as such amount
may be modified at any time or from time to time pursuant to the terms hereof.
The Commitment of all the Lenders on the Closing Date shall be $165,000,000.
     "Commitment Percentage" means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Commitments of all
the Lenders.
     "Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
     "Consolidated Adjusted EBITDA" means, for any period, the sum for the U.S.
Borrower and its Consolidated Subsidiaries (determined on a Consolidated basis,
without duplication, in accordance with GAAP) of the following: (a) Consolidated
EBITDA for such period plus (b) any net gain on any Asset Disposition during
such period minus (c) any net loss on any Asset

9



--------------------------------------------------------------------------------



 



Disposition during such period; provided that, for purposes of this Agreement,
Consolidated Adjusted EBITDA shall be adjusted on a pro forma basis, in a manner
consistent with Regulation S-X of the SEC or otherwise reasonably acceptable to
the Administrative Agent, to include or exclude, as applicable, as of the first
day of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section 10.5(a)-(g)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.
     "Consolidated EBITDA" means, for any period, the sum for the U.S. Borrower
and its Consolidated Subsidiaries (determined on a Consolidated basis, without
duplication, in accordance with GAAP) of the following:
     (a) Consolidated Net Income for such period,
     plus
     (b) the sum of the following to the extent deducted in determining
Consolidated Net Income for such period:
     (i) income taxes for such period (or minus, to the extent added in
determining Consolidated Net Income for such period, income tax benefit for such
period);
     (ii) amortization, depreciation, depletion and other non-cash charges for
such period;
     (iii) Consolidated Interest Expense for such period;
     (iv) any extraordinary charges for such period;
     (v) any unusual or non-recurring charges for such period up to an amount
not to exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower
and its Subsidiaries (as calculated without giving effect to this clause (v) or
clause (vi) below);
     (vi) any cost savings and synergies associated with a Permitted Acquisition
not to exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower
and its Subsidiaries (as calculated without giving effect to this clause (vi) or
clause (v) above);and
     (vii) any net loss on any Asset Disposition during such period,
     less
     (c) the sum of the following to the extent included in determining
Consolidated Net Income for such period:
     (i) the aggregate amount of interest income for such period;

10



--------------------------------------------------------------------------------



 



     (ii) any extraordinary gains during such period;
     (iii) any unusual or non-recurring gains during such period; and
     (iv) any net gain on any Asset Disposition during such period;
provided that, for purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a pro forma basis, in a manner consistent with Regulation S-X of the
SEC or otherwise reasonably acceptable to the Administrative Agent, to include
or exclude, as applicable, as of the first day of any applicable period, (A) any
Permitted Acquisition closed during such period or (B) any permitted Asset
Disposition closed during such period (other than Asset Dispositions permitted
pursuant to Section 10.5(a)-(g)) of assets having an aggregate fair market value
(at the time of the closing of such Asset Disposition) in excess of $50,000,000.
     "Consolidated Interest Expense" means, with respect to the U.S. Borrower
and its Consolidated Subsidiaries for any period, the gross interest expense
(including, without limitation, interest expense attributable to Capital Leases
and plus the net amount payable (or minus the net amount receivable) under any
Interest Rate Contracts of the U.S. Borrower and its Consolidated Subsidiaries),
all determined for such period on a Consolidated basis without duplication, in
accordance with GAAP.
     "Consolidated Net Income" means, with respect to the U.S. Borrower and its
Consolidated Subsidiaries, for any period of determination, the net income (or
loss) of the U.S. Borrower and its Consolidated Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.
     "Consolidated Senior Secured Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Total Senior Secured Indebtedness
on such date to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.
     "Consolidated Subsidiary" means, for any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP, excluding in any
event any QSPE.
     "Consolidated Total Indebtedness" means, as of any date of determination,
without duplication, all Indebtedness (excluding clause (h) of the definition
thereof) of the U.S. Borrower and its Consolidated Subsidiaries.
     "Consolidated Total Leverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
"Consolidated Total Senior Secured Indebtedness" means,
     (a) for purposes of determining the Consolidated Senior Secured Leverage
Ratio, as of any date of determination with respect to the U.S. Borrower and its
Consolidated Subsidiaries

11



--------------------------------------------------------------------------------



 



on a Consolidated basis, without duplication, the sum of (i) all outstanding
U.S. Extensions of Credit (including, without limitation, each outstanding
letter of credit and each outstanding swingline loan) under the U.S. Credit
Facility plus (ii) all outstanding Extensions of Credit (including, without
limitation, each outstanding Letter of Credit and each outstanding Swingline
Loan) under the Credit Facility plus (iii) all other outstanding Indebtedness
(other than any Hedging Agreement) of the U.S. Borrower and its Consolidated
Subsidiaries which is secured by any assets of the U.S. Borrower and its
Consolidated Subsidiaries; and
     (b) for all other purposes, as of any date of determination with respect to
the U.S. Borrower and its Consolidated Subsidiaries on a Consolidated basis,
without duplication, the sum of (i) all outstanding U.S. Extensions of Credit
(including, without limitation, each outstanding letter of credit and each
outstanding swingline loan) under the U.S. Credit Facility plus (ii) all other
outstanding Indebtedness (other than any Hedging Agreement) of the U.S. Borrower
and its Consolidated Subsidiaries which is secured by a Lien on the U.S.
Coverage Assets.
     "Coverage Assets" means all accounts receivable (excluding any intercompany
accounts receivable) and all inventory of the Borrower and its Domestic
Subsidiaries.
     "Credit Facility" means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
     "Credit Parties" means, collectively, the Borrower and the Guarantors.
     "DBRS" means Dominion Bond Rating Service Limited and any successor
thereto.
     "Default" means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans or participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy,
receivership or insolvency proceeding.
     "Determination Time" means (i) with respect to Extensions of Credit
expressed in Canadian Dollars, each of (A) approximately 11:00 a.m. (Toronto
time) two (2) Business Days before such Extension of Credit is made or issued
(or to be made or issued), as applicable, and (B) approximately 11:00 a.m.
(Toronto time) two (2) Business Days before each date on which such Extension of
Credit is continued pursuant to Section 4.2 or extended (or to be continued or
extended), as applicable, or (ii) with respect to any other sums expressed in
Canadian Dollars, at such times as may be reasonably determined by the
Administrative Agent (not more frequently than quarterly).
     "Discount Note" means a non-interest bearing promissory note denominated in
Canadian Dollars issued by the Borrower to a Non-BA Lender to evidence a BA
Equivalent Loan.

12



--------------------------------------------------------------------------------



 



     "Disputes" means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
     "Documentation Agent" means Wachovia Bank, National Association, in its
capacity as Documentation Agent hereunder.
     "Dollar Amount" means, as of any date of determination, (a) with respect to
each Extension of Credit or other sum expressed in Dollars, the amount thereof
and (b) with respect to each Extension of Credit or other sum expressed in
Canadian Dollars, the amount of Dollars which is equivalent to the principal
amount of such Extension of Credit or other sum, at the most favorable spot
exchange rate reasonably determined by the Administrative Agent as of the most
recent Determination Time.
     "Dollars" or "$" means, unless otherwise qualified, dollars in lawful
currency of the United States.
     "Domestic Subsidiary" means any Subsidiary of the Borrower organized under
the laws of Canada or any province or political subdivision thereof.
     "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Swingline Lender, (iii) each
Issuing Lender and (iv) unless a Default or Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that unless a Default or Event of Default has occurred and is
continuing any Person that is not a Canadian Qualified Lender shall not be an
Eligible Assignee without the consent of the Borrower. Notwithstanding the
foregoing, "Eligible Assignee" shall not include the U.S. Borrower or any of the
U.S. Borrower's Affiliates or Subsidiaries.
     "Employee Benefit Plan" means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of the U.S.
Borrower or any of its Subsidiaries which the U.S. Borrower or any of its
Subsidiaries or any of their ERISA Affiliates sponsors, maintains, or to which
it makes, is making, or is obligated to make, contributions or (b) any Pension
Plan or Multiemployer Plan that has at any time within the preceding six
(6) years been maintained for the employees of the U.S. Borrower or any of its
Subsidiaries or any of their current or former ERISA Affiliates.
     "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from

13



--------------------------------------------------------------------------------



 



Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.
     "Environmental Laws" means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, legally binding policies,
standards and regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.
     "ERISA" means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     "ERISA Affiliate" means any Person who together with the U.S. Borrower or
any of its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     "Event of Default" means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     "Exchangeable Shares" means those shares of Capital Stock issued by Bowater
Canada, Inc. and listed on the Toronto Stock Exchange (under stock symbol BWX)
which are exchangeable at any time at the option of the holder of such shares
into common stock of the U.S. Borrower and which entitle the holder thereof to
similar voting rights and dividend payments (on a per share basis) as those
granted to holders of the common stock of the U.S. Borrower.
     "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by Canada or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.12(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).
     "Existing Facilities" means the collective reference to (a) the credit
facility established pursuant to that certain Credit Agreement dated as of
April 22, 2004 (as amended, restated,

14



--------------------------------------------------------------------------------



 



supplemented or modified) by and among the U.S. Borrower and the Borrower, as
borrowers, JPMorgan Chase Bank, as U.S. administrative agent, The Bank of Nova
Scotia, as Canadian administrative agent and the lenders party thereto and
(b) the conduit facility established pursuant that certain Loan Agreement dated
as of December 19, 2002 (as amended, restated, supplemented or modified) by and
among Bowater Funding Inc., as borrower, the U.S. Borrower, as initial servicer,
the lenders party thereto, SunTrust Capital Markets, Inc. and Wachovia Bank,
National Association, as co-agents, and SunTrust Capital Markets, Inc., as
administrative agent.
     "Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
     "Existing Notes" means the collective reference to each of the senior
unsecured notes and debentures set forth on Schedule 10.1.
     "Extensions of Credit" means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender's Commitment
Percentage of the L/C Obligations then outstanding and (iii) such Lender's
Commitment Percentage of the Swingline Loans then outstanding or (b) the making
of any Loan or participation in any Swingline Loan or any Letter of Credit by
such Lender, as the context requires.
     "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
     "Fiscal Year" means the fiscal year of the U.S. Borrower and its
Subsidiaries ending on December 31.
     "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, Canada and each province thereof shall be
deemed to constitute a single jurisdiction.
     "GAAP" means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     "Governmental Approvals" means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

15



--------------------------------------------------------------------------------



 



     "Governmental Authority" means the government of the United States, Canada
or any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     "Guarantors" means each Parent Guarantor and each Subsidiary Guarantor.
     "Guaranty Obligation" means, with respect to the U.S. Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
     "Hazardous Materials" means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
     "Hedging Agreement" means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     "Hedging Obligations" means all existing or future payment and other
obligations owing by any Credit Party under any Hedging Agreement (which such
Hedging Agreement is permitted

16



--------------------------------------------------------------------------------



 



hereunder) with any Person that is a Lender or an Affiliate of a Lender at the
time such Hedging Agreement is executed.
     "Immaterial Subsidiary" means:
     (a) any Domestic Subsidiary that is not a Wholly-Owned Subsidiary to the
extent that (i) there is a provision in the organizational documents of such
Domestic Subsidiary or (ii) the Borrower or any of its Subsidiaries is party to
a legally enforceable agreement, in either case that would prohibit such
Domestic Subsidiary from being a Subsidiary Guarantor without the consent (or
the approval of directors appointed by) a third party owner of such Domestic
Subsidiary; and
     (b) any individual Domestic Subsidiary having total assets with a book
value that is less than one percent (1%) of the aggregate book value of the
total Consolidated assets of the U.S. Borrower and its Subsidiaries (as of the
most recent date for which financial statements have been delivered).
     "Indebtedness" means, with respect to any Person at any date and without
duplication, the sum of the following:
     (a) all liabilities, obligations and indebtedness for borrowed money of
such Person, including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;
     (b) all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, all obligations under
non-competition, earn-out or similar agreements in connection with an
acquisition), except trade payables and accrued obligations arising in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered;
     (c) the Attributable Indebtedness of such Person with respect to such
Person's obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
     (d) all Indebtedness of any other Person secured by a Lien on any asset
owned by such Person (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;
     (e) all Guaranty Obligations of such Person;
     (f) all obligations, contingent or otherwise, of such Person in connection
with letters of credit, whether or not drawn, including, without limitation, any
reimbursement obligation, and bankers' acceptances issued for the account of
such Person;
     (g) all cash obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Capital Stock of such
Person, unless such redemption, repurchase, exchange, defeasance or other
payment is contingent (unless such contingency has

17



--------------------------------------------------------------------------------



 



been satisfied) or is not required prior to the date that is ninety-one
(91) days after the Maturity Date;
     (h) all Net Hedging Obligations of such Person; and
     (i) the outstanding attributed principal amount under any asset
securitization program of such Person.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Person is not legally
liable therefor under Applicable Law or as a result of any legally enforceable
contractual limitation with respect to such Indebtedness.
     "Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.
     "Insurance and Condemnation Event" means the receipt by the U.S. Borrower
or any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property or assets.
     "Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement substantially in the form of Exhibit J by and among the Administrative
Agent and the applicable Credit Parties or Subsidiaries thereof party thereto.
     "Interest Period" has the meaning assigned thereto in Section 4.1(b).
     "Interest Rate Contract" means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     "ISP98" means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     "Issuing Lender" means (a) with respect to Letters of Credit issued
hereunder on or after the Closing Date, The Bank of Nova Scotia, in its capacity
as issuer thereof, or any successor thereto or any other Lender designated as an
Issuing Lender by the Borrower (with reasonable prior notice of such designation
by the Borrower to the Administrative Agent) and (b) with respect to the
Existing Letters of Credit, the issuers thereof as identified on Schedule
1.1(a).
     "ITA" means the Income Tax Act (Canada), as amended or modified from time
to time.
     "L/C Commitment" means the lesser of (a) Fifty Million Dollars
($50,000,000) and (b) the aggregate Commitments of the Lenders.
     "L/C Facility" means the letter of credit facility established pursuant to
Article III.

18



--------------------------------------------------------------------------------



 



     "L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     "L/C Participants" means the collective reference to all of the Lenders
other than the applicable Issuing Lender.
     "L/C Supporting Documentation" has the meaning assigned thereto in Section
3.2.
     "Lender" means each Person agreeing to be bound by the terms of this
Agreement as a Lender (including, without limitation, each Issuing Lender and
the Swingline Lender unless the context otherwise requires) pursuant to a Lender
Authorization and each Person that hereafter becomes a party to this Agreement
as a Lender pursuant to Section 14.10.
     "Lender Authorization" has the meaning assigned thereto in the introductory
paragraph hereto.
     "Lending Office" means, with respect to any Lender, the office of such
Lender maintaining such Lender's Extensions of Credit.
     "Letter of Credit Application" means an application, in the form specified
by the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.
     "Letters of Credit" means the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
     "LIBOR" means the rate of interest per annum determined on the basis of the
rate for deposits in the applicable Permitted Currency in minimum amounts of at
least $5,000,000 (with respect to Revolving Credit Loans denominated in Dollars)
or C$5,000,000 (with respect to Revolving Credit Loans denominated in Canadian
Dollars) for a period equal to the applicable Interest Period which appears on
the Telerate Page 3750 at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Telerate Page 3750, then "LIBOR" shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in the applicable Permitted Currency in minimum
amounts of at least $5,000,000 (with respect to Revolving Credit Loans
denominated in Dollars) or C$5,000,000 (with respect to Revolving Credit Loans
denominated in Canadian Dollars) would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
     "LIBOR Rate" means the rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) equal to LIBOR. Each calculation by the
Administrative Agent of the LIBOR Rate shall be conclusive and binding for all
purposes, absent manifest error.

19



--------------------------------------------------------------------------------



 



     "LIBOR Rate Loan" means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 4.1(a).
     "Lien" means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothec, hypothecation, assignment by
way of security or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
     "Loan Documents" means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Subsidiary Guaranty Agreements, the Security
Documents and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any of its Subsidiaries in connection
with this Agreement or otherwise referred to herein or contemplated hereby
(excluding any Hedging Agreement), all as may be amended, restated, supplemented
or otherwise modified from time to time.
     "Loans" means the collective reference to the Revolving Credit Loans and
the Swingline Loans, and "Loan" means any of such Loans.
     "Material Adverse Effect" means, with respect to the U.S. Borrower or any
of its Subsidiaries, a material adverse effect on (a) the business, assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the U.S. Borrower and its Subsidiaries, taken as a whole, or
(b) the ability of any such Person to perform its obligations under the Loan
Documents to which it is a party.
     "Material Subsidiary" means:
     (a) each Domestic Subsidiary of the Borrower, other than, the Immaterial
Subsidiaries; and
     (b) each Domestic Subsidiary that, notwithstanding the definition of
Immaterial Subsidiary, is designated as a Material Subsidiary pursuant to
Section 8.10(a)(ii).
     Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, any Domestic Subsidiary that owns (i) a Material Subsidiary
or (ii) provides a guaranty of the Existing Notes or any Indebtedness incurred
to refinance, refund, renew or extend the Existing Notes as permitted pursuant
to Section 10.1(d), in either case shall be a Material Subsidiary.
     "Maturity Date" means the earliest of the dates referred to in Section 2.6
(subject to the extension provisions thereof).
     "Moody's" means Moody's Investors Service, Inc. and any successor thereto.

20



--------------------------------------------------------------------------------



 



     "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the U.S. Borrower or any of its
Subsidiaries or any of their ERISA Affiliates is making, or is accruing an
obligation to make, or has accrued an obligation to make contributions within
the preceding six (6) years.
"Net Cash Proceeds" means, as applicable;
     (a) with respect to any Asset Disposition, the gross cash proceeds received
by the U.S. Borrower or any of its Subsidiaries therefrom less the sum of the
following, without duplication, (i) selling expenses incurred in connection with
such Asset Disposition (including reasonable brokers' fees and commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and the U.S. Borrower's reasonable good faith estimate of income
taxes paid or payable in connection with such sale), (ii) reasonable reserves
with respect to post-closing adjustments, indemnities and other contingent
liabilities established in connection with such Asset Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness secured by a Lien on the assets (or a portion thereof) sold in such
Asset Disposition, which Indebtedness is repaid with such proceeds and (iv) the
U.S. Borrower's reasonable good faith estimate of cash payments required to be
made within ninety (90) days of such Asset Disposition with respect to retained
liabilities directly related to the assets (or a portion thereof) sold in such
Asset Disposition (provided that, to the extent that cash proceeds are not used
to make payments in respect of such retained liabilities within ninety (90) days
of such Asset Disposition, such cash proceeds shall constitute Net Cash
Proceeds); and
     (b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by the U.S. Borrower or any of its Subsidiaries therefrom less
the sum of the following, without duplication, (i) all fees and expenses in
connection therewith and (ii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness secured by a Lien on the assets
(or a portion thereof) subject to such Insurance and Condemnation Event, which
Indebtedness is repaid in connection therewith.
     "Net Hedging Obligations" means, with respect to any Hedging Agreement as
of any date, the Termination Value of such Hedging Agreement on such date.
     "New Material Subsidiary" has the meaning assigned thereto in
Section 8.10(a).
     "Non-BA Lender" means a Lender that cannot or does not as a matter of
policy accept or purchase Bankers' Acceptances.
     "Non-Consenting Lender" has the meaning assigned thereto in Section 2.6.
     "Notes" means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Discount Notes.

21



--------------------------------------------------------------------------------



 



     "Notice of Account Designation" has the meaning assigned thereto in Section
2.3(b).
     "Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).
     "Notice of Conversion/Continuation" has the meaning assigned thereto in
Section 4.2.
     "Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).
     "Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including reasonable attorneys' fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the U.S. Borrower, the Borrower or any of their respective Subsidiaries to
the Lenders or the Administrative Agent, in each case under any Loan Document,
with respect to any Loan or Letter of Credit, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.
     "OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
     "Officer's Compliance Certificate" means a certificate of the chief
financial officer, the treasurer or the assistant treasurer of each of the
Borrower and the U.S. Borrower substantially in the form of Exhibit F.
     "Operating Lease" means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
     "Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     "Parent Guarantor" means (a) the U.S. Borrower, as guarantor pursuant to
Article XI hereof, and (b) each other direct or indirect parent company of the
Borrower that becomes a guarantor pursuant to Section 8.10(b).
     "Participant" has the meaning assigned thereto in Section 14.10(d).
     "PBGC" means the Pension Benefit Guaranty Corporation or any successor
agency.
     "Pension Plan" means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the U.S. Borrower or
any of its Subsidiaries or any of their ERISA Affiliates or (b) has at any time
within the preceding six (6) years been maintained for the employees of the U.S.
Borrower or any of its Subsidiaries or any of their current or former ERISA
Affiliates which the U.S. Borrower or any of its Subsidiaries or any of their
ERISA

22



--------------------------------------------------------------------------------



 



Affiliates sponsors, maintains, or to which it makes, is making or is obligated
to make, contributions.
     "Permitted Acquisition" means any investment by the U.S. Borrower or any of
its Subsidiaries in the form of the acquisition of all or substantially all of
the business or assets, or any portion of the business or assets that
constitutes a line of business, a business unit or a division (whether by the
acquisition of Capital Stock, assets or any combination thereof), of any other
Person if each such acquisition or investment meets all of the following
requirements:
     (a) with respect to any acquisition:
     (i) such acquisition is not a hostile acquisition (with evidence thereof to
be provided to the Administrative Agent or the U.S. Administrative Agent upon
its reasonable request);
     (ii) the Person or business to be acquired shall be in a substantially
similar line of business as the U.S. Borrower and its Subsidiaries pursuant to
Section 10.12;
     (iii) if such transaction is a merger or consolidation involving a Credit
Party or a U.S. Credit Party, the surviving Person shall be a Credit Party or
U.S. Credit Party and no Change of Control shall have been effected thereby;
     (iv) if the acquisition will result in the acquisition of, or creation of,
any New Material Subsidiary, the Borrower shall comply with Section 8.10 hereof;
     (v) no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition; and
     (vi) after giving effect to the acquisition, at least (A) $50,000,000 in
availability shall exist under the U.S. Credit Facility and (B) $25,000,000 in
availability shall exist under this Credit Facility; and
     (b) with respect to any acquisition for which the Permitted Acquisition
Consideration is greater than $50,000,000 or any acquisition funded (in whole or
in part) by Extensions of Credit or U.S. Extensions of Credit (in addition to
the requirements set forth in clause (a) above):
     (i) no less than fifteen (15) Business Days prior to the proposed closing
date of such acquisition, the U.S. Borrower shall have delivered written notice
of such acquisition to the Administrative Agent and the U.S. Administrative
Agent, which notice shall include the proposed closing date of such acquisition;
     (ii) no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the U.S. Borrower shall have delivered to the
Administrative Agent and the U.S. Administrative Agent an Officer's Compliance

23



--------------------------------------------------------------------------------



 



Certificate demonstrating, in form and substance reasonably satisfactory
thereto, (A) pro forma compliance (as of the most recent fiscal quarter ended
for which financial statements have been delivered pursuant hereto, adjusted to
give effect the acquisition and any Extensions of Credit or U.S. Extensions of
Credit made or to be made in connection therewith) with each covenant contained
in Article IX and (B) a pro forma Consolidated Senior Secured Leverage Ratio (as
of the most recent fiscal quarter ended for which financial statements have been
delivered pursuant hereto, adjusted to give effect the acquisition and any
Extensions of Credit or U.S. Extensions of Credit made or to be made in
connection therewith) not to exceed 1.00 to 1.00;
     (iii) no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the U.S. Borrower, to the extent requested by the
Administrative Agent or the U.S. Administrative Agent, (A) shall have delivered
to the Administrative Agent or the U.S. Administrative Agent, as applicable,
promptly upon the finalization thereof, copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent or the U.S. Administrative Agent, as
applicable, and (B) shall have delivered to, or made available for inspection
by, the Administrative Agent or the U.S. Administrative Agent, as applicable,
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Administrative Agent or
the U.S. Administrative Agent, as applicable;
     (iv) the U.S. Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
U.S. Administrative Agent in connection with the acquisition; and
     (v) the U.S. Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent and the U.S. Administrative Agent, that
the entity to be acquired had positive Consolidated EBITDA for the four
(4) fiscal quarter period ended prior to the proposed closing date of such
acquisition (it being agreed and acknowledged that clause (b)(vi) of the
definition of "Consolidated EBITDA" shall be calculated solely with respect to
the Person or business to be acquired); and
     (c) with respect to any acquisition for which the Permitted Acquisition
Consideration is less than $50,000,000 and such acquisition is not funded (in
whole or in part) by Extensions of Credit or U.S. Extensions of Credit (in
addition to the requirements set forth in clause (a) above):
     (i) no more than ten (10) days following the closing date of such
acquisition, the U.S. Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the U.S. Administrative Agent, which
notice shall include the closing date of such acquisition; and

24



--------------------------------------------------------------------------------



 



     (ii) to the extent requested by the Administrative Agent or the U.S.
Administrative Agent, the U.S. Borrower shall have delivered to the
Administrative Agent or the U.S. Administrative Agent, as applicable, promptly
upon the finalization thereof (but no later than fifteen (15) days after the
closing date of such acquisition) copies of substantially final Permitted
Acquisition Documents.
     Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the U.S. Borrower shall have obtained the prior written
consent of the Required Lenders prior to the consummation of such acquisition if
(1) the Permitted Acquisition Consideration for any such acquisition (or series
of related acquisitions), together with all other acquisitions consummated
during the previous twelve (12) month period exceeds $100,000,000 in the
aggregate (excluding any portion of the acquisitions paid with the proceeds from
any equity issuance by the U.S. Borrower) and (2) the Permitted Acquisition
Consideration for such acquisition (or series of related acquisitions), together
with all other acquisitions consummated during the term of this Agreement,
exceeds $300,000,000 in the aggregate (excluding any portion of the acquisitions
paid with the proceeds from any equity issuance by the U.S. Borrower).
     "Permitted Acquisition Consideration" means the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Capital
Stock of the U.S. Borrower, net of the applicable acquired company's cash and
Cash Equivalent balance as shown on its most recent financial statements
delivered in connection with the applicable Permitted Acquisition) to be paid on
a singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the U.S.
Borrower or any of its Subsidiaries in order to consummate the applicable
Permitted Acquisition.
     "Permitted Acquisition Diligence Information" means with respect to any
acquisition proposed by the U.S. Borrower or any of its Subsidiaries, to the
extent applicable and in the possession of the Borrower or any of its
Subsidiaries, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent or the U.S. Administrative Agent in connection with such
acquisition (except to the extent that any such information is (a) subject to
any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).
     "Permitted Acquisition Documents" means with respect to any acquisition
proposed by the U.S. Borrower or any of its Subsidiaries, the purchase
agreement, sale agreement, merger agreement or other similar agreement
evidencing such acquisition (whichever is applicable), including, without
limitation, all schedules and exhibits thereto and each other material document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.
     "Permitted Currency" means Dollars and Canadian Dollars or each such
currency, as the context requires.

25



--------------------------------------------------------------------------------



 



     "Permitted Liens" means the Liens permitted pursuant to Section 10.2.
     "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     "PPSA" means the Personal Property Security Act as in effect in the
provinces of Ontario, Nova Scotia and New Brunswick, as amended or modified from
time to time.
"Prime Rate" means,
     (a) with respect to all Revolving Credit Loans denominated in Dollars, at
any time, the rate of interest per annum publicly announced from time to time by
the Administrative Agent as its prime rate for Dollar commercial loans made in
Canada; and
     (b) with respect to all Swingline Loans denominated in Dollars, at any
time, the rate of interest per annum publicly announced from time to time by the
Swingline Lender as its prime rate for Dollar commercial loans made in Canada.
     Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent or the
Swingline Lender, as applicable, as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     "QSPE" means each of the following: (a) Calhoun Note Holdings AT LLC,
(b) Calhoun Note Holdings TI LLC, (c) Bowater Catawba Note Holdings I LLC,
(d) Bowater Catawba Note Holdings II LLC, (e) Bowater Saluda Note Holdings LLC,
(f) Timber Note Holding LLC and (g) any other qualified special purpose entity
created to facilitate the sale and/or the monetization of receivables from the
sale of timberlands pursuant to Section 10.5(g); provided that:
     (i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of any such Person (1) may be guaranteed by the U.S. Borrower or any
of its Subsidiaries, (2) may be recourse to or obligate the U.S. Borrower or any
of its Subsidiaries in any way or (3) may subject any property or asset of the
U.S. Borrower or any of its Subsidiaries, directly or indirectly, contingently
or otherwise, to the satisfaction thereof (other than, in the case of clauses
(1) (solely with respect to guaranties of make whole premiums), (2) and (3),
pursuant to Standard Securitization Undertakings);
     (ii) the U.S. Borrower and its Subsidiaries may not have any material
contract, agreement, arrangement or understanding with any such Person other
than on terms no less favorable to the U.S. Borrower or any of its Subsidiaries
than those that might be obtained at the time from Persons that are not
Affiliates of the U.S. Borrower or any of its Subsidiaries; and
     (iii) the U.S. Borrower and its Subsidiaries may not (A) have any
obligation to maintain or preserve the financial condition of any such Person or
(B) cause any such Person to achieve certain levels of operating results.

26



--------------------------------------------------------------------------------



 



     "Québec Collateral Documents" means collectively the Deed of Hypothec, the
Debenture and the Pledge referred to in Section 13.1(b).
     "Register" has the meaning assigned thereto in Section 14.10(c).
     "Reimbursement Obligation" means the obligation of the Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
     "Related Parties" means, with respect to any Person, such Person's
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
     "Required Agreement Lenders" means, at any date, any combination of Lenders
having more than fifty percent (50%) of the sum of the aggregate amount of the
Commitment under this Credit Facility or, if the Commitment under this Credit
Facility has been terminated, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit.
     "Required Lenders" means, at any date, any combination of Lenders and U.S.
Lenders having more than fifty percent (50%) of the sum of (a) the aggregate
amount of the Commitment under this Credit Facility (or if the Commitment has
been terminated, the aggregate amount of Extensions of Credit under this Credit
Facility) plus (b) the aggregate amount of the commitments under the U.S. Credit
Facility (or, if the commitments under the U.S. Credit Facility have been
terminated, the aggregate amount of the U.S. Extensions of Credit).
     "Responsible Officer" means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
     "Restricted Subsidiary" means any Person that is a "Restricted Subsidiary"
pursuant to the definition thereof as contained in the Existing Notes as in
effect as of the Closing Date, for so long as such Existing Notes or any
Indebtedness incurred to refinance such Existing Notes is outstanding and
includes provisions restricting the granting of a lien on the capital stock or
indebtedness of such Restricted Subsidiaries.
     "Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II.
     "Revolving Credit Loan" means (i) any revolving loan made to the Borrower
pursuant to Section 2.1, (b) any BA Loan made to the Borrower pursuant to
Section 2.7 and (c) all such revolving loans collectively as the context
requires.
     "Revolving Credit Note" means a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans (other than BA Loans)
made by such Lender,

27



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     "Sanctioned Entity" shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
     "Sanctioned Person" shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     "Schedule I Lender" means any Lender named on Schedule I to the Bank Act
(Canada).
     "Schedule I Reference Banks" means any bank or banks named on Schedule I to
the Bank Act (Canada) as may be agreed from time to time by the Administrative
Agent and the Borrower.
     "Schedule II or III Lender" means any Lender named on Schedule II or
Schedule III to the Bank Act (Canada).
     "Schedule II or III Reference Banks" means any bank named on Schedule II or
Schedule III to the Bank Act (Canada) as may be agreed from time to time by the
Administrative Agent and the Borrower.
     "Secured Parties" means the Administrative Agent, the Lenders and/or any
party to a Hedging Agreement that was a Lender or an Affiliate of a Lender at
the time such Hedging Agreement was executed.
     "Security Documents" means the collective reference to the Collateral
Agreement, the Québec Collateral Documents, the Subsidiary Guaranty Agreements
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any property or assets securing the
Obligations or any such Person purports to guaranty the payment and/or
performance of the Obligations, in each case, as amended, restated, supplemented
or otherwise modified from time to time.
     "Significant Indebtedness" means Indebtedness (other than the Obligations
and the U.S. Obligations) of the U.S. Borrower and its Subsidiaries the
outstanding principal amount of which is in excess of $25,000,000.

28



--------------------------------------------------------------------------------



 



     "Solvent" means, as to the U.S. Borrower and its Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
     "Specified Existing Notes" means each of the Existing Notes which (a) as of
the Closing Date, matures or is subject to mandatory redemption prior to May 25,
2011 and (b) has an outstanding principal amount, as of the Closing Date, in
excess of $75,000,000. The Specified Existing Notes shall be set forth on
Schedule 1.1(b).
     "Stamping Fee" has the meaning assigned thereto in Section 2.7(k).
     "Standard Securitization Undertakings" means, collectively, (i) customary
arms-length servicing obligations (together with any related performance
guaranties), (ii) obligations (together with any related performance guaranties)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentation (in each case unrelated to the collectibility of
receivables or creditworthiness of the associated account debtors), (iii)
representations, warranties, covenants and indemnities (together with any
related performance guaranties) of a type that are reasonably customary in
accounts receivable securitizations and (iv) in the case of a QSPE, a guarantee
by the U.S. Borrower or its Subsidiaries of any make whole premium (but not any
principal or interest) on Indebtedness of such QSPE.
     "Subordinated Indebtedness" means the collective reference to any
Indebtedness of the U.S. Borrower or any of its Subsidiaries subordinated in
right and time of payment to the Obligations and containing such other terms and
conditions, in each case as are satisfactory to the Administrative Agent and the
U.S. Administrative Agent.
     "Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other persons or governing body performing similar
functions of such corporation, partnership, limited liability company or other
entity is at the time directly or indirectly owned or controlled by such Person
and/or one or more Subsidiaries of such Person (irrespective of whether, at the
time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency); provided, however,
that no QSPE shall be a Subsidiary. Unless otherwise qualified, references to
"Subsidiary" or "Subsidiaries" herein shall refer to those of the U.S. Borrower.
     "Subsidiary Borrower" means any Domestic Subsidiary of the Borrower that is
designated as a borrower under this agreement in accordance with the terms of
Section 4.14.

29



--------------------------------------------------------------------------------



 



     "Subsidiary Guarantors" means each direct or indirect Material Subsidiary
of the Borrower which becomes a party to the Subsidiary Guaranty Agreement in
accordance with Section 8.10(a).
     "Subsidiary Guaranty Agreement" means each unconditional guaranty agreement
executed by the Subsidiary Guarantors in favor of the Administrative Agent for
the ratable benefit of the Secured Parties, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time.
     "Swingline Commitment" means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Commitment.
     "Swingline Facility" means the swingline facility established pursuant to
Section 2.2.
     "Swingline Lender" means Bank of Montreal in its capacity as swingline
lender hereunder.
     "Swingline Loan" means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     "Swingline Note" means a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     "Swingline Termination Date" means the first to occur of (a) the
resignation or removal of the Swingline Lender in accordance with Section 13.10
(except to the extent the Swingline Lender is replaced with a successor
Swingline Lender, reasonably acceptable to the Borrower and the Administrative
Agent (such approvals not to be unreasonably withheld or delayed), prior to the
effectiveness of such resignation) and (b) the Maturity Date.
     "Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     "Termination Event" means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a "Reportable
Event" described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the U.S. Borrower or any
of its Subsidiaries or any of their ERISA Affiliates from a Pension Plan during
a plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the filing of a

30



--------------------------------------------------------------------------------



 



notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA or similar provision of
other Applicable Law, if the plan assets are not sufficient to pay all plan
liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
other applicable Governmental Authority under other Applicable Law, or (e) any
other event or condition which would constitute grounds under Section 4042(a) of
ERISA or other Applicable Law for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 412 of the Code or Section 302 of ERISA or the provisions of
any other Applicable Law, or (g) the partial or complete withdrawal of the U.S.
Borrower or any of its Subsidiaries or of any of their ERISA Affiliates from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (j) the termination of a
Canadian Pension Plan, the filing of a notice of intent to terminate a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination, under Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (k) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Canadian Pension Plan by any
applicable Governmental Authority under Applicable Law, or (l) any other event
or condition which would constitute grounds under Applicable Law for the
termination of, or the appointment of a trustee to administer, any Canadian
Pension Plan, or (m) the partial or complete withdrawal of the U.S. Borrower or
any of its Subsidiaries from a Canadian Multiemployer Plan if withdrawal
liability is asserted by such plan, or (n) any event or condition which results
in the reorganization or insolvency of a Canadian Multiemployer Plan, or (o) any
event or condition which results in the termination of a Canadian Multiemployer
Plan or the institution by any Governmental Authority of proceedings to
terminate a Canadian Multiemployer Plan.
     "Termination Value" means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     "U.S. Administrative Agent" means Wachovia Bank, National Association in
its capacity as the administrative agent under the U.S. Credit Agreement.
     "U.S. Borrower" means Bowater Incorporated, as borrower under the U.S.
Credit Facility and as a guarantor under the Credit Facility.
     "U.S. Borrower Guaranty" means the unconditional guaranty of the payment of
the Obligations of the Borrower under Article XI of this Agreement.

31



--------------------------------------------------------------------------------



 



     "U.S. Credit Agreement" means that certain credit agreement dated as of
even date herewith by and among the U.S. Borrower, as borrower, the lenders
party thereto, as lenders, and the U.S. Administrative Agent, as administrative
agent.
     "U.S. Coverage Assets" means the "Coverage Assets" as defined in the U.S.
Credit Agreement.
     "U.S. Credit Facility" means that certain revolving credit facility
established pursuant to the U.S. Credit Agreement.
     "U.S. Credit Party" means the U.S. Borrower and each U.S. Subsidiary
Guarantor.
     "U.S. Extensions of Credit" means the "Extensions of Credit" as defined in
the U.S. Credit Agreement.
     "U.S. Fee Letter" means the separate fee letter agreement executed by the
U.S. Borrower and Wachovia and/or certain of its affiliates dated April 3, 2006.
     "U.S. Lender" means any "Lender" as defined in the U.S. Credit Agreement.
     "U.S. Loans" means "Loans" as defined in the U.S. Credit Agreement.
     "U.S. Maturity Date" means the "Maturity Date" as defined in the U.S.
Credit Agreement.
     "U.S. Obligations" means the "Obligations" as defined in the U.S. Credit
Agreement.
     "U.S. Required Agreement Lenders" means the "Required Agreement Lenders" as
defined in the U.S. Credit Agreement.
     "U.S. Secured Parties" means the "Secured Parties" as defined in the U.S.
Credit Agreement.
     "U.S. Subsidiary Guarantors" means the "Subsidiary Guarantors" as defined
in the U.S. Credit Agreement.
     "United States" means the United States of America.
     "Wholly-Owned" means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the U.S. Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for (a) directors' qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the U.S. Borrower
and (b) the Exchangeable Shares).
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the

32



--------------------------------------------------------------------------------



 



corresponding masculine, feminine and neuter forms, (c) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (d) the word "will" shall be construed to have the same meaning and
effect as the word "shall", (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (g) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
"documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including;" the words "to" and "until" each mean "to but
excluding;" and the word "through" means "to and including", and (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b) and (d), except as otherwise
specifically prescribed herein.
     SECTION 1.4 PPSA and CCQ Terms. Terms defined in the PPSA or the CCQ in
effect on the Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.
Subject to the foregoing, the terms "PPSA" and "CCQ" refer, as of any date of
determination, to the PPSA or the CCQ, as applicable, then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable

33



--------------------------------------------------------------------------------



 



Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
     SECTION 1.9 Amount of Obligations. Unless otherwise specified, for purposes
of this Agreement, any determination of the amount of any outstanding Loans, L/C
Obligations or other Obligations shall be based upon the Dollar Amount of such
outstanding Loans, L/C Obligations or other Obligations.
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement (including, without limitation, with respect to any BA Loan,
Section 2.7), and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans in any
Permitted Currency to the Borrower from time to time from the Closing Date
through, but not including, the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans, after giving effect
to any amount requested, shall not exceed the Borrowing Limit and (b) the
principal amount of outstanding Revolving Credit Loans from any Lender shall not
at any time exceed such Lender's Commitment less such Lender's Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans. Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Lender's Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion in the Permitted Currency requested by
the Borrower; provided that, at any time that any Swingline Loans are
outstanding, each Revolving Credit Loan by a Lender may be made and the
Administrative Agent may permit Revolving Credit Loans to be allocated amongst
the Lenders in proportions other than those of their respective Commitment
Percentage, but in no event in excess of any such Lender's Commitment, however,
the Administrative Agent may, from time to time, and will, upon the request of
the Swingline Lender, make adjustments amongst the Lenders so that all
Extensions of Credit are in proportion with the respective Commitment
Percentages of the Lenders (including the Swingline Lender). Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.
     SECTION 2.2 Swingline Loans.

34



--------------------------------------------------------------------------------



 



     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans in any Permitted Currency to
the Borrower from time to time from the Closing Date through, but not including,
the Swingline Termination Date; provided, that the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (i) the Borrowing Limit and (ii) the Swingline
Commitment. Notwithstanding anything contained in this Section 2.2 to the
contrary, Swingline Loans may be automatically drawn without notice to the
extent that there is an overdraft (after giving effect to all applicable netting
arrangements entered into with the Swingline Lender respecting accounts subject
to any deposit account control agreements executed in connection herewith) in
any account of the Borrower maintained with the Swingline Lender.
     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Lenders in the applicable
Permitted Currency on demand by the Swingline Lender with notice to the
Administrative Agent, only (A) in the event that the aggregate principal amount
of all outstanding Swingline Loans (after giving effect to any amount requested
or deemed requested) exceeds the lesser of (1) Swingline Commitment and (2) the
Borrowing Limit or (B) upon the occurrence and during the continuance of an
Event of Default. Such refundings shall be made by the Lenders in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Revolving Credit Loans of the Lenders on the books and records of the
Administrative Agent (which Revolving Credit Loans shall bear interest based
upon (1) the Canadian Prime Rate with respect to any Swingline Loan denominated
in Canadian Dollars and (2) the Base Rate with respect to any Swingline Loan
denominated in Dollars). Each Lender shall fund its respective Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon any such demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender's obligation to fund its respective Commitment
Percentage of a Swingline Loan shall be affected by any other Lender's failure
to fund its Commitment Percentage of a Swingline Loan, nor shall any Lender's
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage of a Swingline Loan.
          (ii) The Borrower shall pay to the Swingline Lender on demand, in the
applicable Permitted Currency, with notice to the Administrative Agent, the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Swingline Lender has received notice

35



--------------------------------------------------------------------------------



 



in the manner consistent with the notice requirements of Section 13.10(b) and
which such Event of Default has not been waived by the Required Lenders, the
Required Agreement Lenders or the Lenders, as applicable).
          (iii) Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 12.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Commitment Percentage of the aggregate amount
of such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds in the applicable Permitted Currency, the
amount of its participation and upon receipt thereof the Swingline Lender will
deliver to such Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Lender such Lender's participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's
participating interest was outstanding and funded).

36



--------------------------------------------------------------------------------



 



     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent and, with respect to each Swingline Loan (other than a Swingline Loan made
by way of overdraft), the Swingline Lender irrevocable prior written notice
substantially in the form of Exhibit B (a "Notice of Borrowing") not later than
12:00 p.m. (i) on the same Business Day as each Canadian Prime Rate Loan, each
Base Rate Loan and each Swingline Loan, (ii) at least one (1) Business Day
before each BA Loan and (iii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day; (B) the applicable Permitted Currency
with respect to such borrowing; (C) the amount of such borrowing, which shall
be, (1) with respect to Canadian Prime Rate Loans (other than Swingline Loans)
in an aggregate principal amount of C$1,000,000 or a whole multiple of C$500,000
in excess thereof, (2) with respect to Base Rate Loans (other than Swingline
Loans) in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, (3) with respect to BA Loans in an aggregate
principal amount of C$1,000,000 or a whole multiple of C$500,000 in excess
thereof, (4) with respect to LIBOR Rate Loans denominated in Canadian Dollars in
an aggregate principal amount of C$3,000,000 or a whole multiple of C$1,000,000
in excess thereof, (5) with respect to LIBOR Rate Loans denominated in Dollars
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof and (6) with respect to Swingline Loans in any amount of
Canadian Dollars or Dollars (as applicable); (D) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan; (E) in the case of a Revolving Credit
Loan whether the Loans are to be LIBOR Rate Loans, Canadian Prime Rate Loans,
Base Rate Loans or BA Loans; and (E) in the case of a LIBOR Rate Loan or any BA
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.
     (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date for any Loan (including any BA Loan),
(i) each Lender will make available to the Administrative Agent, for the account
of the Borrower, at the Administrative Agent's Office in funds immediately
available to the Administrative Agent, such Lender's Commitment Percentage of
the Revolving Credit Loans (including any BA Loan) to be made on such borrowing
date (provided that, without limiting the anything to the contrary contained
herein, BA Loans shall be subject to all disbursement provisions of Section 2.7)
and (ii) the Swingline Lender will make available to the Administrative Agent,
for the account of the Borrower, at the Administrative Agent's Office in funds
immediately available to the Administrative Agent, the Swingline Loans (other
than a Swingline Loan made by way of overdraft) to be made on such borrowing
date. The Borrower hereby irrevocably authorizes the Administrative Agent, or
with respect to Swingline Loans made by way of overdraft, the Swingline Lender,
to disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form of Exhibit C (a "Notice of Account Designation") delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent or with respect to Swingline Loans made by
way of overdraft, the Swingline Lender, from time to time. Subject to
Section 4.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the

37



--------------------------------------------------------------------------------



 



proceeds of any Loan (including any BA Loan) requested pursuant to this Section
to the extent that (i) with respect to any Revolving Credit Loan (including any
BA Loan), any Lender has not made available to the Administrative Agent its
Commitment Percentage of such Revolving Credit Loan (including any BA Loan) or
(ii) with respect to any Swingline Loan, the Swingline Lender has not made
available to the Administrative Agent such Swingline Loan. Revolving Credit
Loans to be made for the purpose of refunding Swingline Loans shall be made by
the Lenders as provided in Section 2.2(b).
     (c) Notwithstanding the foregoing, any check, payment instruction or debit
authorization drawn on or made to the Swingline Lender by the Borrower resulting
in an overdraft in any account maintained by the Swingline Lender subject to any
deposit account control agreements executed in connection herewith will be
deemed to be a request (an "Overdraft Request") for a Swingline Loan to be made
in an amount sufficient to cover such overdraft. Notwithstanding the foregoing,
the notice required in this Section shall not be required in connection with any
Overdraft Request and all Swingline Loans made pursuant to an Overdraft Request
shall be funded by the Swingline Lender to the Borrower as agreed to by the
Swingline Lender and the Borrower.
     SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and
Swingline Loans.
     (a) Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.
     (b) Mandatory Prepayments.
     (i) Borrowing Limit. If at any time (as determined by the Administrative
Agent under Section 2.4(b)(iv), which determination shall be conclusive absent
manifest error):
     (A) solely because of currency fluctuation, the outstanding principal
amount of all Revolving Credit Loans plus the sum of all outstanding Swingline
Loans and L/C Obligations exceeds one hundred and five percent (105%) of the
Borrowing Limit; or
     (B) for any other reason, the outstanding principal amount of all Revolving
Credit Loans plus the sum of all outstanding Swingline Loans and L/C Obligations
exceeds the Borrowing Limit;
then, in each such case, the Borrower agrees to repay (x) if such excess results
from a change to the Asset Coverage Amount, within three (3) Business Days
following the delivery of the applicable financial statements resulting in such
change or (y) in any other circumstance, immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding

38



--------------------------------------------------------------------------------



 



Revolving Credit Loans (other than Bankers' Acceptances and BA Loans) and third,
with respect to any Letters of Credit, Bankers' Acceptances or BA Loans then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit,
Bankers' Acceptances or BA Loans (such cash collateral to be applied in
accordance with Section 2.5(b) or Section 12.2(b)).
     (ii) Excess Swingline Loans. If at any time (as determined by the
Administrative Agent or the Swingline Lender under Section 2.4(b)(iv), which
determination shall be conclusive absent manifest error) the outstanding amount
of all Swingline Loans exceeds the Swingline Commitment, then, in each such
case, the Borrower agrees to repay, immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Swingline Lender, Swingline Loans in an amount equal to such excess;
provided that if such excess is solely as a result of currency fluctuations the
Borrower shall only be required to make such payment to the extent that the
outstanding amount of all Swingline Loans exceeds one hundred and five percent
(105%) of the Swingline Commitment.
     (iii) Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv), which determination shall be
conclusive absent manifest error) the outstanding amount of all L/C Obligations
exceeds the L/C Commitment, then, in each such case, the Borrower shall make a
payment of cash collateral into an account opened by the Administrative Agent,
for the benefit of itself and the Lenders, in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit (such cash
collateral to be applied in accordance with Section 12.2(b)); provided that if
such excess is solely as a result of currency fluctuations the Borrower shall
only be required to make such payment of cash collateral to the extent that the
outstanding amount of all L/C Obligations exceeds one hundred and five percent
(105%) of the L/C Commitment.
     (iv) Testing. The Borrower's compliance with this Section 2.4(b) shall be
tested only at each Determination Time.
     (c) Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans (other than a Swingline
Loan made by way of overdraft), in whole or in part, with irrevocable prior
written notice to the Administrative Agent substantially in the form of
Exhibit D (a "Notice of Prepayment") given not later than 12:00 p.m. (i) on the
same Business Day as the prepayment of each Canadian Prime Rate Loan and each
Base Rate Loan (including, in each case, each Swingline Loan (other than a
Swingline Loan made by way of overdraft)), (ii) at least one (1) Business Day
before the prepayment of each BA Loan and (iii) at least three (3) Business Days
before the prepayment of each LIBOR Rate Loan, specifying the date and amount of
prepayment, the applicable Permitted Currency in which such prepayment is
denominated and whether the prepayment is of Canadian Prime Rate Loans, Base
Rate Loans, BA Loans, LIBOR Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice.

39



--------------------------------------------------------------------------------



 



Partial prepayments shall be in an aggregate amount of C$1,000,000 or a whole
multiple of C$500,000 in excess thereof with respect to Canadian Prime Rate
Loans (other than Swingline Loans), $1,000,000 or a whole multiple of $500,000
in excess thereof with respect to Base Rate Loans (other than Swingline Loans),
C$1,000,000 or a whole multiple of C$500,000 in excess thereof with respect to
BA Loans, C$3,000,000 or a whole multiple of C$1,000,000 in excess thereof with
respect to LIBOR Rate Loans denominated in Canadian Dollars, $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate Loans
denominated in Dollars, C$100,000 or a whole multiple of C$100,000 in excess
thereof with respect to Swingline Loans denominated in Canadian Dollars and
$100,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans denominated in Dollars. A Notice of Prepayment received after
12:00 p.m. shall be deemed received on the next Business Day. Notwithstanding
the foregoing, the notices required in this Section shall not be required for
any prepayment of Swingline Loans prepaid by way of netting arrangements entered
into by the Swingline Lender with the Borrower in the administration of accounts
subject to any deposit account control agreements executed in connection
herewith maintained by the Swingline Lender.
     (d) Limitation on Prepayment of LIBOR Rate Loans and BA Loans.
     (i) The Borrower may not prepay any LIBOR Rate Loan on any day other than
on the last day of the Interest Period applicable thereto unless such prepayment
is accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
     (ii) Notwithstanding Section 2.4(c) above, the Borrower may not prepay any
BA Loan on any day other than on the last day of the Interest Period applicable
thereto; provided that, notwithstanding anything to the contrary contained in
this Agreement, if at any time any Bankers' Acceptances are required to be
prepaid prior to their maturity, the Borrower shall be required to deposit the
amount of such prepayment in a cash collateral account with the Administrative
Agent until the date of maturity of such Bankers' Acceptances. Such cash
collateral account shall be under the sole control of the Administrative Agent.
Except as contemplated hereby, neither the Borrower nor any Person claiming on
behalf of the Borrower shall have any right to any of the cash in such cash
collateral account. The Administrative Agent shall apply the cash held in such
cash collateral account to the face amount of such Bankers' Acceptances at
maturity whereupon any cash remaining in such cash collateral account shall be
released by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided herein, such Bankers' Acceptances shall not be considered
to be outstanding for any purpose hereunder, including, without limitation,
calculation of Average Utilization and availability under the Borrowing Limit.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower's obligations under any Hedging Agreement.

40



--------------------------------------------------------------------------------



 



     SECTION 2.5 Permanent Reduction of the Commitment.
     (a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Commitment at any time or (ii) portions of the Commitment, from
time to time, in an aggregate principal amount not less than $5,000,000 or any
whole multiple of $5,000,000 in excess thereof. Any reduction of the Commitment
shall be applied to the Commitment of each Lender according to its Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.
     (b) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Commitment as so reduced
and if the Commitment as so reduced is less than the aggregate amount of all
outstanding Letters of Credit, the Borrower shall be required to deposit cash
collateral in a cash collateral account opened by the Administrative Agent in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Such cash collateral shall be applied in accordance with
Section 12.2(b). Any reduction of the Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of cash collateral for all L/C Obligations) and shall result in the
termination of the Commitment and the Credit Facility. Such cash collateral
shall be applied in accordance with Section 12.2(b). If the reduction of the
Commitment requires the repayment of any LIBOR Rate Loan or any BA Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof; provided that, notwithstanding anything to the contrary
contained in this Agreement, if at any time any Bankers' Acceptances are prepaid
prior to their maturity, the Borrower shall be required to deposit the amount of
such prepayment in a cash collateral account with the Administrative Agent until
the date of maturity of such Bankers' Acceptances. Such cash collateral account
shall be under the sole control of the Administrative Agent. Except as
contemplated hereby, neither the Borrower nor any Person claiming on behalf of
the Borrower shall have any right to any of the cash in such cash collateral
account. The Administrative Agent shall apply the cash held in such cash
collateral account to the face amount of such Bankers' Acceptances at maturity
whereupon any cash remaining in such cash collateral account shall be released
by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided herein, such Bankers' Acceptances shall not be considered
to be outstanding for any purpose hereunder, including, without limitation,
calculation of Average Utilization and availability under the Borrowing Limit.
     SECTION 2.6 Termination of Credit Facility.
     (a) The Credit Facility shall terminate on the earliest of (i) May 30,
2007, (ii) the date of termination by the Borrower pursuant to Section 2.5 or
(iii) the date of termination by the Administrative Agent on behalf of the
Lenders pursuant to Section 12.2(a); provided, that, on an annual basis the
Borrower shall be entitled to request an extension of the Credit Facility upon
the same terms and conditions as contained herein for an additional 364-day
period and thereafter be entitled to request subsequent extensions for 364-day
periods, which request shall be granted in the Lenders' discretion and subject
to the provisions of Sections 2.6(b) and (c); provided that the

41



--------------------------------------------------------------------------------



 



following conditions are satisfied (A) no Default or Event of Default has
occurred and is continuing, (B) the Credit Facility has not been terminated
pursuant to clause (ii) or (iii) above, (C) the Borrower provides written notice
to the Administrative Agent (the "Extension Notice") at least ninety (90) days
prior to the then existing Maturity Date (the date on which such Extension
Notice is delivered, the "Extension Notice Date") of its request to extend the
Credit Facility and (D) each of the conditions set forth in Section 5.3 on the
then existing Maturity Date are satisfied by the Borrower.
     (b) The Administrative Agent shall promptly deliver a copy of the Extension
Notice to each Lender upon receipt of same from the Borrower. Each of the
Lenders shall within thirty (30) days from the Extension Notice Date (the
"Consent Date") provide written notice to the Administrative Agent of each such
Lender's agreement to extend (any such Lender, a "Consenting Lender") or not to
so extend (any such Lender, a "Non-Consenting Lender") the then existing
Maturity Date. No Lender shall be under any obligation or commitment to extend
the then existing Maturity Date and no such obligation or commitment on the part
of any Lender shall be inferred from the provisions of this Section 2.6. Failure
on the part of any Lender to respond to the Extension Notice by the Consent Date
shall be deemed to be the consent by such Lender to the Extension Notice and
such Lender shall be deemed to be a Consenting Lender for purposes of this
Section 2.6. The Administrative Agent shall provide a written list of the
Consenting Lenders and Non-Consenting Lenders to the Borrower and the Lenders
promptly following the Consent Date.
     (c) All Loans of any Non-Consenting Lender shall be subject to the then
existing Maturity Date. If Lenders holding Commitment Percentages aggregating
less than one hundred percent (100%) of the aggregate Commitments consent to
such extension, the Borrower may elect by written notice to the Administrative
Agent to (i) continue the Credit Facility for such additional period with an
aggregate Commitment equal to the then effective aggregate Commitment less the
total Commitments of the Non-Consenting Lenders (provided that such continuation
shall be permitted only if the total amount of such Commitments to be continued
are equal to or greater than fifty percent (50%) of the total amount of the
original Commitments (after giving effect to any assignments pursuant to clause
(iii) below)) or (ii) not continue the Credit Facility for such additional
period and, in such event, the Extension Notice shall be of no further effect or
(iii) require any such Non-Consenting Lender to transfer and assign without
recourse (in accordance with the provisions of Section 14.10) its Commitment and
other interests, rights and obligations under this Agreement to an Eligible
Assignee which consents thereto, which shall assume such obligations upon its
consent to assume such obligations; provided that (A) no such assignment shall
conflict with any Applicable Law, (B) such assignment shall be at the cost and
expense of the Borrower and (C) the purchase price to be paid to such
Non-Consenting Lender shall be an amount equal to the outstanding principal
amount of the Loans of such Non-Consenting Lender plus all interest accrued and
unpaid thereon and all other amounts owing to such Non-Consenting Lender
thereon. If the extension is granted and the conditions set forth in clause
(a) of this Section 2.6 are satisfied, upon the then existing Maturity Date, the
scheduled Maturity Date shall be extended to the date which is 364 days from
such then existing Maturity Date.
     SECTION 2.7 Terms Applicable to BA Loans.

42



--------------------------------------------------------------------------------



 



     (a) Commitment for BA Loans.
     (i) Subject to the terms and conditions of this Agreement, the Borrower
shall be entitled to receive the BA Proceeds of Bankers' Acceptances denominated
in Canadian Dollars in accordance with the provisions of Article II (including,
without limitation, this Section 2.7); provided that:
     (A) the aggregate principal amount of all outstanding BA Loans (after
giving effect to any amount requested) shall not exceed the Borrowing Limit; and
     (B) the aggregate principal amount of all outstanding BA Loans from any
Lender shall not at any time exceed such Lender's Commitment less the such
Lender's Commitment Percentage of outstanding Revolving Credit Loans (other than
BA Loans), outstanding Swingline Loans and outstanding L/C Obligations.
Each BA Loan shall be funded in Canadian Dollars by each Lender in a principal
amount equal to such Lender's Commitment Percentage of the aggregate principal
amount of BA Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow BA Loans
hereunder until the Maturity Date.
     (ii) For the purposes of this Agreement, the full face amount of Bankers'
Acceptances, without discount, shall be used when calculations are made to
determine the amount of Loans outstanding. Each determination by the
Administrative Agent of the Stamping Fee, the BA Discount Rate and the BA
Proceeds shall, in the absence of manifest error, be presumed correct.
     (b) Term. Each Bankers' Acceptance shall have an Interest Period as
determined pursuant to Section 4.1(b) (subject to availability).
     (c) Discount Rate. On each borrowing date on which Bankers' Acceptances are
to be accepted, the Administrative Agent shall advise the Borrower as to its
determination of the applicable BA Discount Rate for the Bankers' Acceptances
which the Lenders have agreed to purchase.
     (d) Purchase of Bankers' Acceptances. Each Lender agrees to purchase a
Bankers' Acceptance accepted by it. The Borrower shall sell, and such Lender
shall purchase, the Bankers' Acceptance at the applicable BA Discount Rate. Each
Lender shall provide, to the account of the Administrative Agent, the BA
Proceeds less the Stamping Fee payable by the Borrower with respect to the
Bankers' Acceptance. The Administrative Agent shall make available to the
Borrower, in accordance with the provisions of Section 2.3, the BA Proceeds less
the applicable Stamping Fee with respect to each Bankers' Acceptance purchased
and each BA Equivalent Loan advanced by a Lender on the date of such acceptance.
Each Lender may from time to time hold, sell, rediscount, trade or otherwise
dispose of any or all Bankers' Acceptances accepted and purchased by it.
     (e) Execution of Bankers' Acceptances. Drafts drawn by the Borrower to be
accepted as Bankers' Acceptances shall be signed by a duly authorized officer or
officers of the Borrower or by its attorneys, including attorneys appointed
pursuant to Section 2.7(f).

43



--------------------------------------------------------------------------------



 



Notwithstanding that any Person whose signature appears on any Bankers'
Acceptance may no longer be an authorized signatory for the Borrower at the time
of issuance of a Bankers' Acceptance, that signature shall nevertheless be valid
and sufficient for all purposes as if the authority had remained in force at the
time of issuance and any Bankers' Acceptance so signed shall be binding on the
Borrower.
     (f) Power of Attorney for the Execution of Bankers' Acceptances. To
facilitate availment of the BA Loans, the Borrower hereby appoints each Lender
as its attorney to sign and endorse on its behalf, in handwriting or by
facsimile or mechanical signature as and when deemed necessary by such Lender,
blank forms of Bankers' Acceptances. In this respect, it is each Lender's
responsibility to maintain an adequate supply of blank forms of Bankers'
Acceptances for acceptance under this Agreement. Each Lender shall exercise the
same degree of care in the custody and safekeeping of signed blank forms of
Bankers' Acceptance as it exercises in respect of its own bearer securities. The
Borrower recognizes and agrees that all Bankers' Acceptances signed and/or
endorsed on its behalf by a Lender shall bind the Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Borrower. Each Lender is hereby authorized to issue such
Bankers' Acceptances endorsed in blank in such face amounts as may be determined
by such Lender; provided that the aggregate amount thereof is equal to the
aggregate amount of Bankers' Acceptances required to be accepted and purchased
by such Lender. No Lender shall be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument except to
the extent that such damage, loss or other claim is determined by a court of
competent jurisdiction by final nonappealable judgment to have resulted from the
gross negligence or wilful misconduct of such Lender or its officers, employees,
agents or representatives. On the repayment in full of all Obligations or on
request by the Borrower, each Lender shall cancel all forms of Bankers'
Acceptances which have been pre-signed or pre-endorsed by or on behalf of the
Borrower and which are held by such Lender and have not yet been issued in
accordance herewith. Each Lender shall maintain a record with respect to
Bankers' Acceptances held by it in blank hereunder, voided by it for any reason,
accepted and purchased by it hereunder, and cancelled at their respective
maturities. Each Lender agrees to provide such records to the Borrower at the
Borrower's expense upon request.
     To facilitate the acceptance of Bankers' Acceptances hereunder, the
Borrower hereby authorizes the Lenders and irrevocably appoints each of the
Lenders as its attorney, respectively:
     (i) to complete and sign on the Borrower's behalf, either manually or by
facsimile or mechanical signature, the drafts to create the Bankers' Acceptances
(with, in each Lender's discretion, the inscription "This is a depository bill
subject to the Depository Bills and Notes Act (Canada)");
     (ii) after the acceptance thereof by any Lender, to endorse on the
Borrower's behalf, either manually or by facsimile or mechanical signature, such
Bankers' Acceptances in favor of the applicable purchaser or endorsee thereof
including, in such Lender's discretion, such Lender or a clearing house (as
defined by the Depository Bills and Notes Act (Canada));

44



--------------------------------------------------------------------------------



 



     (iii) to deliver such Bankers' Acceptances to such purchaser or to deposit
such Bankers' Acceptances with such clearing house; and
     (iv) to comply with the procedures and requirements established from time
to time by such Lender or such clearing house in respect of the delivery,
transfer and collection of bankers' acceptances and depository bills.
All Bankers' Acceptances so completed, signed, endorsed, delivered or deposited
by a Lender on behalf of the Borrower shall be binding upon the Borrower as if
completed, signed, endorsed, delivered or deposited by it. The records of the
Lenders and such clearing houses shall, in the absence of manifest error, be
conclusively binding on the Borrower. None of the Lenders shall be liable for
any claim arising by reason of any loss or improper use of such drafts or
Bankers' Acceptances except for damages suffered by the Borrower caused by the
willful misconduct or gross negligence of such Lender, as determined by a court
of competent jurisdiction by final nonappealable judgment.
     (g) Disbursement of BA Loans. Promptly following the receipt by the
Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation in respect of Bankers' Acceptances, the Administrative
Agent shall advise the Lenders of the notice and shall advise each Lender of the
face amount of Bankers' Acceptances to be accepted by it on the applicable
borrowing date and the applicable Interest Period (which shall be identical for
all Lenders). The aggregate face amount of Bankers' Acceptances to be accepted
by a Lender shall be determined by the Administrative Agent by reference to such
Lender's Commitment Percentage of the Bankers' Acceptances to be made on the
applicable borrowing date, except that, if the face amount of a Bankers'
Acceptance which would otherwise be accepted by a Lender would not be C$100,000,
or a whole multiple thereof, the face amount shall be increased or reduced by
the Administrative Agent in its sole discretion to C$100,000, or the nearest
whole multiple of that amount, as appropriate; provided that after such
issuance, the aggregate principal amount of all outstanding BA Loans from any
Lender shall not at any time exceed such Lender's Commitment less such Lender's
Commitment Percentage of outstanding Revolving Credit Loans (other than BA
Loans), outstanding Swingline Loans and outstanding L/C Obligations.
     (h) Waiver of Presentment and Other Conditions. The Borrower waives
presentment for payment and any other defense to payment of any amounts due to
any Lender in respect of a Bankers' Acceptance accepted and purchased by it
pursuant to this Agreement which might exist solely by reason of the Bankers'
Acceptance being held, at the maturity thereof, by such Lender in its own right
and the Borrower agrees not to claim any days of grace if such Lender as holder
sues the Borrower on the Bankers' Acceptance for payment of the amount payable
by the Borrower thereunder. On the specified maturity date of a Bankers'
Acceptance or the date of any prepayment thereof in accordance with this
Agreement, if earlier, the Borrower shall pay to the Lender that has accepted
such Bankers' Acceptance the full face amount of such Bankers' Acceptance and
after such payment, the Borrower shall have no further liability in respect of
such Bankers' Acceptance (except to the extent that any such payment is
rescinded or reclaimed by operation of law or otherwise) and such Lender shall
be entitled to all benefits of, and be responsible for all payments due to third
parties under, such Bankers' Acceptance.

45



--------------------------------------------------------------------------------



 



     (i) BA Equivalent Loans by Non-BA Lenders. Whenever the Borrower requests a
BA Loan or conversion to a BA Loan or continuation of a BA Loan under this
Agreement, each Non-BA Lender shall, in lieu of accepting and purchasing a
Bankers' Acceptance, make a BA Equivalent Loan in an amount equal to the Non-BA
Lender's Commitment Percentage of the BA Loan to be made on the applicable
borrowing date.
     (j) Terms Applicable to Discount Notes. As set out in the definition of
"Bankers' Acceptances", that term includes Discount Notes and all terms of this
Agreement applicable to Bankers' Acceptances shall apply equally to Discount
Notes evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For purposes of this Agreement:
     (i) the term of a Discount Note shall be the same as the Interest Period
for Bankers' Acceptances accepted and purchased on the same date in respect of
the same BA Loan;
     (ii) a stamping fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Stamping Fee in
respect of a Bankers' Acceptance; and
     (iii) the BA Discount Rate applicable to a Discount Note shall be the BA
Discount Rate applicable to Bankers' Acceptances accepted by the Administrative
Agent (or its designee), as Lender, on the same date, in respect of the same BA
Loan.
     (k) Stamping Fees on Bankers' Acceptance. The Borrower shall pay, in
respect of each draft accepted by each Lender as a Bankers' Acceptance, a per
annum stamping fee (the "Stamping Fee") equal to (i) the Applicable Margin for
LIBOR Rate Loans, changing when and as such Applicable Margin for LIBOR Rate
Loans shall change, multiplied by (ii) the face amount of such Bankers'
Acceptance, and calculated based on the number of days to maturity of such
Bankers' Acceptance divided by the number of days in the applicable year, being
365 or 366, as the case may be. Such Stamping Fee shall be payable in advance on
the date of issuance of the Bankers' Acceptance. The Borrower authorizes and
directs each Lender to deduct from the BA Proceeds of Bankers' Acceptances
purchased by such Lender for its own account, the amount of each such Stamping
Fee upon the issue of each Bankers' Acceptance.
     (l) Depository Bills and Notes Act. At the option of the Borrower and any
Lender, Bankers' Acceptances under this Agreement to be accepted by such Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada). All depository bills so issued shall be governed by the provisions of
this Agreement.
     (m) Circumstances Making Bankers' Acceptances Unavailable. If the
Administrative Agent determines in good faith, which determination shall
constitute prima facie evidence thereof, and notifies the Borrower that, by
reason of circumstances affecting the money market, there is no market for
Bankers' Acceptances, then:
     (i) the right of the Borrower to request a BA Loan (or continuation or
conversion thereof) shall be suspended until the Administrative Agent determines
that the

46



--------------------------------------------------------------------------------



 



circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Borrower; and
     (ii) any notice relating to a BA Loan (or continuation or conversion
thereof) which is outstanding at such time shall be deemed to be a notice
requesting Canadian Prime Rate Loans (or continuation or conversion thereof).
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the suspension in accordance with this Section 2.7(m) of the Borrower's right to
request a BA Loan (or continuation or conversion thereof) and of the termination
of any such suspension.
     (n) Prepayment. As provided in Section 2.4, the Borrower may pay the full
face amount of a Bankers' Acceptances to the Administrative Agent to be held by
the Administrative Agent in a non-interest bearing (unless otherwise agreed to
by the Administrative Agent) account as collateral security for the Borrower's
obligations with respect to those Bankers' Acceptances and after such payment,
the Borrower shall have no further liability in respect of such Bankers'
Acceptance (except to the extent that any such payment is rescinded or reclaimed
by operation of law or otherwise) and any Lender that accepted such Bankers'
Acceptance shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such Bankers' Acceptance.
     (o) Default. Immediately upon termination of the Commitments under Section
12.2, the Borrower shall pay to the Administrative Agent on behalf of the
Lenders the full face amount of all Bankers' Acceptances which have not matured.
Such amounts shall be held by the Administrative Agent in a non-interest bearing
(unless otherwise agreed to by the Administrative Agent) account as collateral
security for the Borrower's obligations with respect to those Bankers'
Acceptances.
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit ("Letters of
Credit") for the account of the Borrower on any Business Day from the Closing
Date to, but not including, the fifth (5th) Business Day prior to the Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall have any obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the aggregate
amount of L/C Obligations would exceed the L/C Commitment or (b) the aggregate
amount of L/C Obligations would exceed the Borrowing Limit. Each Letter of
Credit shall (i) be denominated in a Permitted Currency and (ii) be a standby
letter of credit issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, (iii) expire on a date that is no later
than the fifth (5th) Business Day prior to the Maturity Date (provided that any
such Letter of Credit may, (A) by its terms and otherwise consistent with this
Agreement, provide for automatic annual renewals and (B) expire on a date that
is after the Maturity Date with the prior written consent of each of the
Administrative Agent and the applicable Issuing Lender, in each such

47



--------------------------------------------------------------------------------



 



Person's sole discretion; provided that all L/C Obligations associated with any
such Letter of Credit are cash collateralized in a manner satisfactory to the
Administrative Agent and the applicable Issuing Lender on or prior to the fifth
(5th) Business Day prior to the Maturity Date) and (iv) be subject to ISP98 and,
to the extent not inconsistent therewith, the laws of the State of New York. No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to "issue" and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at such Issuing Lender's Lending Office and to
the Administrative Agent at the Administrative Agent's Office a Letter of Credit
Application therefor, completed to the reasonable satisfaction of the applicable
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as such Issuing Lender and the
Administrative Agent may reasonably request (the "L/C Supporting Documentation")
(which information shall include the Permitted Currency in which the Letter of
Credit shall be denominated). Upon receipt of any Letter of Credit Application
and the L/C Supporting Documentation, the applicable Issuing Lender shall
process such Letter of Credit Application and the L/C Supporting Documentation
delivered to it in connection therewith in accordance with its customary
procedures and shall, after approving the same and receiving confirmation from
the Administrative Agent that sufficient availability exists under the Credit
Facility for the issuance of such Letter of Credit, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the applicable Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and the L/C Supporting Documentation relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Lender of the issuance of such
Letter of Credit and, upon request by any Lender, furnish to such Lender a copy
of such Letter of Credit and the amount of such Lender's participation therein.
     SECTION 3.3 Commissions and Other Charges.
     (a) Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the each applicable Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit (as
such amount may be reduced by (i) any permanent reduction of such Letter of
Credit or (ii) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit) multiplied by the Applicable Margin with respect to
LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof,

48



--------------------------------------------------------------------------------



 



distribute to each applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section in accordance with their
respective Commitment Percentages.
     (b) Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of each applicable
Issuing Lender, an issuance fee with respect to each Letter of Credit issued by
such Issuing Lender in an amount equal to the face amount of such Letter of
Credit multiplied by one-eighth of one percent (0.125%) per annum. Such issuance
fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Maturity Date and thereafter on demand of the
applicable Issuing Lender.
     (c) Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.
     (d) Payments. The commissions, fees, charges, costs and expenses payable
pursuant to this Section 3.3 shall be payable in the Permitted Currency in which
the applicable Letter of Credit is denominated.
     SECTION 3.4 L/C Participations.
     (a) Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant's own account and risk
an undivided interest equal to such L/C Participant's Commitment Percentage in
such Issuing Lender's obligations and rights under and in respect of each Letter
of Credit issued by such Issuing Lender hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender in the applicable Permitted Currency upon
demand at such Issuing Lender's Lending Office an amount equal to such L/C
Participant's Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit issued by it, such Issuing Lender shall notify the
Administrative Agent and each L/C Participant of the amount and due date of such
required payment and such L/C Participant shall pay to such Issuing Lender in
the applicable Permitted Currency the amount specified on the applicable due
date. If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency on demand, in addition to such amount, the product
of (i) such amount, multiplied by (ii) the Base Rate (with respect to payments
required to be made in Dollars) or the Canadian Prime Rate (with respect to

49



--------------------------------------------------------------------------------



 



payments required to be made in Canadian Dollars), in each case as determined by
the Administrative Agent, during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, multiplied by (iii) a fraction, the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. A certificate of the applicable Issuing Lender with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error. With respect to payment to an Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 2:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 2:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.
     (c) Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds in the applicable Permitted
Currency in which such Letter of Credit was denominated, the applicable Issuing
Lender on each date on which such Issuing Lender notifies the Borrower of the
date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. The applicable
Issuing Lender shall promptly deliver written notice of any drawing under any
Letter of Credit issued by such Issuing Lender to the Administrative Agent and
the Borrower. Unless the Borrower shall immediately notify the applicable
Issuing Lender that the Borrower intends to reimburse such Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate (to
the extent that the applicable Letter of Credit was denominated in Dollars) or
the Canadian Prime Rate (to the extent that the applicable Letter of Credit was
denominated in Canadian Dollars) on such date in the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Lenders shall make such
Revolving Credit Loan, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the applicable Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the applicable Issuing
Lender as provided above, the unreimbursed amount of

50



--------------------------------------------------------------------------------



 



such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans (with respect to any amount payable in Dollars) or
any outstanding Canadian Prime Rate Loans (with respect to any amount payable in
Canadian Dollars), in each case which were then overdue, from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
     SECTION 3.6 Obligations Absolute. The Borrower's obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that no Issuing Lender nor any L/C
Participant shall be responsible for, and the Borrower's Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable Issuing Lender's gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the applicable Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.
     SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application or L/C Supporting Documentation
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.
ARTICLE IV
GENERAL LOAN PROVISIONS
     SECTION 4.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower:

51



--------------------------------------------------------------------------------



 



     (i) Revolving Credit Loans denominated in Canadian Dollars (other than BA
Loans) shall bear interest at (A) the Canadian Prime Rate plus the Applicable
Margin or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR
Rate shall not be available until three (3) Business Days after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance satisfactory to the Administrative Agent indemnifying the Lenders
in the manner set forth in Section 4.9 of this Agreement);
     (ii) Revolving Credit Loan denominated in Canadian Dollars in the form of a
BA Loan (and the Banker's Acceptance applicable thereto) shall be discounted,
and shall otherwise be subject to such other terms and conditions, set forth in
Section 2.7;
     (iii) Revolving Credit Loans denominated in Dollars shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement);
     (iv) Swingline Loans denominated in Canadian Dollars shall bear interest at
the Canadian Prime Rate plus the Applicable Margin; and
     (v) Swingline Loans denominated in Dollars shall bear interest at the Base
Rate plus the Applicable Margin.
The Borrower shall select the type of Loan, the applicable Permitted Currency,
the rate of interest and the Interest Period, if any, applicable to any Loan at
the time a Notice of Borrowing is given pursuant to Section 2.3 or at the time a
Notice of Conversion/Continuation is given pursuant to Section 4.2. Any Loan or
any portion thereof as to which the Borrower has not duly specified (i) a type
of Loan shall be deemed to be a Revolving Credit Loan, (ii) a currency as
provided herein shall be deemed to be a Revolving Credit Loan denominated in
Canadian Dollars or (iii) an interest rate as provided herein shall be deemed to
be a Base Rate Loan (if such Loan is to be denominated in Dollars) or a Canadian
Prime Rate Loan (if such Loan is to be denominated in Canadian Dollars).
     (b) Interest Periods. In connection with each LIBOR Rate Loan and each BA
Loan, the Borrower, by giving notice at the times described in Section 2.3 or
4.2, as applicable, shall elect an interest period (each, an "Interest Period")
to be applicable to such Revolving Credit Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or any BA Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day;

52



--------------------------------------------------------------------------------



 



provided, that if any Interest Period with respect to a LIBOR Rate Loan or a BA
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
     (iii) any Interest Period with respect to a LIBOR Rate Loan or a BA Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Maturity Date; and
     (v) there shall be no more than (A) four (4) Interest Periods in effect at
any time with respect to LIBOR Rate Loans and (B) ten (10) Interest Periods in
effect at any time with respect to BA Loans.
     (c) Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (i) or (j), or (ii) at the election of the Required
Agreement Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, Swingline Loans, BA Loans or Letters of Credit, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable thereto until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to (1) Canadian Prime Rate Loans (with
respect to Revolving Credit Loans denominated in Canadian Dollars) or (2) Base
Rate Loans (with respect to Revolving Credit Loans denominated in Dollars),
(C) all outstanding Canadian Prime Rate Loans and other Obligations denominated
in Canadian Dollars arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate then applicable to Canadian Prime Rate Loans and (D) all outstanding Base
Rate Loans and other Obligations denominated in Dollars arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
     (d) Interest Payment and Computation.
     (i) Interest on each Canadian Prime Rate Loan and each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2006; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees (except for Stamping Fees) shall be computed on the basis of a 360-day
year and assessed for the actual number of days elapsed and interest on Canadian
Prime Rate Loans, Base Rate Loans and

53



--------------------------------------------------------------------------------



 



Stamping Fees shall be computed on the basis of a 365/366-day year and assessed
for the actual number of days elapsed.
     (ii) For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 365 or 366,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.
     (e) Maximum Rate.
     (i) In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.
     (ii) Notwithstanding the provisions of this Section 4.1 or any other
provision of this Agreement or any other Loan Document, in no event shall the
aggregate "interest" (as such term is defined in Section 347 of the Criminal
Code (Canada)) exceed the effective annual rate of interest on the "credit
advanced" (as such term is defined in Section 347 of the Criminal Code (Canada))
lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable Loan, and in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries qualified for a period of ten (10) years and
appointed by the Administrative Agent will be conclusive for the purposes of
such determination.
     (iii) In the event that such a court determines that the Lenders have
charged or received interest hereunder in excess of the highest applicable rate,
the rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent's
option (A) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (B) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
     SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans.
     (a) Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to:
     (i) convert at any time following the third (3rd) Business Day after the
earlier of (i) the Closing Date and (ii) the delivery date of the indemnity
letter contemplated by

54



--------------------------------------------------------------------------------



 



the proviso in Section 4.1(a) hereof, all or any portion of any outstanding
Canadian Prime Rate Loans (other than Swingline Loans) in a principal amount
equal to C$3,000,000 or any whole multiple of C$1,000,000 in excess thereof into
one or more LIBOR Rate Loans denominated in Canadian Dollars;
     (ii) convert at any time following the first Business Day after the Closing
Date all or any portion of any outstanding Canadian Prime Rate Loans (other than
Swingline Loans) in a principal amount equal to C$1,000,000 or a whole multiple
of C$500,000 in excess thereof into BA Loans;
     (iii) upon the expiration of any Interest Period, (A) convert all or any
part of its outstanding LIBOR Rate Loans denominated in Canadian Dollars in a
principal amount equal to C$1,000,000 or a whole multiple of C$500,000 in excess
thereof into Canadian Prime Rate Loans (other than Swingline Loans) or BA Loans,
(B) continue such LIBOR Rate Loans as LIBOR Rate Loans, (C) convert all or any
part of its outstanding BA Loans in a principal amount equal to C$1,000,000 or a
whole multiple of C$500,000 in excess thereof into Canadian Prime Rate Loans
(other than Swingline Loans), (D) convert all or any part of its outstanding BA
Loans in a principal amount equal to C$3,000,000 or any whole multiple of
C$1,000,000 in excess thereof into one or more LIBOR Rate Loans denominated in
Canadian Dollars or (E) continue such BA Loans as BA Loans;
     (iv) convert at any time following the third (3rd) Business Day after the
earlier of (i) the Closing Date and (ii) the delivery date of the indemnity
letter contemplated by the proviso in Section 4.1(a) hereof, all or any portion
of any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans denominated in Dollars; and
     (v) upon the expiration of any Interest Period, (A) convert all or any part
of its outstanding LIBOR Rate Loans denominated in Dollars in a principal amount
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof into Base
Rate Loans (other than Swingline Loans) or (B) continue such LIBOR Rate Loans as
LIBOR Rate Loans;
provided that (1) with respect to any BA Loan, any conversion of a BA Loan shall
be made on, and only on, the last day of the Interest Period applicable thereto;
(2) with respect to any BA Loan, in the event that a BA Loan is to be continued
as a BA Loan, the BA Proceeds arising from the continued BA Loan shall be
retained by the relevant Lender to be applied by it to the face amount of the
Bankers' Acceptance maturing on the date of such advance, and the Borrower shall
pay to each Lender, on such date, an amount equal to the difference between the
face amount at maturity of the maturing Bankers' Acceptance and the BA Proceeds
of the Bankers' Acceptance to be issued; and (3) with respect to any LIBOR Rate
Loan or any BA Loan, if the Borrower fails to provide a Notice of
Conversion/Continuation with respect to such Loan or any portion thereof prior
to the time period required below, such Loan shall be converted into a Base Rate
Loan (if such Loan was denominated in Dollars) or a Canadian Prime Rate Loan (if
such Loan was denominated in Canadian Dollars).

55



--------------------------------------------------------------------------------



 



     (b) Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a "Notice of
Conversion/Continuation") not later than 12:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Permitted Currency in which such Loan is
denominated, (B) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan or BA Loan to be converted or continued, the last day of the
Interest Period therefor, (C) the effective date of such conversion or
continuation (which shall be a Business Day), (D) the principal amount of such
Loans to be converted or continued, and (E) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan or BA Loan. The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
     SECTION 4.3 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee at a rate per annum
equal to 0.25% on the average daily unused portion of the Commitment as in
effect from time to time during the period commencing on the Closing Date and
ending on the Maturity Date; provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable for each
calendar quarter in arrears on the last Business Day of such calendar quarter
during the term of this Agreement commencing with the calendar quarter ending
September 30, 2006 and ending on the Maturity Date. Such commitment fee shall be
distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders' respective Commitment Percentages.
     (b) Agency Fee. The Borrower shall pay to the Administrative Agent, for its
own account, an annual administrative agency fee in an amount agreed to by the
Borrower and the Administrative Agent in the Canadian Fee Letter.
     (c) Other Fees. The Borrower agrees to pay any fees (and other expenses) as
set forth in the U.S. Fee Letter.
     SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent's Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Commitment Percentages, (except as
specified below), in the applicable Permitted Currency, in immediately available
funds and shall be made without any setoff, counterclaim or deduction
whatsoever. Any payment received after such time but before 3:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 3:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its Lending Office its pro rata share of such
payment in accordance with such

56



--------------------------------------------------------------------------------



 



Lender's Commitment Percentage, (except as specified below) and shall wire
advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the applicable Issuing Lender's fees or L/C
Participants' commissions shall be made in like manner, but for the account of
the applicable Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent's fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 4.9, 4.10, 4.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
     SECTION 4.5 Evidence of Indebtedness.
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note and/or Discount Note, as applicable,
which shall evidence such Lender's Revolving Credit Loans and/or Swingline Loans
and/or BA Equivalent Loans, as applicable, in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender's receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.11 or 14.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value)

57



--------------------------------------------------------------------------------



 



participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date with respect to a LIBOR Rate Loan or a BA Loan or prior
to 12:00 noon on a proposed borrowing date with respect to a Canadian Prime Rate
Loan or a Base Rate Loan that such Lender will not make available to the
Administrative Agent such Lender's ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to (a) with respect
to any amount to be borrowed denominated in Dollars, the product of (i) the
amount not made available by such Lender in accordance with the terms hereof,
multiplied by (ii) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent, and the denominator of which is 360 and
(b) with respect to any amount to be borrowed denominated in Canadian Dollars,
the amount not made available by such Lender in accordance with the terms hereof
and interest thereon at a rate per annum equal to the Administrative Agent's
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or

58



--------------------------------------------------------------------------------



 



expenses incurred by the Administrative Agent as a result of the failure to
deliver funds hereunder) of carrying such amount. A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be conclusive, absent manifest error. If such Lender's Commitment Percentage of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such borrowing date, the Administrative
Agent shall be entitled to recover such amount made available by the
Administrative Agent with interest thereon at the rate per annum applicable to
Base Rate Loans hereunder (with respect to any amount denominated in Dollars) or
Canadian Prime Rate Loans hereunder (with respect to any amount denominated in
Canadian Dollars), in each case, on demand, from the Borrower. The failure of
any Lender to make available its Commitment Percentage of any Loan requested by
the Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.
     SECTION 4.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate and BA Loan Availability. If with
respect to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, Dollars or Canadian Dollars in the applicable amounts
are not being quoted via Telerate Page Screen 3750 or the applicable Reuters
Screen Page or offered to the Administrative Agent or such Lender for such
Interest Period then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make such LIBOR Rate Loans or BA Loans, as applicable, and the right of the
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan or a
BA Loan, as applicable, shall be suspended, and the Borrower shall repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan or each such BA Loan, as applicable, together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or such BA Loan, as applicable, or convert the then
outstanding principal amount of each such LIBOR Rate Loan or BA Loan, as
applicable, to a Base Rate Loan (with respect to any such Loan denominated in
Dollars) or a Canadian Prime Rate Loan (with respect to any such Loan
denominated in Canadian Dollars) as of the last day of such Interest Period.
     (b) Laws Affecting LIBOR Rate and BA Loan Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any BA Loan, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no

59



--------------------------------------------------------------------------------



 



longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or BA
Loans and the right of the Borrower to convert any Loan or continue any Loan as
a LIBOR Rate Loan or a BA Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans (with respect to any Loan denominated in
Dollars) or Canadian Prime Rate Loans (with respect to any Loan denominated in
Canadian Dollars) hereunder, and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan or a BA Loan, as applicable, to the end
of the then current Interest Period applicable thereto as a LIBOR Rate Loan or a
BA Loan, as applicable, the applicable LIBOR Rate Loan shall immediately be
converted to a Base Rate Loan (with respect to any such Loan denominated in
Dollars) or a Canadian Prime Rate Loan (with respect to any such Loan
denominated in Canadian Dollars) for the remainder of such Interest Period.
     (c) Regulatory Limitations. In the event, as a result of increases in the
value of any Permitted Currency against the Dollar or for any other reason, the
obligation of any of the Lenders to make Loans (taking into account the Dollar
Amount of the Obligations and all other indebtedness required to be aggregated
under any Applicable Law) is determined by such Lender to exceed its then
applicable legal lending limit under such Applicable Law, the amount of
additional Extensions of Credit such Lender shall be obligated to make or issue
or participate in hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Commitment Percentages and, to the extent
necessary under such laws and regulations (as determined by each of the Lenders,
with respect to the applicability of such laws and regulations to itself), and
the Borrower shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.
     SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender's
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan or a BA Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or any BA Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender's sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans or BA Loans in the London interbank market or other applicable market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
     SECTION 4.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:

60



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or an Issuing Lender;
     (ii) subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan or BA Loan made by
it, or change the basis of taxation of payments to such Lender or such Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 4.11 and the imposition of, or any change in the rate of any Excluded
Taxes payable by such Lender or such Issuing Lender); or
     (iii) impose on any Lender or any Issuing Lender (or their respective
Lending Offices) or the London interbank or other applicable market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans or BA
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or BA Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or such Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or such Issuing Lender, the Borrower shall promptly pay to any
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Issuing Lender or such Lender's or such
Issuing Lender's holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender's or such
Issuing Lender's capital or on the capital of such Lender's or such Issuing
Lender's holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender's or such Issuing Lender's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or such Issuing
Lender's policies and the policies of such Lender's or such Issuing Lender's
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company for any such
reduction suffered.

61



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
     (d) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss or cost or increased cost incurred
by the Administrative Agent or any applicable Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to the
Administrative Agent or any applicable Lender or (iii) any currency exchange
loss, that Administrative Agent or any Lender sustains as a result of any
payment being made by the Borrower in a currency other than that originally
extended to the Borrower. A certificate of the Administrative Agent or the
applicable Lender, as the case may be, setting forth in reasonable detail the
basis for determining such additional amount or amounts necessary to compensate
the Administrative Agent or the applicable Lender shall be conclusively presumed
to be correct save for manifest error
     (e) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or such Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or such Issuing Lender's intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     SECTION 4.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

62



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender's status for
Canadian withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower as the Administrative Agent or the Borrower
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Applicable Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Applicable
Laws to confirm such Lender's entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender outside of Canada by the Borrower pursuant to this Agreement, the
other Loan Documents or otherwise to establish such Lender's status for
withholding tax purposes in such other jurisdiction. Each Lender shall promptly
(i) notify the Administrative Agent of any change in circumstances which would
modify or render invalid any such claimed exemption or reduction, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of Applicable
Laws of any such jurisdiction that the Borrower make any deduction

63



--------------------------------------------------------------------------------



 



or withholding for taxes from amounts payable to such Lender. Additionally, the
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Applicable Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Applicable Laws
in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
an Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitment.
     SECTION 4.12 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

64



--------------------------------------------------------------------------------



 



     (b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 14.10;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (iv) such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.
     SECTION 4.14 Additional Subsidiary Borrowers. The Borrower may designate
any Domestic Subsidiary as a Subsidiary Borrower under this Agreement and the
other Loan Documents upon satisfaction of each of the following conditions.
     (a) The Borrower shall have delivered to the Administrative Agent a written
notice requesting that such Domestic Subsidiary be designated as a new
Subsidiary Borrower. The Administrative Agent agrees that promptly upon receipt
of such notice it will forward such notice to the Lenders requesting their
approval of such Domestic Subsidiary as a Subsidiary Borrower. If the Required
Agreement Lenders approve such designation (which approval shall occur no
earlier than five (5) Business Days after the Lenders receive written notice of
the request that such Domestic Subsidiary be designated as a new Subsidiary
Borrower), the applicable Domestic Subsidiary shall be deemed a "Borrower" under
this Agreement and the other Loan Documents and all references herein (other
than the references in Articles V, VI, VII,

65



--------------------------------------------------------------------------------



 



VIII, IX and X of this Agreement) to "Borrower" shall be deemed to include the
Subsidiary Borrower.
     (b) The Administrative Agent shall have received a duly executed supplement
to this Agreement and any other applicable Loan Documents joining such Domestic
Subsidiary as a Subsidiary Borrower hereunder (such supplement to be in form and
substance reasonably satisfactory to the Administrative Agent).
     (c) Such Domestic Subsidiary shall deliver to the Administrative Agent such
documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent.
(d) (i) If not previously granted to the Administrative Agent under the Security
Documents, such Domestic Subsidiary shall pledge a security interest in all
Collateral owned by such Domestic Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other documents as the Administrative Agent shall reasonably deem appropriate
for such purpose.
     (ii) To the extent not previously delivered to the Administrative Agent
under the Security Documents, the Borrower shall deliver to the Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such Domestic Subsidiary and, to
the extent required by the Security Documents, all Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock
owned by such Domestic Subsidiary.
     (e) The Borrower shall deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Domestic Subsidiary.
     (f) The Borrower shall deliver to the Administrative Agent such other
documents (including, without limitation, legal opinions) as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
     (g) The obligations of each Subsidiary Borrower hereunder and under the
other Loan Documents shall be joint and several with the Obligations of the
Borrower and each other Subsidiary Borrower.

66



--------------------------------------------------------------------------------



 



ARTICLE V
CLOSING; CONDITIONS OF CLOSING AND BORROWING
     SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on May 31, 2006 or at such
other place, date and time as the parties hereto shall mutually agree.
     SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender (if requested thereby), a Swingline Note in favor of the
Swingline Lender (if requested thereby), a Discount Note in favor of each Non-BA
Lender (if requested thereby) and the Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.
     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
          (i) Officer's Certificate of the U.S. Borrower. A certificate from a
Responsible Officer of the U.S. Borrower to the effect that all representations
and warranties of the U.S. Borrower and its Subsidiaries contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (provided that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects); that neither the U.S. Borrower nor
any of its Subsidiaries is in violation of any of the covenants contained in
this Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that each of the Credit Parties, as applicable,
has satisfied each of the conditions set forth in Section 5.2 and Section 5.3.
          (ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent documentation) of such Credit Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or formation, (B) the bylaws or other
governing document (or equivalent documentation) of such Credit Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 5.2(b)(iii).

67



--------------------------------------------------------------------------------



 



          (iii) Certificates of Good Standing. Certificates as of a recent date
of the good standing (or equivalent documentation) of each Credit Party under
the laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.
          (iv) Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties (including, without limitation, applicable local counsel in the State of
New York, the provinces of Québec, Ontario, Nova Scotia and New Brunswick, and
any other applicable jurisdiction) addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall request.
     (c) Personal Property Collateral.
          (i) Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon.
          (ii) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against each of the Credit Parties (other than the U.S. Borrower) under the PPSA
and the CCQ (or applicable judicial docket) as in effect in any province in
which any of the assets of such Credit Party are located, indicating among other
things that its assets are free and clear of any Lien except for Permitted
Liens.
          (iii) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each insurance policy (naming the Administrative Agent as
additional insured on all certificates for liability insurance and loss payee
with respect to the Collateral on all certificates for property insurance), and,
if requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in the form required under the Security Documents
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
     (d) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit

68



--------------------------------------------------------------------------------



 



Parties or such other transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could reasonably be expected to have such
effect.
          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
     (e) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as of December 31, 2005 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended,
(B) any interim unaudited Consolidated balance sheet of the U.S. Borrower and
its Subsidiaries and related unaudited interim statements of income, cash flows
and retained earnings for each interim quarterly period (if any) ended at least
forty-five (45) days prior to the Closing Date, (C) the audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2005 and
the related audited statements of income and retained earnings and cash flows
for the Fiscal Year then ended and (D) any interim unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries and related unaudited interim
statements of income, cash flows and retained earnings for each interim
quarterly period (if any) ended at least forty-five (45) days prior to the
Closing Date.
          (ii) Financial Projections. The Administrative Agent shall have
received projections prepared by management of the U.S. Borrower, of balance
sheets, income statements and cash flow statements on a quarterly basis for 2006
and on an annual basis for each year thereafter during the term of the U.S.
Credit Facility.
          (iii) Financial Condition Certificate. The U.S. Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the U.S. Borrower, that (A) the U.S. Borrower and each of
its Subsidiaries are each Solvent, (B) the material payables of the U.S.
Borrower and each of its Subsidiaries are current and not past due, (C) attached
thereto are calculations, as determined on a pro forma basis as of March 31,
2006 and after giving effect to the transactions contemplated hereby and any
Extensions of Credit or U.S. Extensions of Credit to be made on the Closing
Date, with the covenants contained in Article IX; (D) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing assumptions believed to be reasonable) of the financial
condition and operations of the U.S. Borrower and its Subsidiaries; (E) attached
thereto is a calculation of the ratio of (1) Consolidated Total Indebtedness as
of the Closing Date (after giving effect to any Extensions of Credit or U.S.
Extensions of Credit on the Closing Date) to (2) Consolidated EBITDA for the
most recently ended four (4) consecutive fiscal quarters for which financial

69



--------------------------------------------------------------------------------



 



statements have been delivered, demonstrating that such ratio is less than 5.80
to 1.00; (F) attached thereto is a calculation of Consolidated Adjusted EBITDA
for the most recently ended four (4) consecutive fiscal quarters for which
financial statements have been delivered, demonstrating to the reasonable
satisfaction of the Administrative Agent that Consolidated Adjusted EBITDA (as
determined in such manner) is not less than $500,000,000; and (G) attached
thereto is a calculation of the Borrowing Limit as of the Closing Date.
          (iv) Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal (including, without limitation, local
counsel) fees and expenses) and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
     (f) Miscellaneous.
          (i) Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.3(a) with
respect to any Loans (if any) to be made on the Closing Date, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Closing Date are to be disbursed.
          (ii) Existing Facilities. Each of the Existing Facilities shall be
repaid in full and terminated and all collateral security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.
          (iii) Closing of the U.S. Credit Facility. The U.S. Credit Facility
shall simultaneously close on the Closing Date.
          (iv) Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
     SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including any initial Extensions of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date;

70



--------------------------------------------------------------------------------



 



provided that any representation or warranty that is qualified by materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects on and as of such borrowing, continuation, conversion, issuance or
extension date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 4.2, as applicable.
     SECTION 5.4 Post-Closing Conditions.
     (a) Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received the following control agreements, in each case in form and substance
satisfactory to the Administrative Agent:
     (i) A deposit account control agreement executed by the Borrower, the
Administrative Agent and National Bank of Canada with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at National Bank of Canada;
     (ii) A deposit account control agreement executed by the Borrower, the
Administrative Agent and The Toronto-Dominion Bank with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at The Toronto-Dominion Bank;
     (iii) A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of America, N.A. with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at Bank of America, N.A.;
     (iv) A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of Montreal with respect to all Deposit Accounts,
other than Excluded Deposit Accounts (in each case as defined in the Collateral
Agreement), of the Borrower at Bank of Montreal;
     (vi) All other control agreements which the Administrative Agent requires
to be delivered pursuant to the Collateral Agreement, in each case in form and
substance satisfactory to the Administrative Agent.
     (b) Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received any warehouse or similar agreement, and any other ancillary
documentation, required to be delivered thereto pursuant to Section 4.6(b) of
the Collateral Agreement (or, if any such warehouse or similar agreement, and

71



--------------------------------------------------------------------------------



 



any other ancillary documentation, has not been delivered by such date, the
Borrower shall take all actions required by the Administrative Agent pursuant to
Section 4.6(b) in connection therewith).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     SECTION 6.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each of the Borrower and the U.S. Borrower hereby
represents and warrants to the Administrative Agent and Lenders both before and
after giving effect to the transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of the U.S. Borrower as of the Closing Date
is listed on Schedule 6.1(b) together with (i) its jurisdiction of formation and
each jurisdiction in which it is qualified to do business as of the Closing
Date, (ii) each Person holding ownership interests in such Subsidiary, (iii) the
nature of the ownership interest held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests and (iv) a
designation of each Subsidiary that is inactive. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable,
with no personal liability attaching to the ownership thereof, and not subject
to any preemptive or similar rights, except as described in Schedule 6.1(b). As
of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the U.S. Borrower or its
Subsidiaries, except as described on Schedule 6.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
U.S. Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the U.S. Borrower and each of its Subsidiaries
party thereto, and each such document constitutes the legal, valid and binding
obligation of the U.S. Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar state or
federal laws from time to time in effect which affect the enforcement of
creditors' rights in general and (ii) the application of general principles

72



--------------------------------------------------------------------------------



 



of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the U.S. Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the U.S. Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
the U.S. Borrower or any of its Subsidiaries, (iii) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could
reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents or (v) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect and other than consents or filings under the PPSA and the CCQ.
     (e) Compliance with Law; Governmental Approvals. Each of the U.S. Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (ii) is in compliance with its
articles of incorporation, bylaws or other organizational documents of the U.S.
Borrower or any of its Subsidiaries, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (iii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect, and (iv) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the U.S. Borrower and its
Subsidiaries has duly filed or caused to be filed all federal and other material
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal and other material taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable. Such returns accurately reflect in
all material respects all liability for taxes of the U.S. Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrower

73



--------------------------------------------------------------------------------



 



or the U.S. Borrower, other investigation by any Governmental Authority of the
tax liability of the U.S. Borrower and its Subsidiaries, except, in each case,
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Governmental Authority has asserted any Lien or
other claim against the U.S. Borrower or any of its Subsidiaries with respect to
unpaid taxes which has not been discharged or resolved other than Permitted
Liens. The charges, accruals and reserves on the books of the U.S. Borrower and
any of its Subsidiaries in respect of federal and other material taxes for all
Fiscal Years and portions thereof since the organization of the U.S. Borrower
and any of its Subsidiaries are in the judgment of the U.S. Borrower adequate,
and the U.S. Borrower does not anticipate any material amount of additional
taxes or assessments for any of such years.
     (g) Intellectual Property Matters. Each of the U.S. Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the U.S. Borrower
nor any of its Subsidiaries is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.
     (h) Environmental Matters.
          (i) The properties owned, leased or operated by the U.S. Borrower and
its Subsidiaries now or in the past do not contain, and to their knowledge have
not previously contained, any Hazardous Materials in amounts or concentrations
which (A) constitute or constituted a violation of applicable Environmental Laws
or (B) could give rise to liability under applicable Environmental Laws except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;
          (ii) Except to the extent such matters could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the U.S. Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;
          (iii) Neither the U.S. Borrower nor any of its Subsidiaries has
received any written notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws, nor does the U.S. Borrower or
any of its Subsidiaries have knowledge or reason to believe that any such notice
will be received or is being threatened, except where such violation, alleged
violation, non-compliance, liability or potential liability which is the subject
of such notice could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

74



--------------------------------------------------------------------------------



 



          (iv) Hazardous Materials have not been transported or disposed of to
or from the properties owned, leased or operated by the U.S. Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws, except where such violation or
liability could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;
          (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower or the U.S. Borrower,
threatened, under any Environmental Law to which the U.S. Borrower or any of its
Subsidiaries is or will be named as a potentially responsible party with respect
to such properties or operations conducted in connection therewith, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the U.S. Borrower, any
of its Subsidiaries or such properties or such operations that could reasonably
be expected to have a Material Adverse Effect; and
          (vi) There has been no release, or to the best of the Borrower's and
the U.S. Borrower's knowledge, threat of release, of Hazardous Materials at or
from properties owned, leased or operated by the U.S. Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws that could reasonably
be expected to have a Material Adverse Effect.
     (i) ERISA.
          (i) As of the Closing Date, neither the U.S. Borrower nor any of its
Subsidiaries nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 6.1(i-1) and neither the U.S. Borrower nor any of its Subsidiaries
maintains or contributes to, or has any obligation under, any Canadian Employee
Benefit Plans other than those identified on Schedule 6.1(i-2).
          (ii) The U.S. Borrower, each of its Subsidiaries and each of their
ERISA Affiliates is in material compliance with all applicable provisions of
ERISA and the regulations and published interpretations thereunder with respect
to all Employee Benefit Plans except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired and except where a failure to so comply could not reasonably be expected
to have a Material Adverse Effect. The U.S. Borrower and each of its
Subsidiaries is in material compliance with all applicable provisions of the ITA
and other Applicable Law and the regulations and published interpretations
thereunder with respect to all Canadian Employee Benefit Plans except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified, and each trust related to such plan has been determined to
be exempt under Section 501(a) of the Code except for such plans that have not
yet received determination letters but for which the remedial amendment period
for submitting a determination letter has not yet expired. No liability has been
incurred by the U.S. Borrower, any of its Subsidiaries or any of their

75



--------------------------------------------------------------------------------



 



ERISA Affiliates which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect. No liability has been incurred by the U.S. Borrower or any of its
Subsidiaries which remains unsatisfied for any taxes or penalties with respect
to any Canadian Employee Benefit Plan or any Canadian Multiemployer Plan, except
for a liability that could not reasonably be expected to have a Material Adverse
Effect.
          (iii) Except as set forth on Schedule 6.1(i-1) or Schedule 6.1(i-2),
as of the Closing Date, no Pension Plan or Canadian Pension Plan has been
terminated, nor has any accumulated funding deficiency (as defined in
Section 412 of the Code or any other Applicable Law) been incurred (without
regard to any waiver granted under Section 412 of the Code or any other
Applicable Law), nor has any funding waiver from the Internal Revenue Service
been received or requested with respect to any Pension Plan, nor has the U.S.
Borrower, any of Subsidiaries or any of their ERISA Affiliates failed to make
any contributions or to pay any amounts due and owing as required by Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the
due dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan.
          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the U.S. Borrower nor any of its Subsidiaries
nor any of their ERISA Affiliates has: (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(B) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(C) failed to make a required contribution or payment to a Multiemployer Plan or
a Canadian Multiemployer Plan, (D) failed to make a required installment or
other required payment under Section 412 of the Code, other Applicable Laws or
its Employee Benefit Plans or (E) failed to make a required installment or other
required payment under Applicable Laws or its Canadian Employee Benefit Plans.
          (v) No Termination Event has occurred or is reasonably expected to
occur.
          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower and the U.S. Borrower after due inquiry,
threatened concerning or involving any (A) employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by the
U.S. Borrower, any of its Subsidiaries or any of their ERISA Affiliates,
(B) Pension Plan or Canadian Pension Plan or (C) Multiemployer Plan or Canadian
Multiemployer Plan.
     (j) Margin Stock. Neither the U.S. Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying

76



--------------------------------------------------------------------------------



 



margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the U.S. Borrower nor any of its
Subsidiaries is an "investment company" or a company "controlled" by an
"investment company" (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the U.S. Borrower nor any of its
Subsidiaries is, or after giving effect to any Extension of Credit or U.S.
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, as amended, or any other Applicable Law which limits its ability to incur
or consummate the transactions contemplated hereby.
     (l) Significant Indebtedness. Schedule 6.1(l) sets forth a complete and
accurate list of all Significant Indebtedness of the U.S. Borrower and its
Subsidiaries in effect as of the Closing Date. As of the Closing Date, other
than as set forth in Schedule 6.1(l), each indenture, agreement or other
instrument governing such Significant Indebtedness is, and after giving effect
to the consummation of the transactions contemplated by the Loan Documents will
be, in full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the U.S. Borrower and its Subsidiaries
have delivered to the Administrative Agent a true and complete copy of each
indenture, agreement or other instrument governing the Significant Indebtedness
required to be listed on Schedule 6.1(l). As of the Closing Date, neither the
U.S. Borrower nor any Subsidiary (nor, to the knowledge of the Borrower or the
U.S. Borrower, any other party thereto) is in breach of or in default under any
Significant Indebtedness in any material respect.
     (m) Employee Relations. Each of the U.S. Borrower and its Subsidiaries has
a stable work force in place, except as could not reasonably be expected to have
a Material Adverse Effect. The U.S. Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.
     (n) Burdensome Provisions. Except as described on Schedule 6.1(n), no
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the U.S.
Borrower or any Subsidiary or to transfer any of its assets or properties to the
U.S. Borrower or any other Subsidiary in each case other than restrictions or
encumbrances existing under or by reason of (i) the Loan Documents,
(ii) Applicable Law and (iii) legally enforceable provisions which are contained
in either (A) the organizational documents of any Subsidiary that a not
Wholly-Owned Subsidiary or (B) any other agreements with the other owner(s) of
such Subsidiary (which, in the case of such provisions existing on the Closing
Date, are described on Schedule 6.1(n)).
     (o) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i) are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the U.S. Borrower and its Subsidiaries and the
Borrower and its Subsidiaries, respectively, as at the respective dates of such
statements, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
interim financial statements).

77



--------------------------------------------------------------------------------



 



All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP (or, with respect to
financial statements of the Borrower and its Subsidiaries, Canadian GAAP). Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the U.S. Borrower and its Subsidiaries and
the Borrower and its Subsidiaries, respectively, as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP
(or, with respect to financial statements of the Borrower and its Subsidiaries,
Canadian GAAP). The projected financial statements delivered pursuant to Section
5.2(e)(ii) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable in light of then
existing conditions.
     (p) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the U.S.
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.
     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder and each U.S. Extension of Credit, each of
the Credit Parties will be Solvent.
     (r) Titles to Properties. Each of the U.S. Borrower and its Subsidiaries
has such title to the real property owned or leased by it as is reasonably
necessary to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the U.S. Borrower, the Borrower and their respective
Subsidiaries delivered pursuant to Sections 5.2(e)(i), 7.1(a), (b), and (d)
except those which have been disposed of by the U.S. Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
     (s) Liens. None of the properties and assets of the U.S. Borrower or any of
its Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
U.S. Borrower nor any of its Subsidiaries has signed any financing statement or
any security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.
     (t) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(t), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower and the U.S. Borrower, threatened against
or in any other way relating adversely to or affecting the U.S. Borrower or any
of its Subsidiaries or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that has
or could reasonably be expected to have a Material Adverse Effect.
     (u) Senior Indebtedness Status. The Obligations of each Credit Party under
this Agreement and each of the other Loan Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Indebtedness of
each such Person and is designated as "Senior Indebtedness" under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness of such Person.

78



--------------------------------------------------------------------------------



 



     (v) OFAC. None of the U.S. Borrower, any Subsidiary of the U.S. Borrower or
any Affiliate of the U.S. Borrower or any U.S. Subsidiary Guarantor: (i) is a
Sanctioned Person, (ii) has more than ten percent (10%) of its assets in
Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
     (w) Disclosure. The U.S. Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the U.S. Borrower or any of its
Subsidiaries are subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The financial statements, material reports, material
certificates or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of any of the U.S. Borrower
or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) do not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
     SECTION 6.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will furnish or cause to be
furnished to the Administrative Agent (for distribution to the Lenders) at the
Administrative Agent's Office at the address set forth in Section 14.1 or such
other office as may be designated by the Administrative Agent from time to time:
     SECTION 7.1 Financial Statements and Projections.

79



--------------------------------------------------------------------------------



 



     (a) Quarterly Financial Statements of the U.S. Borrower. As soon as
practicable and in any event within forty-five (45) days (or, if earlier, on the
date of any required public filing thereof) after the end of each fiscal quarter
of each Fiscal Year, an unaudited Consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income, retained earnings and cash flows
and a report containing management's discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the U.S.
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the U.S. Borrower to present fairly
in all material respects the financial condition of the U.S. Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the U.S. Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments. Delivery
by the Borrower to the Administrative Agent and the Lenders of the U.S.
Borrower's quarterly report to the SEC on Form 10-Q with respect to any fiscal
quarter within the period specified above shall be deemed to be compliance by
the Borrower with this Section 7.1(a) (it being agreed that such quarterly
report shall be deemed delivered on the date that (i) such report is posted on
the website of the SEC at www.sec.gov or on the website of the U.S. Borrower at
www.Bowater.com and (ii) the Borrower has provided the Administrative Agent with
written notice of such posting).
     (b) Annual Financial Statements of the U.S. Borrower. As soon as
practicable and in any event within ninety (90) days (or, if earlier, on the
date of any required public filing thereof) after the end of each Fiscal Year,
an audited Consolidated balance sheet of the U.S. Borrower and its Subsidiaries
as of the close of such Fiscal Year and audited Consolidated statements of
income, retained earnings and cash flows and a report containing management's
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm acceptable to the Administrative
Agent and the U.S. Administrative Agent, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the U.S. Borrower or any of its Subsidiaries or with
respect to accounting principles followed by the U.S. Borrower or any of its
Subsidiaries not in accordance with GAAP. Delivery by the Borrower to the
Administrative Agent and the Lenders of the U.S. Borrower's annual report to the
SEC on Form 10-K with respect to any Fiscal Year within the period specified
above shall be deemed to be compliance by the Borrower with this Section 7.1(b)
(it being agreed that such annual report shall be deemed delivered on the date
that (i) such report is posted on the website of the SEC at www.sec.gov or on
the website of the U.S. Borrower at www.Bowater.com and (ii) the Borrower has
provided the Administrative Agent with written notice of such posting).

80



--------------------------------------------------------------------------------



 



     (c) Annual Business Plan and Financial Projections of the U.S. Borrower. As
soon as practicable and in any event within ninety (90) days after the beginning
of each Fiscal Year, a business plan of the U.S. Borrower and its Subsidiaries
for such Fiscal Year, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a projected income statement,
statement of cash flows and balance sheet and a statement containing the volume
and price assumptions by product line used in preparing the business plan,
accompanied by a certificate from a Responsible Officer of the U.S. Borrower to
the effect that, to the best of such officer's knowledge, such projections are
good faith estimates (utilizing assumptions believed to be reasonable) of the
financial condition and operations of the U.S. Borrower and its Subsidiaries for
such Fiscal Year.
     (d) Financial Statements of the Borrower and its Subsidiaries.
     (i) Quarterly Financial Statements of the Borrower. As soon as practicable
and in any event within the time prescribed by applicable Canadian securities
laws, regulations and policies, with respect to each fiscal quarter of each
Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management's discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with Canadian
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments (it being agreed that each such reports shall be deemed delivered on
the date that (i) such reports are posted on the website of SEDAR at
www.sedar.com and (ii) the Borrower has provided the Administrative Agent and
the U.S. Administrative Agent with written notice of such posting).
     (ii) Annual Financial Statements of the Borrower. As soon as practicable
and in any event within the time prescribed by applicable Canadian securities
laws, regulations and policies, with respect to each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management's discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with Canadian GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year. Such annual financial statements shall be audited by an independent
certified public accounting firm acceptable to the Administrative Agent and the
U.S. Administrative Agent, and

81



--------------------------------------------------------------------------------



 



accompanied by a report thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by the Borrower or any of
its Subsidiaries or with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with Canadian GAAP (it
being agreed that each such reports shall be deemed delivered on the date that
(i) such reports are posted on the website of SEDAR at www.sedar.com and
(ii) the Borrower has provided the Administrative Agent and the U.S.
Administrative Agent with written notice of such posting).
     SECTION 7.2 Officer's Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer's
Compliance Certificate.
     SECTION 7.3 Accountants' Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the U.S.
Borrower or the Borrower failed to comply with the terms, covenants, provisions
or conditions of Articles IX or, if such is not the case, specifying such
non-compliance and its nature and period of existence.
     SECTION 7.4 Other Reports.
     (a) Promptly upon their becoming available, copies of all registration
statements (other than on Form S-8) and regular periodic reports on Forms 10-K,
10-Q and 8-K that the U.S. Borrower or any of its Subsidiaries shall have filed
with the SEC, or any similar periodic reports filed with any comparable agency
in Canada (it being agreed that each such report or statement shall be deemed
delivered on the date that (i) such report or statement is posted on the website
of the SEC at www.sec.gov, on SEDAR at www.sedar.com or on the website of the
U.S. Borrower at www.Bowater.com and (ii) the Borrower has provided the
Administrative Agent with written notice of such posting).
     (b) Promptly upon the mailing thereof to the shareholders of the U.S.
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed (it being agreed that such mailing shall be deemed
delivered on the date that (i) such information is posted on the website of the
SEC at www.sec.gov, on SEDAR at www.sedar.com or on the website of the U.S.
Borrower at www.Bowater.com and (ii) the Borrower has provided the
Administrative Agent with written notice of such posting).
     (c) Such other information regarding the operations, business affairs and
financial condition of the U.S. Borrower or any of its Subsidiaries as the
Administrative Agent (for itself or on behalf of any Lender) may reasonably
request.
     SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Credit Party obtains knowledge thereof)
telephonic and written notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the U.S. Borrower or any of its Subsidiaries
or any of their respective

82



--------------------------------------------------------------------------------



 



properties, assets or businesses that if adversely determined could reasonably
be expected to have a Material Adverse Effect;
     (b) any notice of any violation received by the U.S. Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the U.S. Borrower or any of its
Subsidiaries which in any such case could reasonably be expected to have a
Material Adverse Effect;
     (d) any attachment, judgment, lien, levy or order exceeding $10,000,000
that is assessed against the U.S. Borrower or any of its Subsidiaries;
     (e) (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Significant Indebtedness to which the U.S.
Borrower or any of its Subsidiaries is a party or by which the U.S. Borrower or
any of its Subsidiaries or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any of its Subsidiaries or any of their ERISA Affiliates of the
PBGC's or any other Governmental Authority's intent to terminate any Pension
Plan or Canadian Pension Plan or to have a trustee appointed to administer any
Pension Plan or Canadian Pension Plan, (iii) all notices received by the U.S.
Borrower or any of its Subsidiaries or any of their ERISA Affiliates from a
Multiemployer Plan or Canadian Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA
or any other Applicable Law and (iv) the U.S. Borrower obtaining knowledge or
reason to know that the U.S. Borrower or any of its Subsidiaries or any of their
ERISA Affiliates has filed or intends to file a notice of intent to terminate
any Pension Plan or Canadian Pension Plan under a distress termination within
the meaning of Section 4041(c) of ERISA or otherwise;
     (g) any event which makes any of the representations set forth in
Section 6.1 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 6.1 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect; and
     (h) any notice delivered to the U.S. Borrower, or sent by or on behalf of
the U.S. Borrower, with respect to the U.S. Credit Agreement or any of the loan
documents executed in connection therewith (including a copy of any such
notice).
     SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
or the U.S. Borrower to the Administrative Agent or any Lender whether pursuant
to this Article VII or any

83



--------------------------------------------------------------------------------



 



other provision of this Agreement, or any of the Security Documents, shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(w).
ARTICLE VIII
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the U.S. Borrower and the Borrower will, and will cause
each of their respective Subsidiaries to:
     SECTION 8.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 10.4, preserve and maintain its legal existence and all
material rights, franchises, licenses and privileges and qualify and remain
qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
     SECTION 8.2 Maintenance of Property; Reinvestment.
     (a) Protect and preserve all properties used or useful in its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such property necessary for the conduct of its
business; in each case to the extent necessary so that the business carried on
in connection therewith may be conducted in a commercially reasonable manner, it
being understood and agreed that nothing in this paragraph shall prohibit the
idling or abandonment of any property in the reasonable business judgment of the
U.S. Borrower and its Subsidiaries.
     (b) (i) If the U.S. Borrower or any of its Subsidiaries receives Net Cash
Proceeds in excess of $10,000,000 from any Asset Disposition permitted under
this Agreement (other than (A) any Asset Disposition permitted pursuant to
clauses (a), (b), (c), (d), (e) or (f) of Section 10.5 or (B) any Asset
Disposition described in clause (ii) below) or consented to by the requisite
Lenders pursuant to Section 14.2, or from any Insurance and Condemnation Event,
and the Aggregate Credit Exposure is in excess of $100,000,000 at the end of the
fiscal quarter following the time such proceeds are received, the U.S. Borrower
shall no later than twelve (12) months following such quarter end, apply such
portion of such Net Cash Proceeds to repayment of the outstanding amounts under
this Credit Facility or the U.S. Credit Facility as shall reduce the Aggregate
Credit Exposure to an amount less than $100,000,000; provided that no such
repayment shall be required to the extent that such portion of the Net Cash
Proceeds is within such twelve (12) month period either (A) reinvested in the
business (including Capital Expenditures, Permitted Acquisitions, purchases of
assets in the ordinary course of business and other business expenditures
permitted hereunder) or (B) subject to compliance with Section 10.10, applied to
repayment of the Existing Notes.
          (ii) No later than five (5) Business Days following the date of
receipt by the U.S. Borrower or any of its Subsidiaries of any Net Cash Proceeds
from any Asset Disposition of

84



--------------------------------------------------------------------------------



 




timberlands permitted pursuant to Section 10.5 or consented to by the requisite
Lenders pursuant to Section 14.2, the U.S. Borrower shall apply such Net Cash
Proceeds to repayment of the outstanding amounts under this Credit Facility or
the U.S. Credit Facility in an aggregate amount equal to the lesser of (A) fifty
percent (50%) of the aggregate amount of such Net Cash Proceeds or (B) the
amount which when used to repay the outstanding amounts under this Credit
Facility or the U.S. Credit Facility will reduce the Aggregate Credit Exposure
to an amount less than $100,000,000.
     SECTION 8.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
reasonable request information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
     SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
     SECTION 8.5 Payment of Taxes. Pay and discharge all taxes, assessments and
other governmental charges that may be levied or assessed upon it or on its
income or profits or any of its property; except for any such tax, assessment or
other governmental charge the payment of which is being contested in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.
     SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective

85



--------------------------------------------------------------------------------



 



parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the U.S.
Borrower or any of its Subsidiaries, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.
     SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA with
respect to Employee Benefit Plans and the ITA and other Applicable Law with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could be a liability to the PBGC or any other
Governmental Authority or to a Multiemployer Plan or a Canadian Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent's request such additional information about any
Employee Benefit Plan or Canadian Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.
     SECTION 8.9 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and during normal business hours, at the Borrower's expense, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.
     SECTION 8.10 Additional Subsidiary Guarantors and Parent Guarantors.
     (a) (i) Within thirty (30) days after (A) the redesignation of an
Immaterial Subsidiary as a Material Subsidiary in accordance with
Section 8.10(a)(ii) below or (B) the creation or acquisition of any Material
Subsidiary, including in connection with any Permitted Acquisition (any such
Subsidiary, a "New Material Subsidiary"), cause to be executed and delivered to
the Administrative Agent (unless otherwise agreed to by the Administrative
Agent): (1) a duly executed Subsidiary Guaranty Agreement (or, if applicable, a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent joining such New Material Subsidiary to the Subsidiary
Guaranty Agreement), the Collateral Agreement and any other applicable Security
Documents, (2) such updated Schedules to the Loan Documents as

86



--------------------------------------------------------------------------------



 



requested by the Administrative Agent with regard to such Person (including,
without limitation, updated Schedules 6.1(a) and 6.1(b) reflecting the creation
or acquisition of such New Material Subsidiary), (3) such documents and
certificates referred to in Section 5.2 as may be reasonably requested by the
Administrative Agent (including, without limitation, favorable legal opinions of
counsel addressed to the Administrative Agent and the Lenders with respect to
the New Material Subsidiary, the Loan Documents and such other matters as the
Lenders shall request), and 4D) such other documents and certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
          (ii) The Borrower may, at any time and upon written notice to the
Administrative Agent, redesignate any Immaterial Subsidiary as a Material
Subsidiary. Further, promptly after the date on which the Borrower or the
Administrative Agent determines that any Subsidiary no longer qualifies as an
Immaterial Subsidiary such Subsidiary shall be redesignated as a Material
Subsidiary and shall comply with clause (a) of this Section.
     (b) The Borrower may, at any time and upon written notice to the
Administrative Agent, designate any direct or indirect parent company of the
Borrower that is organized under the laws of Canada or any province thereof as a
Parent Guarantor by causing such direct or indirect parent company of the
Borrower to execute and deliver all documents and certificates required to be
delivered pursuant to clause (a) of this Section (provided that such direct or
indirect parent company of the Borrower shall, rather than execute a Subsidiary
Guaranty Agreement or a joinder thereto, either (i) execute a parent guaranty
agreement in form and substance satisfactory to the Administrative Agent or
(ii) join as a guarantor under Article XI).
     (c) Within thirty (30) days after the creation or acquisition of any new
Subsidiary, including in connection with any Permitted Acquisition, cause to be
executed and delivered to the Administrative Agent (unless otherwise agreed to
by the Administrative Agent) a duly executed joinder agreement in the form
attached to the Intercompany Subordination Agreement joining such new Subsidiary
thereto.
     SECTION 8.11 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the acquisition of Capital Assets, (b) to
refinance the Existing Facilities and (c) for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries, including the
payment of certain fees and expenses incurred in connection with this Agreement.
     SECTION 8.12 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Agreement Lenders (through the Administrative Agent) may
reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement, the Letters of Credit and
the other Loan Documents.

87



--------------------------------------------------------------------------------



 



ARTICLE IX
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and its Subsidiaries on a Consolidated basis
will not:
     SECTION 9.1 Consolidated Senior Secured Leverage Ratio: As of any fiscal
quarter end, permit the Consolidated Senior Secured Leverage Ratio to be greater
than 1.25 to 1.00.
     SECTION 9.2 Interest Coverage Ratio. As of any fiscal quarter end, permit
the ratio of (a) Consolidated Adjusted EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense paid or payable in cash for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
be less than 2.00 to 1.00.
ARTICLE X
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will not and will not permit
any of their respective Subsidiaries to:
     SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:
     (a) (i) the Obligations (excluding Hedging Obligations permitted pursuant
to Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
Administrative Agent for the benefit of the Secured Parties;
     (b) (i) the U.S. Obligations (excluding Hedging Agreements permitted
pursuant to Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
U.S. Administrative Agent for the benefit of the U.S. Secured Parties;
     (c) Indebtedness incurred in connection with a Hedging Agreement (i) which
is entered into for interest rate, foreign currency or other business purposes
and not for speculative purposes and (ii) with a counterparty reasonably
satisfactory to the Administrative Agent and the U.S. Administrative Agent;
provided that any counterparty that is a Lender, a U.S. Lender or any Affiliate
thereof shall be deemed satisfactory to the Administrative Agent and the U.S.
Administrative Agent;
     (d) Indebtedness existing on the Closing Date and not otherwise permitted
under this Section and, to the extent that the outstanding principal amount of
such Indebtedness is in excess of $25,000,000, listed on Schedule 10.1
(including any Indebtedness issued to refinance or to refund such Indebtedness
or any Indebtedness which constitutes a renewal or extension of such

88



--------------------------------------------------------------------------------



 



Indebtedness); provided that (i) the principal amount of such Indebtedness may
not be increased at the time of such refinancing, refunding, renewal or
extension except (A) by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal or extension and by an amount equal to
any existing commitments unutilized thereunder and (B) by additional amounts, to
the extent that the Consolidated Total Leverage Ratio, on a pro forma basis
after giving effect to such increase, would be no greater than 5.50 to 1.00,
(ii) no Default or Event of Default exists and is continuing or would be caused
by the refinancing, refunding, renewal or extension thereof, (iii) the
Administrative Agent and the U.S. Administrative Agent shall have received
satisfactory written evidence that the U.S. Borrower and its Subsidiaries would
be in compliance with all covenants in this Agreement and the U.S. Credit
Agreement on a pro forma basis after giving effect to the refinancing,
refunding, renewal or extension thereof, (iv) the weighted average life of such
Indebtedness shall not be shorter than the weighted average life of the
Indebtedness being refinanced, refunded, renewed or extended, (v) any terms of
subordination set forth in the Indebtedness being refinanced, refunded, renewed
or extended are not adversely affected in any material respect and (vi) none of
the Existing Notes nor any Indebtedness incurred in accordance with this
paragraph to refinance, refund, renew or extend the Existing Notes shall be
guaranteed by the U.S. Borrower or any of its Subsidiaries (other than (A) those
Existing Notes which are guaranteed by the U.S. Borrower as of the Closing Date
and identified on Schedule 10.1 as being so guaranteed and (B) any Indebtedness
issued to refinance any Existing Notes which, as of the Closing Date, (1) have
an outstanding principal balance in excess of $50,000,000 and (2) mature or are
subject to mandatory redemption prior to the U.S. Maturity Date);
     (e) Indebtedness incurred in connection with Capital Leases, including
those Capital Leases existing on the Closing Date, and purchase money
Indebtedness, including all purchase money Indebtedness existing on the Closing
Date, in an aggregate amount not to exceed $50,000,000 on any date of
determination;
     (f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (c), (e), (h), (l) and (m) of this Section (provided that any
Guaranty Obligations of Indebtedness incurred pursuant to subsection (h) or, to
the extent applicable, subsection (m) of this Section shall be subordinated to
the Obligations and the U.S. Obligations to the same extent as the Indebtedness
that is being guaranteed);
     (g) (i) (A) Indebtedness owed by any U.S. Credit Party to any other U.S.
Credit Party (provided that, if requested by the U.S. Administrative Agent, such
Indebtedness shall be subordinated to the U.S. Obligations on terms and
conditions reasonably satisfactory to the U.S. Administrative Agent) and
(B) Indebtedness owed by any Credit Party (other than the U.S. Borrower) to any
other Credit Party (other than the U.S. Borrower) (provided that, if requested
by the Administrative Agent, such Indebtedness shall be subordinated to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent);
          (ii) (A) Indebtedness owed by any Credit Party (other than the U.S.
Borrower) to any U.S. Credit Party (provided that such Indebtedness shall be
payable by such Credit Party on demand by the applicable U.S. Credit Party) and
(B) Indebtedness owed by any U.S. Credit Party to any Credit Party (provided
that such Indebtedness shall be payable by such U.S. Credit Party (other than
the U.S. Borrower) on demand by the applicable Credit Party);

89



--------------------------------------------------------------------------------



 



          (iii) Indebtedness owed by any Subsidiary which is not a U.S. Credit
Party or a Credit Party to any other Subsidiary which is not a U.S. Credit Party
or a Credit Party;
          (iv) Indebtedness owed by any U.S. Credit Party or any Credit Party to
a Subsidiary that is not a U.S. Credit Party or a Credit Party (provided that
such Indebtedness (other than Indebtedness existing as of the Closing Date
pursuant to the Bowater-Calhoun Arrangement) shall be subordinated to the U.S.
Obligations and the Obligations, as applicable, pursuant to an Intercompany
Subordination Agreement); and
          (v) Indebtedness owed by any Subsidiary that is not a U.S. Credit
Party or a Credit Party to a U.S. Credit Party or a Credit Party (provided that
such Indebtedness shall be payable by such Subsidiary on demand by the U.S.
Credit Party or the Credit Party, as applicable, to the extent required pursuant
to the Intercompany Subordination Agreement); provided that the aggregate amount
of such Indebtedness incurred after the Closing Date, together with any equity
or capital investments made after the Closing Date permitted pursuant to
Section 10.3(g) (without duplication), shall not exceed $50,000,000 outstanding
on any date of determination (which amount shall be calculated as the net
balance of such loans, advances and investments as reduced by any repayments or
distributions made with respect thereto); provided further that the limitation
set forth in the preceding proviso shall not be applicable to any loans and
advances made by the U.S. Borrower to Bowater Canada Finance Corporation to pay
interest on the BCFC Notes;
     (h) Subordinated Indebtedness; provided that in the case of each issuance
of Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness, (ii) the Consolidated Total Leverage Ratio on pro
forma basis after giving effect to issuance of such Subordinated Indebtedness is
no greater than 5.50 to 1.00 and (iii) the U.S. Administrative Agent and the
Administrative Agent shall have received satisfactory written evidence that the
U.S. Borrower and its Subsidiaries would be in compliance with all covenants
contained in this Agreement and the U.S. Credit Agreement on a pro forma basis
after giving effect to the issuance of any such Subordinated Indebtedness;
     (i) Indebtedness of the U.S. Borrower or any of its Subsidiaries as an
account party in respect of trade letters of credit in an aggregate amount not
to exceed $25,000,000 on any date of determination; provided that no such trade
letter of credit shall be secured by any assets of the U.S. Borrower or any of
its Subsidiaries other than the assets being acquired or shipped pursuant to
such letter of credit;
     (j) Indebtedness (i) of any Person that becomes a Subsidiary after the
Closing Date in connection with any Permitted Acquisition or (ii) assumed in
connection with any assets acquired in connection with any Permitted
Acquisition, and the refinancing, refunding, renewal and extension (but not the
increase in the aggregate principal amount) thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary or such assets
are acquired and is not created in contemplation of, or in connection with, such
Person becoming a Subsidiary or such assets being acquired and
(B) notwithstanding anything to the contrary contained in this Agreement,
neither the U.S. Borrower nor any other Subsidiary (other than such

90



--------------------------------------------------------------------------------



 



Person) shall have any liability or other obligation with respect to such
Indebtedness (other than any liability or other obligation of the U.S. Borrower
or any of its Subsidiaries permitted hereunder which existed prior to the time
that such Person became a Subsidiary or such asset was acquired);
     (k) Additional unsecured Indebtedness not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $250,000,000 outstanding on
any date of determination; provided that in the case of each issuance of such
Indebtedness (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Indebtedness and (ii) the
Consolidated Total Leverage Ratio on pro forma basis after giving effect to
issuance of such Indebtedness is no greater than 4.50 to 1.00;
     (l) Indebtedness in an aggregate principal amount not to exceed
$125,000,000 in the form of Canadian cash management facilities; and
     (m) Additional Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed $25,000,000.
     SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
     (a) (i) Liens of the Administrative Agent for the benefit of the Secured
Parties and (ii) Liens of the U.S. Administrative Agent for the benefit of the
U.S. Secured Parties;
     (b) Liens not otherwise permitted by this Section and in existence on the
Closing Date and, with respect to each Credit Party and each U.S. Credit Party,
described on Schedule 10.2 (including Liens incurred in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 10.1(d) solely to the extent that the such Liens were in existence on
the Closing Date and described on Schedule 10.2); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date;
     (c) Liens for taxes, assessments and other governmental charges or levies
not yet due or as to which the period of grace (not to exceed thirty (30) days),
if any, related thereto has not expired or which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;
     (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar legislation;

91



--------------------------------------------------------------------------------



 



     (f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property or
other similar restrictions, which do not, in any case, impair the use thereof in
the ordinary conduct of business;
     (g) Liens securing Indebtedness permitted under Sections 10.1(e); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 12.1(m) or securing appeal or other surety bonds
relating to such judgments;
     (i) Liens on tangible property or tangible assets of the U.S. Borrower or
any of its Subsidiaries acquired pursuant to a Permitted Acquisition, or on
tangible property or tangible assets of any Subsidiary of the U.S. Borrower
which are in existence at the time that such Subsidiary of the U.S. Borrower is
acquired pursuant to a Permitted Acquisition (provided that such Liens (i) are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, (ii) are applicable only to specific tangible property or tangible
assets, (iii) are not "blanket" or all asset Liens and (iv) do not attach to any
other property or assets of the U.S. Borrower or any of its Subsidiaries);
     (j) Liens in existence as of the Closing Date in connection with the
Bowater-Calhoun Arrangement as described in clause (b) of the definition
thereof; and
     (k) Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $25,000,000.
     SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person (or any portion of the business or assets
of any other Person that constitutes a line of business, a business unit or a
division) or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person (collectively, "Investments") except:
     (a) Investments:
          (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date;
          (ii) after the Closing Date in Subsidiaries formed after the Closing
Date so long as the U.S. Borrower, the Borrower and their respective
Subsidiaries comply with the

92



--------------------------------------------------------------------------------



 



applicable provisions of Section 8.10 of this Agreement and Section 8.10 of the
U.S. Credit Agreement;
          (iii) existing on the Closing Date (other than Investments in
Subsidiaries on the Closing Date) and described on Schedule 10.3;
     (b) Investments in cash and Cash Equivalents;
     (c) Investments by the U.S. Borrower or any of its Subsidiaries in the form
of Permitted Acquisitions;
     (d) Hedging Agreements permitted pursuant to Section 10.1;
     (e) Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$2,000,000;
     (f) (i) Investments in the form of intercompany Indebtedness permitted
pursuant to Section 10.1(g) (other than clause (v) of Section 10.1(g)),
(ii) equity or capital investments made by the U.S. Borrower or any of its
Subsidiaries in any U.S. Credit Party or any Credit Party (or made in a
Wholly-Owned Subsidiary that is not a U.S. Credit Party or a Credit Party and
immediately contributed (directly or indirectly through one or more intermediate
Wholly-Owned Subsidiaries) into a U.S. Credit Party or a Credit Party) and
(iii) equity or capital investments made by any Subsidiary that is not a U.S.
Credit Party or a Credit Party in any other Subsidiary that is not a U.S. Credit
Party or a Credit Party;
     (g) Investments in the form of intercompany Indebtedness permitted by
clause (v) of Section 10.1(g), together with equity or capital investments made
by any U.S. Credit Party or any Credit Party to any Subsidiary which is not a
U.S. Credit Party or a Credit Party; provided that the aggregate amount of such
intercompany Indebtedness and equity or capital investments, in each case
incurred or made after the Closing Date, shall not exceed $50,000,000
outstanding on any date of determination (which amount shall be calculated as
the net balance of such loans, advances and equity or capital investments as
reduced by any repayments or distributions made with respect thereto); provided
further that the limitation set forth in the preceding proviso shall not be
applicable to any loans and advances made by the U.S. Borrower to Bowater Canada
Finance Corporation to pay interest on the BCFC Notes; and
     (h) Investments made after the Closing Date and not otherwise permitted
hereunder (including minority investments in joint ventures) in an aggregate
amount not to exceed $20,000,000 on any date of determination (which amount
shall be calculated as the net balance of such Investments as reduced by any
repayments or distributions made with respect thereto).
     SECTION 10.4 Limitations on Mergers and Liquidation. Merge, amalgamate,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:
     (a) any Wholly-Owned Subsidiary of the U.S. Borrower may be merged,
amalgamated or consolidated with or into:

93



--------------------------------------------------------------------------------



 



     (i) the U.S. Borrower (provided that the continuing or surviving Person
shall be the U.S. Borrower); or
     (ii) any other Wholly-Owned Subsidiary of the U.S. Borrower (provided that
the continuing or surviving Person shall (A) be a U.S. Subsidiary Guarantor in
the case of a merger, amalgamation or consolidation involving a U.S. Subsidiary
Guarantor, (B) include the Borrower in the case of a merger, amalgamation or
consolidation involving the Borrower or (C) subject to clauses (i) and (ii)(B)
above, be a Guarantor in the case of a merger, amalgamation or consolidation
involving a Guarantor);
provided further that no U.S. Credit Party may be merged, amalgamated or
consolidated with or into a Credit Party (other than the U.S. Borrower) and no
Credit Party (other than the U.S. Borrower) may be merged, amalgamated or
consolidated with or into a U.S. Credit Party;
     (b) any Wholly-Owned Subsidiary of the U.S. Borrower may merge or
amalgamate into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with a Permitted Acquisition;
     (c) any Wholly-Owned Subsidiary of the U.S. Borrower may merge or
amalgamate into any Person pursuant to an Asset Disposition of all of the assets
of such Wholly-Owned Subsidiary permitted pursuant to Section 10.5; and
     (d) any Subsidiary of the U.S. Borrower (other than the Borrower) may
wind-up, liquidate or dissolve provided that (i) its assets are transferred to
the U.S. Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower and
(ii) if such Subsidiary is (A) a U.S. Subsidiary Guarantor then the transferee
shall be a U.S. Credit Party and (B) a Guarantor (other than the U.S. Borrower)
then the transferee shall be a Credit Party.
     SECTION 10.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the U.S. Borrower or any of its Subsidiaries;
     (c) the transfer of assets to the U.S. Borrower, the Borrower or any
Wholly-Owned Subsidiary (provided that, in the case of any such transfer of
assets, (i) if the transferee of such assets is a U.S. Credit Party or a Credit
Party, such U.S. Credit Party or Credit Party shall not pay more than the fair
market value of such assets (determined as of the date of the applicable
transfer) and (ii) if the transferor of such assets is a U.S. Credit Party or a
Credit Party, the transferee shall not pay less than the fair market value of
such assets (determined as of the date of the applicable transfer);
     (d) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;

94



--------------------------------------------------------------------------------



 



     (e) the disposition of any Hedging Agreement;
     (f) the disposition of cash or Cash Equivalents;
     (g) subject to the requirements of Section 8.2(b), the sale of timberlands
by the U.S. Borrower or its Subsidiaries; and
     (h) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $250,000,000 in the aggregate
during the term of this Agreement.
     SECTION 10.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:
     (a) the U.S. Borrower or any Subsidiary may pay dividends in shares of its
own Capital Stock;
     (b) the U.S. Borrower or any Subsidiary may make cash distributions or
equity repurchases pursuant to employee benefit plans or incentive compensation
plans, in each case to the extent such distributions constitute compensation to
executives or employees of the U.S. Borrower or of the applicable Subsidiary;
     (c) any Subsidiary may pay dividends to the holders of its Capital Stock
(other than payment of dividends to holders of the Exchangeable Shares);
provided that in the case of any dividend paid by a Subsidiary that is not a
Wholly-Owned Subsidiary, such dividend may be paid only if such dividend is paid
on a ratable basis to the holders of such Capital Stock in accordance with their
respective ownership percentages in such Subsidiary;
     (d) the U.S. Borrower may pay cash dividends to holders of its Capital
Stock and Bowater Canada, Inc. may pay cash dividends to holders of the
Exchangeable Shares; provided that (i) any such dividend is paid as promptly as
possible but in no event later than seventy-five (75) days after the date of
declaration of such dividend, (ii) such dividends do not exceed $75,000,000 in
the aggregate during each Fiscal Year and (iii) on each date that a dividend is
declared and after giving effect thereto:
     (A) no Default or Event of Default shall have occurred and be continuing;
and
     (B) the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;
     (e) the U.S. Borrower may repurchase shares of its Capital Stock in an
aggregate amount of up to $100,000,000 during the term of this Agreement;
provided that on each date that Capital Stock is repurchased and after giving
effect thereto:

95



--------------------------------------------------------------------------------



 



     (A) no Default or Event of Default shall have occurred and be continuing;
     (B) the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;
     (C) the Aggregate Credit Exposure shall not exceed $100,000,000; and
     (D) the pro forma Consolidated Total Leverage Ratio shall not exceed 4.50
to 1.00; and
     (f) Bowater Canada, Inc. or Bowater Canadian Holdings Incorporated may
repurchase all or a portion of the Exchangeable Shares solely through an
exchange of common stock of the U.S. Borrower for the Exchangeable Shares being
repurchased.
     SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Except
to the extent included as Indebtedness and incurred in accordance with
Section 10.1 hereof, issue, sell or otherwise dispose of any class or series of
Capital Stock that, by its terms or by the terms of any security into which it
is convertible or exchangeable, is, or upon the happening of an event or passage
of time would be, (a) convertible or exchangeable into Indebtedness unless such
Indebtedness is permitted at the time pursuant to Section 10.1 or (b) required
to be redeemed or repurchased, including at the option of the holder, in whole
or in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.
     SECTION 10.8 Transactions with Affiliates. Directly or indirectly (a) make
any loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:
     (i) transactions permitted by Section 10.3, 10.4, 10.6 or 10.7;
     (ii) transactions existing on the Closing Date and described on
Schedule 10.8;
     (iii) normal compensation and reimbursement of reasonable expenses of
officers and directors; and
     (iv) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party.
     SECTION 10.9 Certain Accounting Changes; Organizational Documents.
     (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP.
     (b) Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar

96



--------------------------------------------------------------------------------



 



documents) in any manner which materially adversely affects the rights or
interests of the Lenders or the U.S. Lenders.
     SECTION 10.10 Amendments; Payments and Prepayments of Indebtedness.
     (a) Amend, modify or change any indenture or other agreement governing the
Existing Notes in any respect which would materially adversely affect the rights
or interests of the U.S. Administrative Agent, the Administrative Agent, the
U.S. Lenders and the Lenders.
     (b) Amend, modify or change (i) any provision of this Agreement which,
under Section 14.2, is subject to the approval of the Required Lenders without
amending, modifying or changing the corresponding provision in the U.S. Credit
Agreement or (ii) any provision of the U.S. Credit Agreement which, under
Section 13.2 of the U.S. Credit Agreement, is subject to the approval of the
Required Lenders without amending, modifying or changing the corresponding
provision in this Agreement.
     (c) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the U.S. Administrative
Agent, the Administrative Agent, the U.S. Lenders and the Lenders.
     (d) Cancel, forgive, make any prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due, but excluding payments at the scheduled maturity thereof) any Subordinated
Indebtedness or the Existing Notes or any Indebtedness incurred to refinance the
Existing Notes as permitted pursuant to Section 10.1(d), except for:
     (A) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 10.1(h);
     (B) refinancings, refundings, renewals, extensions or exchange of any
Existing Notes permitted by Section 10.1(d); and
     (C) cash redemptions or repayments of the Existing Notes or any
Indebtedness incurred to refinance the Existing Notes as permitted pursuant to
Section 10.1(d); provided that (1) no Default or Event of Default shall have
occurred and be continuing at the time of such redemption or repayment or would
result from such redemption or repayment and (2) if at the time of such
redemption or repayment (or immediately after giving effect thereto), the sum of
(x) the principal amount of the outstanding Loans under this Credit Facility
plus (y) the principal amount of the outstanding U.S. Loans is in excess
$100,000,000, the Administrative Agent shall have received satisfactory written
evidence that:
     (I) the U.S. Borrower and its Subsidiaries would be in compliance with all
covenants in this Agreement on a pro forma basis after giving effect to such
redemption;

97



--------------------------------------------------------------------------------



 



     (II) the principal amount of availability under this Credit Facility and
the U.S. Credit Facility both before and after giving effect to such redemption
is equal to or greater than $50,000,000;
     (III) the Consolidated Total Senior Secured Indebtedness, both before and
immediately after giving effect thereto, is less than or equal to eighty percent
(80%) of the net book value of the U.S. Coverage Assets as set forth on the
Consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Section 5.2 or 7.1 hereof; and
     (IV) the principal amount of outstanding Extensions of Credit, both before
and immediately after giving effect thereto, is less than or equal to fifty
percent (50%) of the net book value of the Coverage Assets as set forth on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
most recently delivered pursuant to Section 5.2 or 7.1 hereof.
     SECTION 10.11 Restrictive Agreements.
     (a) Enter into any Indebtedness which:
     (i) contains any covenants more restrictive than the provisions of Articles
VIII, IX and X, or
     (ii) contains any negative pledge on assets or restricts, limits or
otherwise encumbers its ability to incur Liens on or with respect to any of its
assets or properties other than the assets or properties securing such
Indebtedness (other than (A) the Existing Notes (provided that such provisions
may not be amended or modified to be more restrictive), (B) any Indebtedness
incurred in accordance with Section 10.1(d) to refinance the Existing Notes
(provided that such provisions may not be more restrictive than those contained
in the Existing Notes) and (C) the U.S. Credit Facility (provided that such
provisions shall not be amended or modified except as permitted hereunder and
thereunder)).
     (b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary to pay dividends to the U.S. Borrower or to make or
repay loans or advances to the U.S. Borrower other than (i) restrictions and
conditions imposed by Applicable Law or the Loan Documents, (ii) legally
enforceable restrictions and conditions which are permitted by clause (iii) of
Section 6.1(n) and (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or its assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted under this Agreement.
     SECTION 10.12 Nature of Business. Alter in any material respect the
character or conduct of the business conducted by the U.S. Borrower and its
Subsidiaries as of the Closing Date.

98



--------------------------------------------------------------------------------



 



     SECTION 10.13 Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Secured Parties pursuant to the Security Documents)
any interest whatsoever in the Collateral, except for Permitted Liens and Asset
Dispositions permitted under Section 10.5.
ARTICLE XI
UNCONDITIONAL U.S. BORROWER GUARANTY
     SECTION 11.1 Guaranty of Obligations. The U.S. Borrower hereby
unconditionally guarantees to the Administrative Agent for the ratable benefit
of the Administrative Agent and the Secured Parties, and their respective
successors, endorsees, transferees and assigns, the prompt payment of all
Obligations of the Borrower, whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether or not recovery may be or hereafter
become barred by the statute of limitations, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any other Secured
Party or acquired by the Administrative Agent or any other Secured Party through
assignment, endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations of the Borrower, including all of the foregoing, being
hereinafter collectively referred to as the "Bowater Guaranteed Obligations").
     SECTION 11.2 Nature of Guaranty.
     (a) The U.S. Borrower agrees that this U.S. Borrower Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this U.S. Borrower Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:
     (i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement or any other Loan Document or any
other agreement, document or instrument to which the U.S. Borrower, the Borrower
or any of their respective Subsidiaries or Affiliates is or may become a party;
     (ii) the absence of any action to enforce this U.S. Borrower Guaranty, this
Agreement, any other Loan Document or any Hedging Agreement, or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this U.S. Borrower Guaranty, this Agreement, any other
Loan Document or any Hedging Agreement;

99



--------------------------------------------------------------------------------



 



     (iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Bowater Guaranteed
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);
     (iv) any structural change in, restructuring of or other similar change of
the U.S. Borrower, the Borrower or any of their respective Subsidiaries; or
     (v) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;
it being agreed by the U.S. Borrower that its obligations under this U.S.
Borrower Guaranty shall not be discharged except as under the terms of
Section 11.6 below.
     (b) The U.S. Borrower represents, warrants and agrees that the Bowater
Guaranteed Obligations and its obligations under this U.S. Borrower Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties or the Borrower whether now existing or which may arise in the
future.
     (c) The U.S. Borrower hereby agrees and acknowledges that the Bowater
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this U.S. Borrower Guaranty, and all dealings between the
Borrower and the U.S. Borrower, on the one hand, and the Administrative Agent
and any other Secured Party, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this U.S. Borrower
Guaranty.
     SECTION 11.3 Waivers. To the extent permitted by Applicable Law, the U.S.
Borrower expressly waives the benefit of all provisions of Applicable Law which
are or might be in conflict with this U.S. Borrower Guaranty and all of the
following rights and defenses (and agrees not to take advantage of or assert any
such right or defense):
     (a) any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any other
Secured Party to proceed in respect of the Bowater Guaranteed Obligations
against the Borrower or any other Person or against any security for or other
guaranty of the payment and performance of the Bowater Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, the U.S.
Borrower;
     (b) any defense based upon the failure of the Administrative Agent or any
other Secured Party to commence an action in respect of the Bowater Guaranteed
Obligations against the Borrower, the U.S. Borrower, any other guarantor or any
other Person or any security for the payment and performance of the Bowater
Guaranteed Obligations;
     (c) any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption

100



--------------------------------------------------------------------------------



 



laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by the U.S. Borrower of its
obligations under, or the enforcement by the Administrative Agent or the other
Secured Parties of, this U.S. Borrower Guaranty;
     (d) any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Bowater Guaranteed Obligations and waives, to the fullest extent
permitted by Applicable Laws, the benefit of all provisions of Applicable Law
which are or might be in conflict with the terms of this U.S. Borrower Guaranty;
and
     (e) any and all right to notice of the creation, renewal, extension or
accrual of any of the Bowater Guaranteed Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon, or
acceptance of, this U.S. Borrower Guaranty.
     The U.S. Borrower agrees that any notice or directive given at any time to
the Administrative Agent or any other Secured Party which is inconsistent with
any of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this U.S.
Borrower Guaranty for the reason that such pleading or introduction would be at
variance with the written terms of this U.S. Borrower Guaranty, unless the
Administrative Agent and the Required Agreement Lenders have specifically agreed
otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and, but
for this U.S. Borrower Guaranty and such waivers, the Administrative Agent and
other Secured Parties would decline to enter into this Agreement and the other
Loan Documents.
     SECTION 11.4 Modification of Loan Documents, Etc. Neither the
Administrative Agent nor any other Secured Party shall incur any liability to
the U.S. Borrower as a result of any of the following, and none of the following
shall impair or release this U.S. Borrower Guaranty or any of the obligations of
the U.S. Borrower under this U.S. Borrower Guaranty:
     (a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Bowater Guaranteed
Obligations;
     (b) any action under or in respect of this Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;
     (c) any amendment to, or modification of, in any manner whatsoever, the
Loan Documents;
     (d) any extension or waiver of the time for performance by the U.S.
Borrower, any other guarantor, the Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

101



--------------------------------------------------------------------------------



 



     (e) the taking and holding of security or collateral for the payment of the
Bowater Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of the U.S. Borrower, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;
     (f) the release of anyone who may be liable in any manner for the payment
of any amounts owed by the U.S. Borrower, any other guarantor or the Borrower to
the Administrative Agent or any other Secured Party;
     (g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the U.S.
Borrower, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Secured Party; or
     (h) any application of any sums by whomever paid or however realized to any
Bowater Guaranteed Obligations owing by the U.S. Borrower, any other guarantor
or the Borrower to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.
     SECTION 11.5 Demand by the Administrative Agent. In addition to the terms
set forth in this Article XI and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Bowater Guaranteed
Obligations are declared to be immediately due and payable, then the U.S.
Borrower shall, upon demand in writing therefor by the Administrative Agent to
the U.S. Borrower, pay all or such portion of the outstanding Bowater Guaranteed
Obligations due hereunder then declared due and payable.
     SECTION 11.6 Termination; Reinstatement.
     (a) Subject to clause (c) below, this U.S. Borrower Guaranty shall remain
in full force and effect until all the Bowater Guaranteed Obligations and all
the obligations of the U.S. Borrower under this U.S. Borrower Guaranty shall
have been paid in full and the Commitments terminated.
     (b) No payment made by the Borrower, the U.S. Borrower or any other Person
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, the U.S. Borrower or any other Person by virtue of any action
or proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Bowater Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the U.S. Borrower hereunder which shall, notwithstanding any such payment (other
than any payment made by the U.S. Borrower in respect of the obligations of the
U.S. Borrower or any payment received or collected from the U.S. Borrower in
respect of the obligations of the U.S. Borrower), remain liable for the
obligations of the U.S. Borrower up to the maximum liability of the U.S.
Borrower hereunder until the Bowater Guaranteed Obligations and all the
obligations of the U.S. Borrower shall have been paid in full and the
Commitments terminated.

102



--------------------------------------------------------------------------------



 



     (c) The U.S. Borrower agrees that, if any payment made by the Borrower or
any other Person applied to the Bowater Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
claim, or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, the U.S.
Borrower, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, the U.S. Borrower's liability hereunder shall be and
remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this U.S. Borrower Guaranty shall have been
canceled or surrendered, this U.S. Borrower Guaranty shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the U.S.
Borrower in respect of the amount of such payment.
     SECTION 11.7 No Subrogation. Notwithstanding any payment or payments by the
U.S. Borrower hereunder, or any setoff or application of funds of the U.S.
Borrower by the Administrative Agent or any other Secured Party, or the receipt
of any amounts by the Administrative Agent or any other Secured Party with
respect to any of the Bowater Guaranteed Obligations, the U.S. Borrower shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower, the other Subsidiary
Guarantors or any other guarantor or against any collateral security held by the
Administrative Agent or any other Secured Party for the payment of the Bowater
Guaranteed Obligations nor shall the U.S. Borrower seek any reimbursement from
the Borrower, any of the other Subsidiary Guarantors or any of the other
guarantors in respect of payments made by the U.S. Borrower in connection with
the Bowater Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the other Secured Parties on account of the Bowater
Guaranteed Obligations are paid in full and the Commitments are terminated. If
any amount shall be paid to the U.S. Borrower on account of such subrogation
rights at any time when all of the Bowater Guaranteed Obligations shall not have
been paid in full or the Commitments have not been terminated, such amount shall
be held by the U.S. Borrower in trust for the Administrative Agent, segregated
from other funds of the U.S. Borrower, and shall, forthwith upon receipt by the
U.S. Borrower, be turned over to the Administrative Agent in the exact form
received by the U.S. Borrower (duly endorsed by the U.S. Borrower to the
Administrative Agent, if required) to be applied against the Bowater Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in this
Agreement.
     SECTION 11.8 Payments. Payments by the U.S. Borrower shall be made to the
Administrative Agent, to be credited and applied to the Bowater Guaranteed
Obligations in accordance with Section 12.4 of this Agreement, in immediately
available Dollars or Canadian Dollars, as designated by the Administrative
Agent, to an account designated by the Administrative Agent or at the
Administrative Agent's Office or at any other address that may be specified in
writing from time to time by the Administrative Agent. Any and all payments by
or on account of any obligation of the U.S. Borrower under this U.S. Borrower
Guaranty shall be made free and clear of and without reduction or withholding
for any taxes.

103



--------------------------------------------------------------------------------



 



ARTICLE XII
DEFAULT AND REMEDIES
     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower or any other Credit Party shall default in any payment of principal
of any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise).
     (b) Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) or more Business Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the U.S. Borrower, the
Borrower or any other Credit Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the U.S. Borrower, the Borrower or any other Credit Party herein, any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made.
     (d) Default in Performance of Certain Covenants. The U.S. Borrower, the
Borrower or any other Credit Party shall default in the performance or
observance of any covenant or agreement contained in Sections 5.4, 7.1, 7.2 or
7.5(e)(i) or Articles IX or X.
     (e) Default in Performance of Other Covenants and Conditions. The U.S.
Borrower, the Borrower or any other Credit Party shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section) or any other Loan Document and such default shall continue for
a period of thirty (30) days after written notice thereof has been given to the
Borrower by the Administrative Agent.
     (f) Hedging Agreement. The U.S. Borrower, the Borrower or any other Credit
Party shall default in the performance or observance of any terms, covenant,
condition or agreement (after giving effect to any applicable grace or cure
period) under any Hedging Agreement and such default causes the termination of
such Hedging Agreement and the Termination Value owed by the U.S. Borrower, the
Borrower or such other Credit Party as a result thereof exceeds $25,000,000.

104



--------------------------------------------------------------------------------



 



     (g) Indebtedness Cross-Default.
     (i) Any "Event of Default" (as defined in the U.S. Credit Agreement) shall
occur under the U.S. Credit Agreement.
     (ii) Any default shall occur in the payment of any Indebtedness of the U.S.
Borrower or any of its Subsidiaries (other than the Loans, any Reimbursement
Obligation or the U.S. Credit Facility) the aggregate outstanding amount of
which Indebtedness is in excess of $25,000,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created.
     (iii) Any default in the observance or performance of any other agreement
or condition relating to any Indebtedness of the U.S. Borrower or any of its
Subsidiaries (other than the Loans, any Reimbursement Obligation or the U.S.
Credit Facility) the aggregate outstanding amount of which Indebtedness is in
excess of $25,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, any such Indebtedness to become due prior to its stated maturity (any
applicable grace period having expired).
     (h) Change in Control. Any Change in Control shall occur.
     (i) Voluntary Bankruptcy Proceeding. The U.S. Borrower or any of its
Subsidiaries shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the U.S. Borrower or any of its Subsidiaries in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the U.S. Borrower or any of its Subsidiaries or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

105



--------------------------------------------------------------------------------



 



     (k) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.
     (l) Termination Event. The occurrence of any of the following events:
(i) the U.S. Borrower or any of its Subsidiaries or any of their ERISA
Affiliates fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 of the Code, the U.S. Borrower or
any of its Subsidiaries or any of their ERISA Affiliates is required to pay as
contributions thereto, (ii) the U.S. Borrower or any of its Subsidiaries fails
to make full payment when due of all amounts which, under the provisions of any
Canadian Pension Plan or other Applicable Law, the U.S. Borrower or any of its
Subsidiaries is required to pay as contributions thereto, (iii) an accumulated
funding deficiency in excess of $25,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan or Canadian Pension Plan, (iv) a
Termination Event (v) the U.S. Borrower or any of its Subsidiaries or any of
their ERISA Affiliates as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $25,000,000 or (vi) the U.S. Borrower or any of its Subsidiaries as
employers under one or more Canadian Multiemployer Plans makes a complete or
partial withdrawal from any such Canadian Multiemployer Plan and the plan
sponsor of such Canadian Multiemployer Plans notifies such withdrawing employer
that such employer has incurred a withdrawal liability requiring payments in an
amount exceeding $25,000,000.
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed (i) $10,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) or (ii) $50,000,000 in the
aggregate (regardless of insurance) shall be entered against the U.S. Borrower
or any of its Subsidiaries by any court and such judgment or order shall
continue without having been paid and satisfied, discharged, vacated or stayed
for a period of thirty (30) days after the entry thereof.
     (n) Environmental. Any one or more Environmental Claims shall have been
asserted against the U.S. Borrower or any of its Subsidiaries; the U.S. Borrower
or any of its Subsidiaries would be reasonable likely to incur liability as a
result thereof; and such liability would be reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect.
     SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Agreement Lenders, the Administrative Agent may, or upon
the request of the Required Agreement Lenders, the Administrative Agent shall,
by notice to the Borrower:
     (a) Acceleration; Termination of Facilities. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C

106



--------------------------------------------------------------------------------



 



Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations (other than Hedging Obligations),
to be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 12.1(i) or (j), the Credit Facility
shall be automatically terminated and all Obligations (other than Hedging
Obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.
     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the U.S. Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
     SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due or the Obligations
have been

107



--------------------------------------------------------------------------------



 



accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and each Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations (including any
accrued and unpaid interest thereon) (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
     Fifth, to the Administrative Agent for the account of each Issuing Lender,
to cash collateralize any L/C Obligations then outstanding (ratably among the
Issuing Lenders in proportion to the respective amounts described in this clause
Fifth payable to them);
     Sixth, to the payment of that portion of the Obligations constituting
Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (ratably among the Secured Parties providing the
Hedging Agreements giving rise to such Hedging Obligations in proportion to the
respective amounts described in this clause Sixth payable to them); and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
     SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable

108



--------------------------------------------------------------------------------



 



compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 4.3 and
14.3) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 14.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     SECTION 12.6 Judgment Currency. The obligation of the Borrower to make
payments of the principal of and interest on the Notes and the obligation of any
such Person to make payments of any other amounts payable hereunder or pursuant
to any other Loan Document in the currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
each of the Administrative Agent and Lenders of the full amount of the
particular Permitted Currency expressed to be payable pursuant to the applicable
Loan Document. The Administrative Agent shall, using all amounts obtained or
received from the Borrower pursuant to any such tender or recovery in payment of
principal of and interest on the Obligations, promptly purchase the applicable
currency at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it. The obligation of the Borrower to
make payments in the applicable currency shall be enforceable as an alternative
or additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the currency expressed to be payable pursuant to the
applicable Loan Document.
ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment and Authority.
     (a) Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints The Bank of Nova Scotia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms

109



--------------------------------------------------------------------------------



 



hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders (and, as
applicable, the Documentation Agent), and neither the U.S. Borrower, the
Borrower nor any of their respective Subsidiaries shall have rights as a third
party beneficiary of any of such provisions.
     (b) Without prejudice to the foregoing, each of the Lenders hereby
irrevocably designates and appoints the Administrative Agent as the person
holding the power of attorney (fondé de pouvoir) of the Lenders as contemplated
under Article 2692 of the CCQ, to enter into, to take and to hold on their
behalf, and for their benefit, any deed of hypothec ("Deed of Hypothec") to be
executed by any of the Credit Parties granting a Lien pursuant to the Applicable
Law of the Province of Québec and to exercise such powers and duties which are
conferred thereupon under such deed. Each of the Lenders hereby additionally
irrevocably designates and appoints the Administrative Agent as agent, custodian
and depository for and on behalf of the Lenders (i) to hold and to be the sole
registered holder of any debenture ("Debenture") issued under the Deed of
Hypothec, the whole notwithstanding Section 32 of the Act respecting the Special
Powers of Legal Persons (Québec) or any other Applicable Law, and (ii) to enter
into, to take and to hold on their behalf, and for their benefit, a debenture
pledge agreement ("Pledge") to be executed by such Credit Party pursuant to the
Applicable Law of the Province of Québec and creating a Lien on the Debenture as
security for the payment and performance of, inter alia, the Obligations. In
this respect, (A) the Administrative Agent as agent, custodian and depository
for and on behalf of the Lenders, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by the Pledge owing to each of the Lenders for and on behalf of whom the
Debenture is so held from time to time, and (B) each of the Lenders will be
entitled to the benefits of any property or assets charged under the Deed of
Hypothec and the Pledge and will participate in the proceeds of realization of
any such property or assets. The Administrative Agent, in such aforesaid
capacities shall (x) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Administrative Agent with respect
to the property or assets charged under the Deed of Hypothec and Pledge, any
other Applicable Law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders and/or the Credit
Parties.
     SECTION 13.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the U.S. Borrower, the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

110



--------------------------------------------------------------------------------



 



     SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or
Required Agreement Lenders, as applicable (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower, the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Agreement Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 12.2 and Section 14.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the U.S. Borrower, the
Borrower, a Lender or an Issuing Lender in accordance with Section 14.1. In the
event that the Administrative Agent receives such a notice, it shall promptly
give notice thereof to the Lenders and the Issuing Lenders.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any

111



--------------------------------------------------------------------------------



 



electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the applicable Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
U.S. Borrower or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     SECTION 13.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, each Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Agreement Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in Canada, or an Affiliate of any such bank with an office in
Canada. If no such successor shall have been so appointed by the Required
Agreement Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of any Lender or any Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as the Required Agreement Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor's appointment as

112



--------------------------------------------------------------------------------



 



Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 14.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     (b) Any resignation by The Bank of Nova Scotia as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, (ii) the
retiring Issuing Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
     SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 13.8 No Other Duties, etc; Documentation Agent.
     (a) Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents (other than as noted in subsection (b)
below), co-agents, book manager, lead manager, arranger, lead arranger or
co-arranger listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
     (b) (i) Each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints Wachovia Bank, National Association as the Documentation
Agent hereunder and under the other Loan Documents and authorizes the
Documentation Agent to take actions with respect to the documentation of the
Credit Facility, including the preparation and execution of any definitive
documentation in connection with the Credit Agreement and the other Loan
Documents,

113



--------------------------------------------------------------------------------



 



together with such actions and powers as are reasonably incidental thereto;
provided that, anything herein to the contrary notwithstanding, the
Documentation Agent shall have no other powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.
          (ii) The Documentation Agent and it Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the U.S.
Borrower, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Documentation Agent hereunder and without any duty to
account therefor to the Lenders.
          (iii) The Documentation Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Documentation Agent. The
Documentation Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.
     SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the termination of the Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold or otherwise transferred as part of or in connection with any sale or
transfer permitted hereunder or under any other Loan Document, or (iii) subject
to Section 14.2, if approved, authorized or ratified in writing by the Required
Agreement Lenders;
     (b) to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a
transaction(s) permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Agreement
Lenders will confirm in writing the Administrative Agent's authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section.
     SECTION 13.10 Swingline Lender.
     (a) Resignation of Swingline Lender.
          (i) Notwithstanding anything to the contrary contained herein, the
Swingline Lender may, upon thirty (30) days' notice to the Borrower, resign as
the Swingline Lender. In

114



--------------------------------------------------------------------------------



 




the event of any such resignation, the Borrower shall be entitled to appoint
from among the Lenders a successor Swingline Lender hereunder; provided that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the Swingline Lender; provided further that (i) no Lender shall
be required to accept such appointment as successor Swingline Lender; (ii) any
successor Swingline Lender shall be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); and (iii) until a Lender
shall have notified the Administrative Agent and the current Swingline Lender in
writing that it has agreed to act as a successor Swingline Lender, the current
Swingline Lender shall continue as Swingline Lender hereunder. Upon the
acceptance of any appointment as Swingline Lender hereunder by a successor, such
successor Swingline Lender shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the replaced Swingline Lender, and the
replaced Swingline Lender shall be discharged from its duties and obligations in
its capacity as Swingline Lender without any other or further act or deed on the
part of such replaced Swingline Lender or any other Lender.
          (ii) Any resigning Swingline Lender shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Revolving Credit Lenders to make Revolving Credit Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.2(b).
     (b) Knowledge of Defaults. For purposes of Section 2.2(b), the Swingline
Lender shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Swingline Lender by the U.S.
Borrower, the Borrower, the Administrative Agent, a Lender or an Issuing Lender
in accordance with Section 14.1. In the event that the Swingline Lender receives
such a notice, it shall promptly give notice thereof to the Administrative
Agent, the Lenders and the Issuing Lenders.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third (3rd) Business Day following
the date sent by certified mail, return receipt requested. A telephonic notice
to the Administrative Agent as understood by the Administrative Agent will be
deemed to be the

115



--------------------------------------------------------------------------------



 



controlling and proper notice in the event of a discrepancy with or failure to
receive a confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

         

  If to the U.S. Borrower    

  or the Borrower:   Bowater Incorporated

      55 East Camperdown Way

      Greenville, SC 29602-1028

      Attention: Treasurer

      Telephone No.: (864) 282-9413

      Telecopy No.: (864) 282-9219
 
       

  With copies to:   Pepper Hamilton LLP

      3000 Two Logan Square

      Philadelphia, Pennsylvania 19103

      Attention: J. Bradley Boericke

      Telephone No.: (215) 981-4790

      Telecopy No.: (215) 689-4615
 
       

  If to The Bank of    

  Nova Scotia as    

  Administrative Agent:   The Bank of Nova Scotia

      40 King Street West

      Scotia Plaza, 62nd Floor

      Toronto, Ontario M5W 2X6

      Attention: Corporate Banking Loan Syndication

      Telephone No.:                                         

      Telecopy No.: (416) 866-3329
 
       

  If to any Lender:   To the address set forth on the Register

     (c) Administrative Agent's Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
     SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if, in
the case of an amendment, waiver or consent for which a substantially similar
corresponding amendment, waiver or consent with regard to the U.S. Credit
Agreement will be made effective thereunder contemporaneously, such amendment,
waiver or consent is in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and delivered to
the

116



--------------------------------------------------------------------------------



 



Administrative Agent and, in the case of an amendment, signed by the Borrower;
and in the case of any other amendment, waiver or consent specifically impacting
only this Agreement and the other Loan Documents, such amendment, waiver or
consent is in writing signed by the Required Agreement Lenders (or by the
Administrative Agent with the consent of the Required Agreement Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 5.2 without the written
consent of each Lender directly affected thereby;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, that only the
consent of the Required Lenders shall be necessary in order to waive (in whole
or in part) any prepayment required pursuant to Section 8.2(b).
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Agreement
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;
     (e) change Section 4.4 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
     (f) change any provision of this Section or the definitions of "Required
Lenders" or "Required Agreement Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender and each U.S.
Lender directly affected thereby;
     (g) increase the percentage specified in the definition of "Asset Coverage
Amount"; reduce or eliminate any of the Indebtedness specified in part (b) of
the definition of "Extensions of Credit" in determining the Borrowing Limit; or
add additional categories or types of assets to the definition of "Coverage
Assets", in each case without the written consent of each Lender directly
affected thereby;
     (h) (i) release the U.S. Borrower from the U.S. Borrower Guaranty or
(ii) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 13.9), in each case without the written consent of each Lender;

117



--------------------------------------------------------------------------------



 



     (i) release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or
     (j) change Article XI of this Agreement without the written consent of each
U.S. Lender;
     (k) add as Collateral any assets of any Person that is not organized under
the laws of Canada or any province thereof without the written consent of the
U.S. Administrative Agent and the U.S. Required Agreement Lenders (it being
understood that under the terms of the U.S. Credit Agreement a vote of the
Administrative Agent and the Required Agreement Lenders shall be required to add
as Collateral for the U.S. Credit Facility any assets of any Person that is not
organized under the laws of the United States or any state thereof); or
     (l) join as a Credit Party any Person that is not organized under the laws
of Canada or any province thereof without the written consent of the U.S.
Administrative Agent and the U.S. Required Agreement Lenders (it being
understood that under the terms of the U.S. Credit Agreement a vote of the
Administrative Agent and the Required Agreement Lenders shall be required to
join as a U.S. Credit Party any Person that is not organized under the laws of
the United States or any state thereof);
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     SECTION 14.3 Expenses; Indemnity.
     (a) Costs and Expenses. The Borrower and the other Credit Parties, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Documentation Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for each of the Administrative Agent and the Documentation Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Lender in

118



--------------------------------------------------------------------------------



 



connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Documentation Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, the Documentation Agent, any Lender or any Issuing
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
     (b) Indemnification. The Borrower and the other Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the
Documentation Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the U.S. Borrower or any of its Subsidiaries, or any Environmental
Claim related in any way to the U.S. Borrower or any of its Subsidiaries,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Documentation Agent or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant's fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Credit Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

119



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Documentation Agent (or any sub-agent thereof), any Issuing Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Documentation Agent
(or any sub-agent thereof), such Issuing Lender or such Related Party, as the
case may be, such Lender's Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Documentation Agent (or any sub-agent thereof) or such Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Documentation Agent
(or any sub-agent thereof) or such Issuing Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     SECTION 14.4 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including

120



--------------------------------------------------------------------------------



 



other rights of setoff) that such Lender, such Issuing Lender, the Swingline
Lender or their respective Affiliates may have. Each Lender, each Issuing Lender
and the Swingline Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
     SECTION 14.5 Governing Law.
     (a) Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York, without reference to the conflicts of
law principles thereof.
     (b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of (i) the State of New York sitting in
New York County and of the United States District Court for the Southern
District of New York and (iii) the Province of Ontario, and in each case any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or Ontario court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
     (c) Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

121



--------------------------------------------------------------------------------



 



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION
     SECTION 14.7 Reversal of Payments. To the extent the U.S. Borrower or the
Borrower makes a payment or payments to the Administrative Agent for the ratable
benefit of the Lenders or the Administrative Agent receives any payment or
proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 14.8 Injunctive Relief; Punitive Damages.
     (a) The U.S. Borrower and the Borrower recognize that, in the event the
U.S. Borrower or the Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the U.S. Borrower and the
Borrower agree that the Lenders, at the Lenders' option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.
     (b) The Administrative Agent, the Lenders and the U.S. Borrower and the
Borrower (on behalf of themselves and the other Credit Parties) hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.
     SECTION 14.9 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the U.S. Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the U.S. Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) the U.S. Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     SECTION 14.10 Successors and Assigns; Participations.

122



--------------------------------------------------------------------------------



 



     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) (A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Credit Facility if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, (B) the consent of each Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and (C) the consent

123



--------------------------------------------------------------------------------



 



of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Credit Facility;
and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Montreal,
Québec or Toronto, Ontario, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower and the Administrative Agent (except that notice shall
be provided to the Borrower and the Administrative Agent with respect to any
participations to a Person that would be a Foreign Lender), sell participations
to any Person (other than a natural person or the U.S. Borrower, the Borrower or
any of the their respective Affiliates or Subsidiaries) (each, a "Participant")
in all or a portion of such Lender's rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

124



--------------------------------------------------------------------------------



 



     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless (i) the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender and (ii) the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under Applicable Laws.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     SECTION 14.11 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any purchasing Lender,
proposed purchasing Lender, Participant or proposed Participant, or (ii) any
actual or prospective counterparty (or its

125



--------------------------------------------------------------------------------



 



advisors) to any swap or derivative transaction relating to the U.S. Borrower,
the Borrower and their respective obligations, (g) with the consent of the U.S.
Borrower or the Borrower, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the U.S. Borrower or the Borrower
or (j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent's or any Lender's regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, "Information"
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 14.12 Performance of Duties. Each of the Credit Party's obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
     SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitment remains in
effect or the Credit Facility has not been terminated.
     SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
     SECTION 14.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 14.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without

126



--------------------------------------------------------------------------------



 



invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 14.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
     SECTION 14.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     SECTION 14.19 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
     SECTION 14.20 Advice of Counsel, No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     SECTION 14.21 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender to identify such Borrower or Guarantor in accordance with the
Act.
     SECTION 14.22 Inconsistencies with Other Documents; Independent Effect of
Covenants.
     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the U.S. Borrower or its Subsidiaries or further restricts
the rights of the U.S. Borrower or its Subsidiaries or gives the

127



--------------------------------------------------------------------------------



 



Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.
     (b) The U.S. Borrower and the Borrower expressly acknowledge and agree that
each covenant contained in Articles VIII, IX, or X hereof shall be given
independent effect. Accordingly, the U.S. Borrower and the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII, IX, or X if, before or after giving effect to such
transaction or act, the U.S. Borrower or the Borrower shall or would be in
breach of any other covenant contained in Articles VIII, IX, or X.
[Signature pages to follow]

128



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            BOWATER CANADIAN FOREST PRODUCTS INC., as Borrower
      By:   /s/ William G. Harvey         William G. Harvey        Vice
President and Treasurer        BOWATER INCORPORATED, as Guarantor
      By:   /s/ William G. Harvey         William G. Harvey        Senior Vice
President and
Chief Financial Officer     

[Credit Agreement — Bowater Canadian Forest Products Inc.]





--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

THE BANK OF NOVA SCOTIA, as Administrative Agent, Issuing Lender and Lender
      By:   /s/ David Angel         Name:   David Angel        Title:  
Director, Paper For Forest Products                 /s/ Mark Nomaghan        
Mark Monaghan        Associate     

[Credit Agreement — Bowater Canadian Forest Products Inc.]





--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent
      By:   /s/ Scott Joyce         Name:   Scott Joyce        Title:   Vice
President     

[Credit Agreement — Bowater Canadian Forest Products Inc.]





--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as Swingline Lender and Lender
      By:   /s/ Bruno Jarry         Name:   Bruno Jarry        Title:  
Director     

[Credit Agreement — Bowater Canadian Forest Products Inc.]





--------------------------------------------------------------------------------



 



            THE TORONTO DOMINION BANK, as Lender
      By:   /s/ Parin Karnj         Name:   Parn Karnj        Title:   Manager 
   

[Credit Agreement — Bowater Canadian Forest Products Inc.]





--------------------------------------------------------------------------------



 



Annex A
LENDER AUTHORIZATION
Bowater Canadian Forest Products Inc.
Credit Agreement
May ___, 2006
The Bank of Nova Scotia
40 King Street West
Scotia Plaza, 62nd Floor
Toronto, Ontario M5W 2X6
Attention: Corporate Banking Loan Syndication

  Re:   Credit Agreement dated as of May 31, 2006 (as amended, the "Credit
Agreement") by and among Bowater Canadian Forest Products Inc., as borrower (the
"Borrower"), Bowater Incorporated, as guarantor (the "U.S. Borrower"), the banks
and financial institutions party thereto, as lenders (the "Lenders"), and The
Bank of Nova Scotia, as administrative agent (the "Administrative Agent")

     This Authorization acknowledges our receipt and review of the execution
copy of Credit Agreement in the form posted on SyndTrak Online. By executing
this Authorization, we hereby approve the Credit Agreement and authorize the
Administrative Agent to execute and deliver the Credit Agreement on our behalf.
     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) to which Lenders are parties and shall have
the rights and obligations of a Lender (as defined in the Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a "Lender", under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Authorization agrees to execute any additional documents
reasonably requested by the Administrative Agent to evidence such financial
institution's rights and obligations under the Credit Agreement.

                            [Insert name of applicable financial institution]  
 
 
           

  By:        

           

  Name:        

           

  Title:        

           





--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT A-I

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower,

Bowater Incorporated,

as Guarantor

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

As Administrative Agent and Issuing Lender,

and

Bank of Montreal,

as Syndication Agent and Swingline Lender

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$             (or any higher amount based on the

Dollar Amount of Revolving Credit Loans

denominated in Canadian Dollars made by the

Lender to the Borrower)

               .200    

FOR VALUE RECEIVED, the undersigned, BOWAER CANADIAN FOREST PRODUCTS INC., a
Canadian corporation (the “Borrower”), promises to pay to the order of
             (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of              DOLLARS
($            ) (or any higher amount based on the Dollar Amount of any
Revolving Credit Loans (other than made BA Loans) denominated in Canadian
Dollars made by the Lender to the Borrower under this Revolving Credit Note) or,
if less, the principal amount of all Revolving Credit Loans (other than BA
Loans) made by the Lender from time to time pursuant to that certain Credit
Agreement dated as of May 31, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, as Borrower, Bowater Incorporated, as Guarantor, the Lenders who are
or may become a party thereto, as Lenders, the Bank of Nova Scotia, as
Administrative Agent and Issuing Lender, and Bank of Montreal, as Syndication
Agent and Swingline Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in applicable permitted currency in immediately
available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

BOWATER CANADIAN FOREST PRODUCTS INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower,

Bowater Incorporated,

as Guarantor

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$10,000,000 (or any higher amount based on the

Dollar Amount of Swingline Loans denominated

in Canadian Dollars made by the Lender to the Borrower)

               200    

FOR VALUE RECEIVED, the undersigned, Bowater Canadian Forest Products Inc., a
Canadian corporation (the “Borrower”), promises to pay to the order of
             (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of TEN MILLION DOLLARS
($10,000,000) (or any higher amount based on the Dollar Amount of any Swingline
Loans denominated in Canadian Dollars made by the Lender to the Borrower under
this Swingline Note) or, if less, the principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement
dated as of May 31, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
as Borrower, Bowater Incorporated, as Guarantor, the Lenders who are or may
become a party thereto, as Lenders, the Bank of Nova Scotia, as Administrative
Agent and Issuing Lender, and Bank of Montreal Syndication Agent and Swingline
Lender. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in the applicable permitted
currency in immediately available funds to the account designated in the Credit
Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

BOWATER CANADIAN FOREST PRODUCST INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower,

Bowater Incorporated

as Guarantor

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

The Bank of Nova Scotia,

As Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Bowater
Canadian Forest Products Inc., a Canadian corporation, as Borrower, Bowater
Incorporated, a Delaware corporation, as Guarantor, the lenders who are or may
become party thereto, as Lenders, The Bank of Nova Scotia, as Administrative
Agent and Issuing Lender, and Bank of Montreal, as Syndication Agent and
Swingline Lender.

1. The Borrower hereby requests that the [Lenders] [Swingline Lender] make a
[Revolving Credit Loan] [Swingline Loan] to the Borrower in the aggregate
principal amount of [$/C$]             . (Complete with an amount and permitted
currency in accordance with Section 2.3(a) of the Credit Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:             . (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

 

Interest Rate

 

Interest Period

(LIBOR

Rate Loan and BA Loan only)

 

Termination Date for

Interest Period

(if applicable)

 

[Insert applicable Canadian Prime Rate, Base Rate BA Discount Rate or LIBOR
Rate]l

   

 

1

Complete with (i) the Canadian Prime Rate, the Base Rate, the BA Discount Rate
or the LIBOR Rate for Revolving Credit Loans (provided that the LlBOR Rate and
the BA Discount Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 4.9 of this
Agreement) or (ii) the Canadina Prime Rate or the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all outstanding Loans (including the Loan
requested herein) and all outstanding L/C Obligations does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

3

 

EXHIBIT C

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal,

as Syndication Agent and Swingline Lender

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

The Bank of Nova Scotia

As Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Bowater
Canadian Forest Produts Inc., a Canadian corporation, as Borrower, Bowater
Incorporated, a Delaware corporation, as Guarantor, the Lenders who are or may
become party thereto, as Lenders, and The Bank of Nova Scotia, as Administrative
Agent and Issuing Lender, and Bank of Montreal, Syndication Agent and Swingline
Lender.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

 

 

   

Swift:                                         

 

Branch:                                       

 

Transit                                         

 

Account Number:                        

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

BOWATER CANADIAN FOREST PRODUCTS INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

The Bank of Nova Scotia

As Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of May 31, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Bowater Canadian Forest Products Inc., a Canadian Corporation, as
Borrower, Bowater Incorporated, a Delaware corporation, as Guarantor, the
Lenders who are or may become party thereto, as Lenders, and The Bank of Nova
Scotia as Administrative Agent and Issuing Lender , and Bank of Montreal, as
Syndication Agent and Swingline Lender.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Canadian Prime Rate Loans] and/or [BA Loans] and/or [Base
Rate Loans] and/or [LIBOR Rate Loans]: [$/C$]            . (Complete with an
amount or amounts in accordance with Section 2.4(c) of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨

Swingline Loan

 

  ¨

Revolving Credit Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:            . (Complete with (i) Business Day in accordance with
Section 2.4(c) fo the Credit Agreement.

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

BOWATER CANADIAN FOREST PRODUCTS INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

The Bank of Nova Scotia

As Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of May 31, 2006
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) by and among Bowater Canadian Forest Products, as Borrower, Bowater
Incorporated, a Delaware corporation, as Guarantor, the Lenders who are or may
become party thereto, as Lenders, the Bank of Nova Scotia, as Administrative
Agent and Issuing Lender, and Bank of Montreal, as Syndication Agent and
Swingline Lender.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨

Converting all or a portion of a Canadian Prime Rate Loan into a LIBOR Rate Loan
denominated in Canadian Dollars

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The principal amount of such Loan to be converted is C$             .

 

  (c)

The requested effective date of the conversion of such Loan is the following
Business Day:                     .

 

  (d)

The requested Interest Period applicable to the converted Loan id is
                    .

 

  ¨

Converting all or a portion of a Canadian Prime Rate Loan into a BA Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             



--------------------------------------------------------------------------------

  (b)

The principal amount of such Loan to be converted is C$             .

 

  (c)

The requested effective date of the conversion of such Loan is the following
Business day                     .

 

  (d)

The requested Interest Period applicable to the converted Loan is
                    .

 

  ¨

Converting all or a portion of a LIBOR Rate Loan denominated in Canadian Dollars
into a Canadian Prime Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such Loan is
                    .

 

  (c)

The principal amount of such Loan to be converted is C$             .

 

  (d)

The requested effective date of the conversion of such Loan is:             .

 

  ¨

Converting all or a portion of a LIBOR Rate Loan denominated in Canadian Dollars
into a BA Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be converted is C$:             .

 

  (d)

The requested effective date of the conversion of such Loan is
                    

 

  (e)

The requested Interest Period applicable to the converted Loan is
                    

 

  ¨

Continuing all or a portion of a LIBOR Rate Loan denominated in Dollars as a
LIBOR Rate Loan denominated in Dollars

 

  (a)

The aggregate outstanding principal balance of such Loan is $             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be continued is $:             .

 

  (d)

The requested effective date of the continuation of such Loan is the following
Business Day                     

 

  (e)

The requested Interest Period applicable to the continued Loan is
                    



--------------------------------------------------------------------------------

  ¨

Continuing all or a portion of a LIBOR Rate Loan denominated in Canadian Dollars
as a LIBOR Rate Loan denominated in Canadina Dollars

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be continued is C$:             .

 

  (d)

The requested effective date of the continuation of such Loan is the following
Business Day                     

 

  (e)

The requested Interest Period applicable to the continued Loan is
                    

 

  ¨

Converting all or a portion of a BA Loan into a Canadian Prime Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be converted is C$:             .

 

  (d)

The requested effective date of the conversion of such Loan is
                    

 

  ¨

Converting all or a portion of a BA Loan into a LIBOR Rate Loan denominated in
Canadian Dollars

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be converted is C$:             .

 

  (d)

The requested effective date of the conversion of such Loan is the following
Business Day                     

 

  (e)

The requested Interest Period applicable to the converted Loan is
                    

 

  ¨

Continuing all or a portion of a BA Loan as a BA Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is C$             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .



--------------------------------------------------------------------------------

  (c)

The principal amount of such Loan to be converted is C$:             .

 

  (d)

The requested effective date of the conversion of such Loan is the following
Business Day                     

 

  (e)

The requested Interest Period applicable to the converted Loan is
                    

 

  ¨

Converting all or a portion of a base Rate Loan into a LIBOR Rate Loan
denominated in Dollars

 

  (a)

The aggregate outstanding principal balance of such Loan is $             .

 

  (b)

The principal amount of such Loan to be converted is $:             .

 

  (c)

The requested effective date of the conversion of such Loan is the following
Business Day                     

 

  (d)

The requested Interest Period applicable to the converted Loan is
                    

 

  ¨

Converting all or a portion of a LIBOR Rate Loan denominated in Dollars into a
Base Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is $             .

 

  (b)

The last day of the current Interest Period for such a Loan is
                    .

 

  (c)

The principal amount of such Loan to be converted is $:             .

 

  (d)

The requested Interest Period applicable to the converted Loan is the following
Business Day                     

 

  ¨

Continuing all or a portion of a LIBOR Rate Loan denominated in Dollars as a
LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is $             .

 

  (b)

The last day of the current Interest Period for such a Loan is             .

 

  (c)

The principal amount of such Loan to be converted is $:             .

 

  (d)

The requested effective date of the conversion of such Loan is the following
Business Day                     

 

  (e)

The requested Interest Period applicable to the continued Loan is
                    



--------------------------------------------------------------------------------

3. The aggregate principal amount of all outstanding Loans (including the Loan
requested herein) and all outstanding L/C Obligations as of the date hereof does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

BOWATER CANADIAN FOREST PRODUCTS INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

3

 

EXHIBIT F

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Bowater Incorporated, a Delaware corporation, as
Borrower, hereby certifies to the Administrative Agent and the Lenders, each as
defined in the Credit Agreement referred to below, as follows:

1. This Officer’s Compliance Certificate is delivered to you pursuant to
Section 7.2 of the Credit Agreement dated as of May 31, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Bowater Incorporated, a Delaware corporation, as Borrower, the Lenders who
are or may become party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2. (a) I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                      and for the                     
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries on a Consolidated
basis as of the dates indicated and the results of their operations for the
period[s] indicated.

(b) I have reviewed the financial statements of the U.S. Borrower and its
Subsidiaries dated as of the Test Date and for the                      period
[s] then ended and such statements fairly present in all material respects the
financial condition of the U.S. Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries and the U.S. borrower and its subsidiaries, respectively, during
the accounting period covered by the financial statements referred to in
Paragraph 2 above. Such review has not disclosed the existence during or at the
end of such accounting period of any condition or event that constitutes a
Default or an Event of Default, nor do I have any knowledge of the existence of
any such condition or event as at the date of this Certificate [except, if such
condition or event existed or exists, describe the nature and period of
existence thereof and what action the Borrower or the U.S. Borrower has taken,
is taking and proposes to take with respect thereto].

4. The Asset Coverage Amount and the Borrowing Limit and the calculations
determining such figures are set forth on the attached Schedule 1; the U.S.
Borrower and its Subsidiaries are in compliance with the financial covenants
contained in Article IX of the Credit Agreement as shown on such Schedule 1; and
the U.S. Borrower and its Subsidiaries are in compliance with the other
covenants and restrictions contained in the Credit Agreement.

5. Each Subsidiary that is designated an Immaterial Subsidiary, along with
calculations of the book value of the assets owned by each such Immaterial
Subsidiary and the percentage of the total assets of the U.S. Borrower and its
Subsidiaries that is owned by each such Immaterial Subsidiary, is listed on
Schedule 2.



--------------------------------------------------------------------------------

6. Attached hereto as Schedule 3 is a list of each warehouse where inventory
owned by the Credit Parties exceeds in value $1,000,000 in the aggregate (as
determined on the most recent fiscal quarter end). Schedule 3 shall include
(A) the specific location of such warehouse, (B) the name of the applicable
consignee, warehouseman, bailee or other similar party and (C) the value of the
applicable inventory located at such warehouse).

7. Attached hereto as Schedule 4 is a list of each Deposit Account (other than
each Excluded Deposit Accounts) owned by the Credit Parties with respect to
which a control agreement has not been executed.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

BOWATER CANADIAN FOREST PRODUCTS INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER INCORPORATED

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Fiscal Quarter Ending                     

Asset Coverage Amount and Borrowing Limit

 

A.

  

All   Canadian Extensions of Credit as of such date
                                         
                                       $             

  

B.

  

Asset Coverage Amount as of the such date2

   $                

(1)

  

All accounts receivable (excluding any intercompany accounts receivable) and all
inventory of the Borrower and its Consolidated Subsidiaries

   $                

(2)

  

Sixty-five Percent (65%) of Line B.(1)

   $             

C.

  

Borrowing Limit (Line B.(4) minus Line A)

   $             

 

2

To be calculated as the net book value of the applicable Coverage Assets as set
forth on the Consolidated balance sheet of the Canadian Borrower and its
Consolidated Subsidiaries.



--------------------------------------------------------------------------------

Pro Forma Covenant Compliance

 

A.

Section 9.1 Consolidated Senior Secured Leverage Ratio.

 

(1)

  Consolidated Total Senior Secured Indebtedness on such date    $             

(2)

  Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date3     

(A)

   Consolidated Net Income for such period    $               

(B)

   The sum of the following to the extent deducted in determining Consolidated
Net Income for such period:         (i)   

income taxes for such period (or minus, to the extent added in determining
Consolidated Net Income for such period, income tax benefit for such period)

   $                   (ii)   

amortization, depreciation, depletion and other non-cash charges for such period

   $                   (iii)   

Consolidated Interest Expense for such period

   $                   (iv)   

any extraordinary charges for such period

   $             

 

3

Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
consistent with Regulation S-X of the SEC or otherwise reasonably acceptable to
the Administrative Agent, to include or exclude, as applicable, as of the first
day of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section 10.5(a)-(g)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

 

2



--------------------------------------------------------------------------------

    

(v)

  

any unusual or non-recurring charges for such period up to an amount not to
exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower and its
Subsidiaries (as calculated without giving effect to this clause (v) or clause
(vi) below)

   $                 

(vi)

  

any cost savings and synergies associated with a Permitted Acquisition not to
exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower and its
Subsidiaries (as calculated without giving effect to this clause (vi) or clause
(v) above)

   $                 

(vii)

  

any net loss on any Asset Disposition during such period

   $                 

(viii)

  

Clause (i) plus (or minus) Clause (ii) plus Clause (iii) plus Clause (iv) plus
Clause (v) plus Clause (vi) plus Clause (vii)

   $              

(C)

  

The sum of the following to the extent included in determining Consolidated Net
Income for such period

       

(i)

  

the aggregate amount of interest income for such period

   $                 

(ii)

  

any extraordinary gains during such period

   $                 

(iii)

  

any unusual or non-recurring gains during such period

   $                 

(iv)

  

any net gain on any Asset Disposition during such period

   $                 

(v)

  

Clause (i) plus Clause (ii) plus Clause (iii) plus Clause (iv)

   $            

 

3



--------------------------------------------------------------------------------

 

(D)

  

Clause (A) plus (B)(viii) less Clause (C)(v)

      $             

(3)

 

Line A.(l) divided by Line A.(2)(D)

                     to 1.0  

Maximum Consolidated Senior Secured Leverage Ratio

        1.25 to 1.0      In Compliance?    YES/NO   

 

4



--------------------------------------------------------------------------------

B.

  

Section 9.2 Interest Coverage Ratio.

     

(l)

 

Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date4

       

(A)

  

Consolidated EBITDA such period (Per Line A.(2)(D) above)

   $                  

(B)

  

any net gain on any Asset Disposition during such period

   $                  

(C)

  

any net loss on any Asset Disposition during such period

   $                  

(D)

  

Clause (A) plus Clause (B) less Clause (C)

   $                

(2)

 

Consolidated Interest Expense paid or payable in cash for such period

     

(3)

 

Line B.(l )(D) divided Qy Line B.(2)

   $              to 1.0     

Minimum Interest Coverage Ratio

     2.00 to 1.0

 

   In Compliance?    YES/NO  

 

4

Consolidated Adjusted EBITDA shall be adjusted on a Pro forma basis, in a manner
consistent with Regulation S-X of the SEC or otherwise reasonably acceptable to
the Administrative Agent, to include or exclude, as applicable, as of the first
day of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section10.5(a)-(g)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000

 

5



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

IMMATERIAL SUBSIDIARIES

 

Immaterial Subsidiaries   

Book Value of the assets

Owned Thereby

  

Percentage of the total assets

of the Borrower and its Subs

 

6



--------------------------------------------------------------------------------

Schedule 3

to

Officer’s Compliance Certificate

WAREHOUSE INVENTORYREPORT

[TO BE ATTACHED BY THE BORROWER]

 

7



--------------------------------------------------------------------------------

Schedule 4

to

Officer’s Compliance Certificate

DEPOSIT ACCOUNTS (OTHER THAN EXCLUDED DEPOSIT ACCOUNTS)

WITH RESPECTTO WHICH A CONTROL AGREEMENT HAS NOT BEEN EXECUTED

[TO BE ATTACHED BY THE BORROWER]

 

8



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and each of the parties identified on the
Schedules hereto as an “Assignee” (collectively, the “Assignees” and each, an
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by each Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to each Assignee, and each Assignee hereby irrevocably purchases and assumes
from the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below:

(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities); and

(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above;

(the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interests”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor. Each Assignee will, as of the Effective Date be bound
by and entitled to the full benefit of the Credit Agreement and the other Loan
Documents (including the Security Documents) to the extent of the Assinged
Interests as if it were an original party thereto.

 

1.

  

Assignor:

  

 

  

2.

  

Assignee(s):

  

See Schedules attached hereto

3.

  

Borrower:

  

Bowater Canadian Forest Products Inc., a Canadian corporation

4.

  

Guarantor:

  

Bowater Incorporated, a Delaware corporation

5.

  

Administrative Agent:

  

The Bank of Nova Scotia, as the administrative agent under the Credit Agreement



--------------------------------------------------------------------------------

6.

  

Credit Agreement:

  

The Credit Agreement dated as of May 31, 2006 by and among Bowater Canadian
Forest Products, as Borrower, Bowater Incorporated, as Guarantor, the Lenders
parties thereto, the Bank of Nova Scotia, as Administrative Agent and Issuing
Lender, and Bank of Montreal, as Syndication Agent and Swingline Lender (as
amended, restated, supplemented or otherwise modified)

7.

  

Assigned Interest:

  

See Schedules attached hereto

[8. Trade Date:

  

                                ]5

Effective Date:

  

                                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 

5

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

 

 

Title:

 

 

ASSIGNEES

See Schedules attached hereto



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interest:

 

Facility

Assigned6

  Aggregate
Amount of
Commitment/
Loans for all
Lenders4   Amount of
Commitment/Loans
Assigned7   Percentage Assigned
of Commitment/
Loans8   CUSIP Number   $     $     %     $     $     %     $     $     %  

 

[NAME OF ASSIGNEE]

[and is an Affiliate/Approved Fund of [identify Lender]9]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment,”)

7

Amount to be adjusted by the counterparties to take into account any payments,
commitment reductions or prepayments made between the Trade Date and the
Effective Date.

8

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9

Select as applicable.



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

THE BANK OF NOVA SCOTIA, as Administrative Agent [and Swingline Lender]

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER CANADIAN FOREST PRODUCTS, as Borrower

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Consented to:]11

[ISSUING LENDER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Consented to:]12

[ISSUING LENDER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10

To be added only if the consent of the Administrative Agent and/or the Borrower
is required by the terms of the Credit Agreement.

11

To be added only if the consent of any Issuing Lender is required by the terms
of the Credit Agreement. Include signature blocks for other Issuing Lenders, as
applicable.

12.

To be added only if the consent of the Swingline Lender is required by the terms
of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interests, (ii) the Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interests, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own individual credit analysis and decision to enter into this Assignment
and Assumption and to purchase the Assigned Interests on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interests (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding



--------------------------------------------------------------------------------

the Effective Date and to the Assignees for amounts that have accrued from and
after the Effective Date. The Assignor and each Assignee will make directly
between themselves their own arrangements relating to the payment by the related
Assignee to the Assignor of the consideration (or the payment of adjustments (if
any)) on account of interest of fees accrued prior to or after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

FORM OF SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

dated as of May 31, 2006

by and among

Certain Subsidiaries of

BOWATER CANADIAN FOREST PRODUCTS INC.,

as Subsidiary Guarantors,

in favor of

THE BANK OF NOVA SCOTIA,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I DEFINED TERMS

   1  

SECTION 1.1

 

Definitions

   1  

SECTION 1.2

 

Other Definitional Provisions

   2

ARTICLE II SUBSIDIARY GUARANTY

   2  

SECTION 2.1

 

Subsidiary Guaranty

   2  

SECTION 2.2

 

Bankruptcy Limitations on Subsidiary Guarantors

   2  

SECTION 2.3

 

Agreements for Contribution

   3  

SECTION 2.4

 

Nature of Subsidiary Guaranty

   5  

SECTION 2.5

 

Waivers

   6  

SECTION 2.6

 

Modification of Loan Documents, etc

   7  

SECTION 2.7

 

Demand by the Administrative Agent

   8  

SECTION 2.8

 

Remedies

   8  

SECTION 2.9

 

Benefits of Subsidiary Guaranty

   8  

SECTION 2.10

 

Termination; Reinstatement

   8  

SECTION 2.11

 

Payments

   9

ARTICLE III REPRESENTATIONS AND WARRANTIES

   9

ARTICLE IV MISCELLANEOUS

   9  

SECTION 4.1

 

Notices

   9  

SECTION 4.2

 

Amendments, Waivers and Consents

   9  

SECTION 4.3

 

Expenses, Indemnification, Waiver of Consequential Damages, etc.

   10  

SECTION 4.4

 

Right of Set-off

   10  

SECTION 4.5

 

Governing Law; Jurisdiction; Venue; Service of Process

   11  

SECTION 4.6

 

Waiver of Jury Trial

   11  

SECTION 4.7

 

Injunctive Relief; Punitive Damages

   12  

SECTION 4.8

 

No Waiver by Course of Conduct, Cumulative Remedies

   12  

SECTION 4.9

 

Successors and Assigns

   13  

SECTION 4.10

 

Survival of Indemnities

   13  

SECTION 4.11

 

Titles and Captions

   13  

SECTION 4.12

 

Severability of Provisions

   13  

SECTION 4.13

 

Counterparts

   13  

SECTION 4.14

 

Integration

   13  

SECTION 4.15

 

Advice of Counsel, No Strict Construction

   13  

SECTION 4.16

 

Acknowledgements

   14  

SECTION 4.17

 

Releases

   14  

SECTION 4.18

 

Additional Subsidiary Guarantors

   14  

SECTION 4.19

 

All Powers Coupled With Interest

   14



--------------------------------------------------------------------------------

EXECUTION COPY

SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Subsidiary Guaranty”), dated as of
            , 2006, is made by certain Subsidiaries of BOWATER CANADIAN FOREST
PRODUCTS INC., a Canadian corporation (such Subsidiaries, collectively, the
“Subsidiary Guarantors”, each, a “Subsidiary Guarantor”), in favor of THE BANK
OF NOVA SCOTIA, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties.

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated as of              by and among Bowater
Canadian Forest Products Inc., (the “Parent Borrower” and, together with any
Subsidiary that is designated as a Subsidiary Borrower pursuant to Section 4.14
of the Credit Agreement, the “Borrower”), Bowater Incorporated, as a parent
guarantor (together with any other parent guarantor designated as such pursuant
to section 8.10 of the Credit Agreement, the “Parent Guarantor”), the banks and
other financial institutions from time to time party thereto (the “Lenders”) and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders have agreed to
make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

The Borrower, the Parent Guarantors and the Subsidiary Guarantors, though
separate legal entities, comprise one integrated financial enterprise, and all
Extensions of Credit to the Borrower will inure, directly or indirectly, to the
benefit of each of the Parent Guarantors and the Subsidiary Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Subsidiary Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Subsidiary
Guaranty shall have the meanings assigned to them below:

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented, the Bankruptcy and Insolvency Act (Canada) as amended
or supplemented, the Companies Creditors Arrangement Act (Canada), as amended or
supplemented, and the CCQ).

“CCQ” means the Civil Code of Québec as in effect in the Province of Quebec, as
amended or modified from time to time.



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Subsidiary Guaranty, including the preambles and
recitals hereof, shall have the meanings ascribed to them in the Credit
Agreement. In the event of a conflict between capitalized terms defined herein
and in the Credit Agreement, the Credit Agreement shall control. The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Subsidiary Guaranty shall refer to this Subsidiary Guaranty as a
whole and not to any particular provision of this Subsidiary Guaranty, and
Section references are to this Subsidiary Guaranty unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Subsidiary Guarantor, shall refer to such Subsidiary Guarantor’s Collateral or
the relevant part thereof.

ARTICLE II

SUBSIDIARY GUARANTY

SECTION 2.1 Subsidiary Guaranty. Each Subsidiary Guarantor hereby, jointly and
severally with the other Subsidiary Guarantors, unconditionally guarantees to
the Administrative Agent for the ratable benefit of the Secured Parties, and
their respective permitted successors, endorsees, transferees and assigns, the
prompt payment and performance of all Obligations of the Borrower, whether
primary or secondary (whether by way of endorsement or otherwise), whether now
existing or hereafter arising, whether or not from time to time reduced or
extinguished (except by payment thereof) or hereafter increased or incurred,
whether enforceable or unenforceable as against the Borrower, whether or not
discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any other Secured Party or acquired by the Administrative Agent or any other
Secured Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all Obligations of the Borrower, including all of the foregoing being
hereafter collectively referred to as the “Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors. Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Subsidiary Guarantor and the Secured Parties that, in any proceeding involving
the bankruptcy, reorganization, arrangement, adjustment of debts, relief of
debtors, dissolution or insolvency or any similar proceeding with respect to any
Subsidiary Guarantor or its assets, the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Applicable Insolvency Laws after giving effect to
Section 2.3(a). To that end, but only in the event and to the extent that after
giving effect to Section 2.3(a) such Subsidiary Guarantor’s obligations with
respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be

 

2



--------------------------------------------------------------------------------

subject to avoidance or recovery in any such proceeding under Applicable
Insolvency Laws after giving effect to Section 2.3(a), the amount of such
Subsidiary Guarantor’s obligations with respect to the Guaranteed Obligations
shall be limited to the largest amount which, after giving effect thereto, would
not, under Applicable Insolvency Laws, render such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations unenforceable or
avoidable or otherwise subject to recovery under Applicable Insolvency Laws. To
the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this
Section 2.2 shall in all events remain in full force and effect and be fully
enforceable against such Subsidiary Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against such Subsidiary Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Subsidiary Guarantor, the Borrower, any other Subsidiary Guarantor nor any other
Person shall have any right or claim under such sentence that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Subsidiary Guarantors hereby agree among themselves that, if any
Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full, and none of the
Subsidiary Guarantors shall exercise any right or remedy under this
Section 2.3(a) against any other Subsidiary Guarantor until such Guaranteed
Obligations have been paid in full. For purposes of this Section 2.3(a):

(i) “Excess Payment” shall mean the amount paid by any Subsidiary Guarantor in
excess of its Ratable Share (as defined below) of any Guaranteed Obligations;

(ii) “Ratable Share” shall mean, for any Subsidiary Guarantor in respect of any
payment of Guaranteed Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Guaranteed Obligations of (A) the amount by which
the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Subsidiary Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Subsidiary Guarantor
hereunder) to (B) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Subsidiary Guarantors exceeds
the amount of all of the debts and liabilities (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Subsidiary Guarantors hereunder) of the Subsidiary
Guarantors; provided, however, that, for purposes of calculating the Ratable
Shares of the Subsidiary Guarantors in respect of any payment of Guaranteed
Obligations, any Subsidiary Guarantor that became a

 

3



--------------------------------------------------------------------------------

Subsidiary Guarantor subsequent to the date of any such payment shall be deemed
to have been a Subsidiary Guarantor on the date of such payment and the
financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Subsidiary Guarantor in connection with such payment; and

(iii) “Contribution Share” shall mean, for any Subsidiary Guarantor in respect
of any Excess Payment made by any other Subsidiary Guarantor, the ratio
(expressed as a percentage) as of the date of such Excess Payment of (A) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such
Subsidiary Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of the Subsidiary Guarantors
other than the maker of such Excess Payment exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Subsidiary
Guarantors) of the Subsidiary Guarantors other than the maker of such Excess
Payment; provided, however, that, for purposes of calculating the Contribution
Shares of the Subsidiary Guarantors in respect of any Excess Payment, any
Subsidiary Guarantor that became a Subsidiary Guarantor subsequent to the date
of any such Excess Payment shall be deemed to have been a Subsidiary Guarantor
on the date of such Excess Payment and the financial information for such
Subsidiary Guarantor as of the date such Subsidiary Guarantor became a
Subsidiary Guarantor shall be utilized for such Subsidiary Guarantor in
connection with such Excess Payment.

Each of the Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under Applicable Law against the Borrower in
respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Subsidiary Guarantors hereunder, or any set-off or application of funds of any
of the Subsidiary Guarantors by the Administrative Agent or any other Secured
Party, or the receipt of any amounts by the Administrative Agent or any other
Secured Party with respect to any of the Guaranteed Obligations, none of the
Subsidiary Guarantors shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any other Secured Party against the Borrower, the
other Subsidiary Guarantors or any other guarantor or against any collateral
security held by the Administrative Agent or any other Secured Party for the
payment of the Guaranteed Obligations nor shall any of the Subsidiary Guarantors
seek any reimbursement from the Borrower, any of the other Subsidiary Guarantors
or any of the other guarantors in respect of payments made by such Subsidiary
Guarantor in connection with the Guaranteed Obligations, until all amounts owing
to the Administrative Agent and the other Secured Parties on account of the
Guaranteed Obligations are paid in full and the Commitments are terminated. If
any amount shall be paid to any Subsidiary Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by

 

4



--------------------------------------------------------------------------------

such Subsidiary Guarantor in trust for the Administrative Agent, segregated from
other funds of such Subsidiary Guarantor, and shall, forthwith upon receipt by
such Subsidiary Guarantor, be turned over to the Administrative Agent in the
exact form received by such Subsidiary Guarantor (duly endorsed by such
Subsidiary Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as set forth in the Credit Agreement.

SECTION 2.4 Nature of Subsidiary Guaranty.

(a) Each Subsidiary Guarantor agrees that this Subsidiary Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Subsidiary Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the U.S. Borrower, the
Borrower or any Subsidiary Guarantor or any of their respective Subsidiaries or
Affiliates is or may become a party;

(ii) the absence of any action to enforce this Subsidiary Guaranty, the Credit
Agreement, any other Loan Document or Hedging Agreement, or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this Subsidiary Guaranty, the Credit Agreement, any
other Loan Document or Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar change of the
U.S. Borrower, the Borrower, any Subsidiary Guarantor or any of their respective
Subsidiaries; or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Subsidiary Guaranty shall not be
discharged except as under the terms of Section 2.10 and Section 4.17 of this
Subsidiary Guaranty.

(b) Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Subsidiary Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties or the Borrower whether now existing or which may arise in the
future.

 

5



--------------------------------------------------------------------------------

(c) Each Subsidiary Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Subsidiary Guaranty, and all dealings between the Borrower and any of
the Subsidiary Guarantors, on the one hand, and the Administrative Agent and any
other Secured Party, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Subsidiary Guaranty.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Subsidiary
Guarantor expressly waives the benefit of all provisions of Applicable Law which
are or might be in conflict with this Subsidiary Guaranty and all of the
following rights and defenses (and agrees not to take advantage of or assert any
such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against the Borrower
or any other Person or against any security for or other guaranty of the payment
and performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Subsidiary Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Subsidiary Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Subsidiary Guarantor of its obligations under, or the enforcement by the
Administrative Agent or the other Secured Parties of this Subsidiary Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the fullest extent permitted by
Applicable Laws, the benefit of all provisions of Applicable Law which are or
might be in conflict with the terms of this Subsidiary Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Subsidiary Guaranty.

Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any other Secured Party which is inconsistent
with any of the foregoing waivers shall be null and void and may be ignored by
the Administrative Agent or such other Secured Party, and, in addition, may not
be pleaded or introduced as evidence in any litigation relating to this
Subsidiary Guaranty for the reason that such pleading or introduction would be
at variance with the written terms of this Subsidiary Guaranty, unless the
Administrative Agent and

 

6



--------------------------------------------------------------------------------

the Required Agreement Lenders have specifically agreed otherwise in writing.
The foregoing waivers are of the essence of the transaction contemplated by the
Credit Agreement, the other Loan Documents and the Hedging Agreements and, but
for this Subsidiary Guaranty and such waivers, the Administrative Agent and
other Secured Parties would decline to enter into the Credit Agreement, the
other Loan Documents and the Hedging Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Subsidiary
Guarantor as a result of any of the following, and none of the following shall
impair or release this Subsidiary Guaranty or any of the obligations of any
Subsidiary Guarantor under this Subsidiary Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement or the other Loan
Documents or Hedging Agreements in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

(c) any amendment to, or modification of, m any manner whatsoever, the Loan
Documents or Hedging Agreements;

(d) any extension or waiver of the time for performance by any Subsidiary
Guarantor, any other guarantor, the Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document or Hedging Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Subsidiary Guarantor, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Subsidiary Guarantor, any other guarantor or the Borrower to
the Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Subsidiary Guarantor, any other guarantor or the Borrower are subordinated to
the claims of the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Subsidiary Guarantor, any other guarantor or
the Borrower to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.

 

7



--------------------------------------------------------------------------------

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Agreement Lenders, the
Administrative Agent may, or upon the request of the Required Agreement Lenders,
the Administrative Agent shall, enforce against the Subsidiary Guarantors their
obligations and liabilities hereunder and exercise such other rights and
remedies as may be available to the Administrative Agent hereunder, under the
Credit Agreement or the other Loan Documents or otherwise.

SECTION 2.9 Benefits of Subsidiary Guaranty. The provisions of this Subsidiary
Guaranty are for the benefit of the Administrative Agent and the other Secured
Parties and their respective permitted successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between the Borrower, the
Administrative Agent and the other Secured Parties, the obligations of the
Borrower under the Loan Documents or Hedging Agreements. In the event all or any
part of the Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative
Agent”, “Lender” or “Secured Party” herein shall be deemed to refer equally to
such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Subsidiary Guaranty shall remain in full
force and effect until all the Guaranteed Obligations and all the obligations of
the Subsidiary Guarantors under this Subsidiary Guaranty shall have been paid in
full and the Commitments terminated.

(b) No payment made by the Borrower, any Subsidiary Guarantor, or any other
Person received or collected by the Administrative Agent or any other Secured
Party from the Borrower, any Subsidiary Guarantor, or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Subsidiary Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Subsidiary Guarantor in
respect of the obligations of the Subsidiary Guarantors or any payment received
or collected from such Subsidiary Guarantor in respect of the obligations of the
Subsidiary Guarantors), remain liable for the obligations of the Subsidiary
Guarantors up to the maximum liability of such Subsidiary Guarantor hereunder
until the Guaranteed Obligations and all the obligations of the Subsidiary
Guarantors shall have been paid in full and the Commitments terminated.

(c) Each Subsidiary Guarantor agrees that, if any payment made by the Borrower
or any other Person applied to the Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be

 

8



--------------------------------------------------------------------------------

refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened claim, or the proceeds of any Collateral
are required to be refunded by the Administrative Agent or any other Secured
Party to the Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Subsidiary Guarantor, under any Applicable
Law or equitable cause, then, to the extent of such payment or repayment, each
Subsidiary Guarantor’s liability hereunder (and any Lien or Collateral securing
such liability) shall be and remain in full force and effect, as fully as if
such payment had never been made, and, if prior thereto, this Subsidiary
Guaranty shall have been canceled or surrendered (and if any Lien or Collateral
securing such Subsidiary Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Subsidiary Guaranty (and such Lien or Collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such
Subsidiary Guarantor in respect of the amount of such payment (or any Lien or
Collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Subsidiary Guarantors shall be made to
the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in accordance with Section 11.4 of the Credit Agreement, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Loan
Documents and to make any Extensions of Credit, each Subsidiary Guarantor hereby
represents and warrants that each representation and warranty contained in
Article VI of the Credit Agreement relating to such Subsidiary Guarantor is true
and correct as if made by such Subsidiary Guarantor herein.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors at the address of the Borrower
set forth in Section 14.1 of the Credit Agreement.

SECTION 4.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Subsidiary Guaranty may be amended, supplemented or otherwise modified, nor
may they be waived, nor may any consent be given, except in accordance with
Section 14.2 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.

(a) The Subsidiary Guarantors, jointly and severally, shall pay all
out-of-pocket expenses incurred by the Administrative Agent and each other
Secured Party to the extent the Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.

(b) The Subsidiary Guarantors, jointly and severally, shall pay and shall
indemnify the Secured Parties against Indemnified Taxes and Other Taxes to the
extent the Borrower would be required to do so pursuant to Section 4.11 of the
Credit Agreement.

(c) The Subsidiary Guarantors, jointly and severally, shall indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Subsidiary
Guaranty, to the fullest extent permitted by Applicable Law, each Subsidiary
Guarantor shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Subsidiary Guaranty, any other Loan Document, any
Hedging Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Extension of Credit or the use
of the proceeds thereof.

(e) No Indemnitee referred to in this Section 4.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Subsidiary
Guaranty, the other Loan Documents or any Hedging Agreements or the transactions
contemplated hereby or thereby.

(e) All amounts due under this Section 4.3 shall be payable promptly after
demand therefor.

SECTION 4.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Subsidiary
Guarantor against any and all of the obligations of such Subsidiary Guarantor
now or hereafter existing under this Subsidiary Guaranty or any other Loan
Document to such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Subsidiary Guaranty or any other
Loan Document and although such obligations of such Subsidiary Guarantor may be
contingent or unmatured or are owed to a branch or office of such Secured Party
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Secured Party and its respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party or its respective Affiliates may have.
Each Secured Party agrees to notify such Subsidiary Guarantor and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10



--------------------------------------------------------------------------------

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Subsidiary Guaranty shall be governed by, and construed
in accordance with, the law of the State of New York without reference to the
conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Subsidiary Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and (iii) the Province of Ontario and in each case any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Subsidiary Guaranty or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or Ontario court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Subsidiary Guaranty or in any other Loan Document shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Subsidiary Guaranty or any other
Loan Document against any Subsidiary Guarantor or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. Each Subsidiary Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Subsidiary Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Subsidiary Guaranty will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Subsidiary Guarantors. Each
Subsidiary Guarantor hereby irrevocably appoints and authorizes the Borrower to
act as its agent for service of process and notices required to be delivered
under this Subsidiary Guaranty or under the other Loan Documents, it being
understood and agreed that receipt by the Borrower of any summons, notice or
other similar item shall be deemed effective receipt by each Subsidiary
Guarantor and its Subsidiaries.

SECTION 4.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

11



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7 Injunctive Relief; Punitive Damages.

(a) Each Subsidiary Guarantor recognizes that, in the event such Subsidiary
Guarantor fails to perform, observe or discharge any of its obligations or
liabilities under this Subsidiary Guaranty or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the other Secured Parties. Therefore, each Subsidiary Guarantor agrees that the
Administrative Agent and the other Secured Parties, at the option of the
Administrative Agent and the other Secured Parties, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Subsidiary
Guarantor hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any Dispute,
whether such Dispute is resolved through arbitration or judicially.

SECTION 4.8 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act, delay,
indulgence, omission or otherwise (except by a written instrument pursuant to
Section 4.2) be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on anyone
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Subsidiary
Guaranty is not intended to be exhaustive and the exercise by the Administrative
Agent and the other Secured Parties of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.

 

12



--------------------------------------------------------------------------------

SECTION 4.9 Successors and Assigns. The provisions of this Subsidiary Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; except that no Subsidiary Guarantor may
assign or otherwise transfer any of its rights or obligations under this
Subsidiary Guaranty without the prior written consent of the Administrative
Agent and the Lenders (in accordance with the Credit Agreement).

SECTION 4.10 Survival of Indemnities. Notwithstanding any termination of this
Subsidiary Guaranty, the indemnities to which the Administrative Agent and the
other Secured Parties are entitled under the provisions of Section 4.3 and any
other provision of this Subsidiary Guaranty and the other Loan Documents shall
continue in full force and effect and shall protect the Administrative Agent and
the other Secured Parties against events arising after such termination as well
as before.

SECTION 4.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Subsidiary Guaranty are for
convenience only, and neither limit nor amplify the provisions of this
Subsidiary Guaranty.

SECTION 4.12 Severability of Provisions. Any provision of this Subsidiary
Guaranty or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.13 Counterparts. This Subsidiary Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Subsidiary Guaranty or any document or
instrument delivered in connection herewith by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Subsidiary Guaranty or such other document or instrument, as applicable.

SECTION 4.14 Integration. This Subsidiary Guaranty, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Subsidiary Guaranty and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Subsidiary Guaranty.

SECTION 4.15 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Subsidiary
Guaranty with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this

 

13



--------------------------------------------------------------------------------

Subsidiary Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Subsidiary Guaranty shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Subsidiary Guaranty.

SECTION 4.16 Acknowledgements. Each Subsidiary Guarantor hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Subsidiary Guaranty and the other Loan Documents to which it is a party;

(b) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(c) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Subsidiary Guarantor arising out of
or in connection with this Subsidiary Guaranty or any of the other Loan
Documents, and the relationship between the Subsidiary Guarantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.

SECTION 4.17 Releases. At such time as the Guaranteed Obligations shall have
been paid in full and the Commitments have been terminated, this Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Subsidiary Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.

SECTION 4.18 Additional Subsidiary Guarantors. Each Subsidiary of the Borrower
that is required to become a party to this Subsidiary Guaranty pursuant to
Section 8.10 of the Credit Agreement shall become a Subsidiary Guarantor for all
purposes of this Subsidiary Guaranty upon execution and delivery by such
Subsidiary of a supplement in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.19 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Subsidiary Guaranty or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Guaranteed Obligations remain unpaid or unsatisfied, any of
the Commitments remain in effect or the Credit Facility has not been terminated.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Subsidiary Guaranty under seal by its duly authorized officers, all as of
the day and year first above written.

 

                                       
                         as Subsidiary Guarantor  

By:

 

 

   

Name:

 

 

   

Title:

 

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT I

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

dated as of              2006

by and among

BOWATER INCORPORATED,

and certain of its Subsidiaries,

as Grantors,

and acknowledged by

certain of its Subsidiaries,

as Issuers,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent



--------------------------------------------------------------------------------

Table of Contents

 

             Page

ARTICLE I DEFINED TERMS

   1  

SECTION 1.1

 

Terms Defined in the Uniform Commercial Code

   1  

SECTION 1.2

 

Definitions

   2  

SECTION 1.3

 

Other Definitional Provisions

   4

ARTICLE II SECURITY INTEREST

   5  

SECTION 2.1

 

Grant of Security Interest

   5  

SECTION 2.2

 

Grantors Remain Liable

   6

ARTICLE III REPRESENTATIONS AND WARRANTIES

   7  

SECTION 3.1

 

Existence

   7  

SECTION 3.2

 

Authorization of Agreement; No Conflict

   7  

SECTION 3.3

 

Consents

   7  

SECTION 3.4

 

Perfected First Priority Liens

   7  

SECTION 3.5

 

Title, No Other Liens

   8  

SECTION 3.6

 

State of Organization; Location of Inventory; other Information

   8  

SECTION 3.7

 

Accounts

   9  

SECTION 3.8

 

Chattel Paper

   9  

SECTION 3.9

 

Deposit Accounts

   9  

SECTION 3.10

 

Inventory

   9  

SECTION 3.11

 

Investment Property; Partnership/LLC Interests

   9  

SECTION 3.12

 

Instruments

   10  

SECTION 3.13

 

Government Contracts

   10

ARTICLE IV COVENANTS

   10  

SECTION 4.1

 

Maintenance of Perfected Security Interest; Further Information

   10  

SECTION 4.2

 

Maintenance of Insurance

   11  

SECTION 4.3

 

Changes in Locations; Changes in Name or Structure

   11  

SECTION 4.4

 

Required Notifications

   12  

SECTION 4.5

 

Delivery Covenants

   12  

SECTION 4.6

 

Control Covenants

   12  

SECTION 4.7

 

Filing Covenants

   13  

SECTION 4.8

 

Accounts

   13  

SECTION 4.9

 

Investment Property; Partnership/LLC Interests

   14  

SECTION 4.10

 

Further Assurances

   15

ARTICLE V REMEDIAL PROVISIONS

   15  

SECTION 5.1

 

General Remedies

   15  

SECTION 5.2

 

Specific Remedies

   16  

SECTION 5.3

 

Registration Rights

   18  

SECTION 5.4

 

Application of Proceeds

   19  

SECTION 5.5

 

Waiver, Deficiency

   19



--------------------------------------------------------------------------------

ARTICLE VI THE ADMINISTRATIVE AGENT

   19  

SECTION 6.1

 

Administrative Agent’s Appointment as Attorney-In-Fact

   19  

SECTION 6.2

 

Duty of Administrative Agent

   21  

SECTION 6.3

 

Authority of Administrative Agent

   21

ARTICLE VII MISCELLANEOUS

   21  

SECTION 7.1

 

Notices

   21  

SECTION 7.2

 

Amendments, Waivers and Consents

   22  

SECTION 7.3

 

Expenses, Indemnification, Waiver of Consequential Damages, etc

   22  

SECTION 7.4

 

Right of Set Off

   22  

SECTION 7.5

 

Governing Law; Jurisdiction; Venue; Service of Process

   23  

SECTION 7.6

 

Waiver of Jury Trial

   24  

SECTION 7.7

 

Injunctive Relief

   24  

SECTION 7.8

 

No Waiver by Course of Conduct, Cumulative Remedies

   24  

SECTION 7.9

 

Successors and Assigns

   25  

SECTION 7.10

 

Survival of Indemnities

   25  

SECTION 7.11

 

Titles and Captions

   25  

SECTION 7.12

 

Severability of Provisions

   25  

SECTION 7.13

 

Counterparts

   25  

SECTION 7.14

 

Integration

   25  

SECTION 7.15

 

Advice of Counsel; No Strict Construction

   25  

SECTION 7.16

 

Acknowledgements

   26  

SECTION 7.17

 

Releases

   26  

SECTION 7.18

 

Additional Grantors

   27  

SECTION 7.19

 

All Powers Coupled with Interest

   27

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 3.6

  

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.9

  

Deposit Accounts

Schedule 3.11

  

Investment Property and Partnership/LLC Interests



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (this “Agreement”), dated as of             ,2006, by and
among BOWATER INCORPORATED, a Delaware corporation (the “Parent Borrower” and
together with any Subsidiary designated as a Subsidiary Borrower pursuant to
Section 4.14 of the Credit Agreement (defined below), the “Borrower”), certain
of its Subsidiaries as identified on the signature pages hereto, as grantors,
and any Additional Grantor (as defined below) who may become party to this
Agreement (such Subsidiaries and Additional Grantors, collectively, with the
Borrower, the “Grantors”) and acknowledged by certain of its Subsidiaries as
identified on the signature pages hereto, as issuers, in favor of WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
(in such capacity, the “Administrative Agent”) for the ratable benefit of the
Secured Parties.

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated of even date herewith by and among the
Borrower, the banks and other financial institutions from time to time party
thereto (the “Lenders”) and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the Lenders have agreed to make Extensions of Credit to the Borrower upon the
terms and subject to the conditions set forth therein.

Pursuant to the terms of the Subsidiary Guaranty Agreement of even date
herewith, certain Subsidiaries of the Borrower who are parties hereto have
guaranteed the payment and performance of the Obligations.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “General Intangible”, “Instrument”, “Inventory”, “Investment Company
Security”, “Investment Property”, “Letter-of Credit Rights”, “Proceeds”,
“Record”, “Registered Organization”, “Securities Entitlement”, “Securities
Intermediary”, “Securities Account”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.



--------------------------------------------------------------------------------

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.18 (as required pursuant to Section 8.11
of the Credit Agreement).

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code).

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 5.2.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees or other similar items and any other Deposit Account
in which a security interest would be unlawful under Applicable Law or in
violation of any employee benefit plan or employee benefit agreement and
(b) except as otherwise required by the Administrative Agent following the
occurrence and during the continuance of a Default or Event of Default, Deposit

 

2



--------------------------------------------------------------------------------

Accounts (other than the Collateral Account) with amounts on deposit that as of
the close of business on any day, when aggregated with (i) the amounts on
deposit in all other Deposit Accounts for which a control agreement has not been
obtained (other than those specified in clause (a)) and (ii) the aggregate fair
market value of all Excluded Investment Property, do not exceed $2,000,000;
provided that notwithstanding anything to the contrary contained in this
Agreement, any Deposit Account of a Grantor which is a concentration account or
collection account shall not be deemed to be an Excluded Deposit Account at any
time.

“Excluded Investment Property” means, collectively, (a) Investment Property held
in a Securities Account established solely for the purpose of funding payroll,
payroll taxes and other compensation and benefits to employees or other similar
items and any other Investment Property held in a Securities Account in which a
security interest would be unlawful under Applicable Law or in violation of any
employee benefit plan or employee benefit agreement, and (b) except as otherwise
required by the Administrative Agent following the occurrence and during the
continuance of a Default or Event of Default, Investment Property with an
aggregate fair market value that as of the close of any business day, when
aggregated with (a) the fair market value of all other Investment Property held
in a Securities Account for which a control agreement has not been obtained and
(b) the aggregate amounts on deposit in all Excluded Deposit Accounts, does not
exceed $2,000,000 at any time; provided that notwithstanding anything to the
contrary contained in this Agreement, any Investment Property held in a
Securities Account of a Grantor which is a concentration account or collection
account shall not be deemed to be Excluded Investment Property at any time.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

“Grantors” has the meaning set forth in the Preamble of this Agreement.

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

“Material Government Contract” means any Government Contract involving monetary
liability of an agency, department or instrumentality of the United States or
any state, municipal or local Governmental Authority located in the United
States in excess of $10,000,000 per annum (calculated based on the portion of
the revenues from any such contract that are for the account of the applicable
Grantor with any such revenues that have been assigned by such Grantor to a
third person being disregarded for the purposes of such calculation).

“Obligations” means with respect to the Borrower, the meaning assigned thereto
in the Credit Agreement, and with respect to each Subsidiary Guarantor, the
obligations of such Subsidiary Guarantor under the Subsidiary Guaranty Agreement
executed by such Subsidiary Guarantor and with respect to all Grantors, all
liabilities and obligations of the Grantors hereunder and all liabilities and
obligations of the Grantors with respect to overdrafts, returned items and
related liabilities and all indemnification obligations under the Loan Documents
now

 

3



--------------------------------------------------------------------------------

or hereafter owing by any Grantor to Wachovia Bank, National Association, any
Affiliate thereof or the Administrative Agent arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds for the benefit of such Grantor.

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

“ULC” means an unlimited company under the Companies Act (Nova Scotia).

“ULC Shares” means shares of stock issued by a ULC.

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any

 

4



--------------------------------------------------------------------------------

particular provision hereof, (h) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (i) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, G) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”, (1) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document and (k) where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants, pledges and
collaterally assigns to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in the following property, now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

 

5



--------------------------------------------------------------------------------

(k) all books and records pertaining to the Collateral; and

(1) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and Supporting Obligations (as
now or hereafter defined in the DCC) given by any Person with respect to any of
the foregoing;

provided, that (i) the Collateral shall in no event include any shares of
“capital stock” or “Debt” of any “Restricted Subsidiary” (as such terms are
defined in the Existing Notes), (ii) any Security Interest on any Capital Stock
or other ownership interests issued by any Foreign Subsidiary shall be limited
to 65% of all issued and outstanding shares of all classes of Capital Stock of
such Foreign Subsidiary, and (iii) the Security Interests granted herein shall
not extend to, and the term “Collateral” shall not include, any rights under any
lease, contract or agreement to the extent that the granting of a security
interest therein is specifically prohibited in writing by, or would constitute
an event of default under or would grant a party a termination right under any
agreement governing such right unless such prohibition is not enforceable or is
otherwise ineffective under Applicable Law. Notwithstanding anything in clause
(iii) above to the contrary, such proviso shall not affect, limit, restrict or
impair the grant by any Grantor of a Security Interest in any Account or any
money or other amounts due and payable to any Grantor or to become due and
payable to any Grantor under such lease, contract or agreement unless such
Security Interest in such Account, money or other amount due and payable is also
specifically prohibited by the terms of such lease, contract or agreement or
such Security Interest in such Account, money or other amount due and payable or
would expressly constitute an event of default under or would expressly grant a
party a termination right under any such lease contract or agreement, in each
case unless such prohibition is not enforceable or is otherwise ineffective
under Applicable Law; provided further that notwithstanding anything to the
contrary contained in the foregoing proviso, the Security Interests granted
herein shall immediately attach to and the term “Collateral” shall immediately
include the rights under any such lease, contract, or agreement and in such
Account, money, or other amounts due and payable to any Grantor at such time as
such prohibition, event of default or termination right shall terminate or shall
be waived.

Notwithstanding the foregoing, the payment and performance of the Obligations
shall not be secured by any Hedging Agreement between any Grantor and any
Secured Party.

SECTION 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

SECTION 3.1 Existence. Each Grantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.2 Authorization of Agreement; No Conflict. Each Grantor has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of, this Agreement. This
Agreement has been duly executed and delivered by the duly authorized officers
of each Grantor and this Agreement constitutes the legal, valid and binding
obligation of such Grantor, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar state or federal laws from time to time in
effect which affect the enforcement of creditors’ rights in general and
(ii) application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The
execution, delivery and performance by the Grantors of this Agreement does not
and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law relating to
any Grantor, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Grantor, (iii) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which any Grantor is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Grantor which could reasonably be expected to result
in a Material Adverse Effect or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Grantor other than Liens arising under the Loan
Documents.

SECTION 3.3 Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Issuer of this
Agreement, except (a) as may be required by laws affecting the offering and sale
of securities generally and (b) filings under the DCC and/or the Assignment of
Claims Act.

SECTION 3.4 Perfected First Priority Liens. Each financing statement naming any
Grantor as a debtor is in appropriate form for filing in the appropriate filing
offices. The Security Interests granted pursuant to this Agreement constitute
valid security interests in all of

 

7



--------------------------------------------------------------------------------

the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for the Obligations. When DCC
financing statements containing an adequate description of the Collateral shall
have been filed in the offices specified in Schedule 3.6, the Security Interests
will constitute perfected security interests in all right, title and interest of
such Grantor in the Collateral to the extent that a security interest therein
may be perfected by filing pursuant to the DCC, prior to all other Liens and
rights of others therein except for Permitted Liens. When each control agreement
has been executed and delivered to the Administrative Agent, the Security
Interests will constitute perfected security interests in all right, title and
interest of the Grantors in the Deposit Accounts and Securities Accounts, as
applicable, subject thereto, prior to all other Liens and rights of others
therein except for Permitted Liens.

SECTION 3.5 Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No financing statement under the DCC of any
state which names a Grantor as debtor or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or in
connection with Permitted Liens. No Collateral is in the possession or Control
of any Person asserting any claim thereto or security interest therein, except
that (a) the Administrative Agent or its designee may have possession or Control
of Collateral as contemplated hereby, (b) a depositary bank may have Control of
a Deposit Account owned by a Grantor at such depositary bank and a Securities
Intermediary may have Control over a Securities Account owned by a Grantor at
such Securities Intermediary, in each case subject to the terms of any Deposit
Account control agreement or Securities Account control agreement, as applicable
and to the extent required by Section 4.6(a), in favor of the Administrative
Agent, and (c) a bailee, consignee or other Person may have possession of the
Collateral as contemplated by, and so long as the applicable Grantors have
complied to the satisfaction of the Administrative Agent with the applicable
provisions of Section 4.6(b).

SECTION 3.6 State of Organization; Location of Inventory; other Information.

(a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as such
schedule may be updated from time to time pursuant to Section 4.3).

(b) Each Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.6 under such Grantor’s name (as such schedule may
be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and Registered Organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor’s name (as such schedule may be updated
from time to time pursuant to Section 4.3).

(c) All Collateral consisting of Inventory (whether now owned or hereafter
acquired) is (or will be) located at the locations specified on Schedule 3.6,
except as otherwise permitted hereunder.

(d) The mailing address, chief place of business, chief executive office and
office where each Grantor keeps its books and records relating to the Accounts,
Documents, General

 

8



--------------------------------------------------------------------------------

Intangibles, Instruments and the Investment Property in which it has any
interest is located at the locations specified on Schedule 3.6 under such
Grantor’s name. No Grantor has any other places of business at which Collateral
is located except those separately set forth on Schedule 3.6 under such
Grantor’s name. No Grantor does business nor has done business during the past
five years under any trade name or fictitious business name except as disclosed
on Schedule 3.6 under such Grantor’s name. Except as disclosed on Schedule 3.6
under such Grantor’s name, no Grantor has acquired assets from any Person, other
than assets acquired in the ordinary course of such Grantor’s business, during
the past five years.

SECTION 3.7 Accounts. To the knowledge of each Grantor, (i) each existing
Account constitutes, and each hereafter arising Account will constitute, the
legally valid and binding obligation of the applicable Account Debtor, (ii) the
amount represented by each Grantor to the Administrative Agent as owing by each
Account Debtor is, or will be, the correct amount actually and unconditionally
owing, except for ordinary course cash discounts and allowances where applicable
(such amount to be determined in accordance with GAAP and reported in the
financial statements of such Grantor) and (iii) no Account Debtor has any
defense, set-off, claim or counterclaim against any Grantor that can be asserted
against the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent’s rights in the Collateral or otherwise except (A) as are
reflected in the reported amounts of such accounts or (B) are not, in the
aggregate, material to the value of the Accounts taken as a whole. None of the
Accounts is, nor will any hereafter arising Account be, evidenced by a
promissory note or other Instrument (other than a check) that has not been
pledged to the Administrative Agent in accordance with the terms hereof.

SECTION 3.8 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.

SECTION 3.9 Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts), securities accounts and lockboxes (including the: (a) owner of such
accounts, (b) name and address of financial institution or securities broker
where such accounts are located, (c) account numbers and (d) purpose or use of
such account) owned by any Grantor are listed on Schedule 3.9.

SECTION 3.10 Inventory. Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, patent, trademark,
trade name or copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory. The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.

SECTION 3.11 Investment Property; Partnership/LLC Interests.

(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor and included in
the Collateral are listed on Schedule 3.11 (as such schedule may be updated from
time to time pursuant to Section 4.3).

 

9



--------------------------------------------------------------------------------

(b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of the Capital Stock or all of the
Partnership/LLC Interests of such Issuer issued to such Grantor (provided, that
the Capital Stock or Partnership/LLC Interests which is issued by any Foreign
Subsidiary and which is pledged to the Administrative Agent, for the benefit of
the Secured Parties, pursuant to this Agreement constitutes 65% of the issued
and outstanding Capital Stock or Partnership/LLC Interests, as applicable, of
such Issuer).

(c) Except as set forth on Schedule 3.11, none of the Partnership/LLC Interests
(i) are traded on a Securities exchange or in Securities markets, (ii) by their
terms expressly provide that they are Securities governed by Article 8 of the
UCC, (iii) are Investment Company Securities or (iv) are held in a Securities
Account.

SECTION 3.12 Instruments. As of the date hereof, no Grantor holds any
Instruments constituting Collateral or is named a payee of any promissory note,
in either case, having a value in excess of $1,000,000 except as are being
delivered to the Administrative Agent (other than the intercompany note payable
to the Borrower by Calhoun Newsprint Company pursuant to the Bowater-Calhoun
Arrangement).

SECTION 3.13 Government Contracts. As of the date hereof, no Grantor is party to
any Material Government Contract.

ARTICLE IV

COVENANTS

Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a first priority perfected Security Interest (subject only to Permitted
Liens) and shall defend such Security Interest against the claims and demands of
all Persons whomsoever (other than holders of Permitted Liens).

(b) Each Grantor will furnish to the Administrative Agent upon the
Administrative Agent’s reasonable request statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent may reasonably
request, all in reasonable detail.

 

10



--------------------------------------------------------------------------------

SECTION 4.2 Maintenance of Insurance.

(a) Each Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Collateral against loss by fire, explosion,
theft, fraud and such other casualties, including business interruption, in
amounts and with deductibles at least as favorable as those generally maintained
by businesses of similar size engaged in similar activities and (ii) insuring
such Grantor and the Administrative Agent, for the ratable benefit of the
Secured Parties, against liability for hazards, risks and liability to persons
and property relating to the Collateral, in amounts and with deductibles at
least as favorable as those generally maintained by businesses of similar size
engaged in similar activities, such policies to be in such form and having such
coverage as may be reasonably satisfactory to the Administrative Agent.

(b) All insurance referred to in subsection (a) above shall (i) name the
Administrative Agent, for the ratable benefit of the Secured Parties, as an
additional insured as its interests may appear (to the extent covering any other
risk) and (ii) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof
and (iii) be reasonably satisfactory in all other respects to the Administrative
Agent.

(c) Upon the reasonable request of the Administrative Agent from time to time,
each Grantor shall deliver to the Administrative Agent periodic information
(including certificates of insurance) from a reputable insurance broker with
respect to the insurance referred to in this Section 4.2.

SECTION 4.3 Changes in Locations; Changes in Name or Structure. No Grantor will,
except upon thirty (30) days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (a) all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and
(b) if applicable, a written supplement to the Schedules of this Agreement:

(i) permit any Deposit Account (other than Excluded Deposit Accounts) to be held
by or at a depositary bank other than the depositary bank that held such Deposit
Account as of the date hereof as set forth on Schedule 3.8;

(ii) permit any Investment Property (other than (A) Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5 and (B) Excluded
Investment Property) to be held by a Securities Intermediary other than the
Securities Intermediary that held such Investment Property as of the date hereof
as set forth on Schedule 3.11;

(iii) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule 3.6; or

(iv) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading.

 

11



--------------------------------------------------------------------------------

SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Permitted
Liens) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral which, to the knowledge of such Grantor,
constitutes a Government Contract, and (d) the acquisition or ownership by such
Grantor of any (i) Deposit Account (other than Excluded Deposit Accounts) or
(ii) Investment Property (other than Excluded Investment Property) after the
date hereof.

SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
all Certificated Securities, Partnership/LLC Interests evidenced by a
certificate, negotiable Documents, Instruments, and Tangible Chattel Paper owned
or held by such Grantor, in each case, together with an Effective Endorsement
and Assignment and all Supporting Obligations, as applicable, unless such
delivery and pledge has been waived in writing by the Administrative Agent.

SECTION 4.6 Control Covenants.

(a) Each Grantor shall instruct (and otherwise use its commercially reasonable
efforts) to cause (i) each depositary bank (other than the Administrative Agent)
holding a Deposit Account (other than Excluded Deposit Accounts) owned by such
Grantor and (ii) each Securities Intermediary holding any Investment Property
(other than Excluded Investment Property) owned by such Grantor, to execute and
deliver a control agreement, sufficient to provide the Administrative Agent with
Control of such Deposit Account and otherwise in form and substance satisfactory
to the Administrative Agent (any such depositary bank executing and delivering
any such control agreement, a “Controlled Depositary”, and any such Securities
Intermediary executing and delivering any such control agreement, a “Controlled
Intermediary”). In the event any such depositary bank or Securities Intermediary
refuses to execute and deliver such control agreement, the Administrative Agent,
in its sole discretion, may require the applicable Deposit Account and
Investment Property to be transferred to the Administrative Agent or a
Controlled Depositary or Controlled Intermediary, as applicable. After the date
hereof, all Deposit Accounts (other than Excluded Deposit Accounts) and all
Investment Property will be maintained with the Administrative Agent or with a
Controlled Depository or a Controlled Intermediary, as applicable.

(b) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a)) exceeding in value $1,000,000 in the aggregate, as
determined on the Closing Date and on each fiscal quarter end thereafter (such
Collateral exceeding such amount, the “Excess Collateral”), is at any time in
the possession or control of any consignee, warehouseman, bailee (other than a
carrier transporting Inventory to a purchaser in the ordinary course of
business), processor, or any other third party, such Grantor shall notify in
writing such Person of the Security Interests created hereby, shall use its
commercially reasonable efforts to obtain such Person’s written agreement in
writing to hold all such Collateral for the Administrative Agent’s account
subject to the Administrative Agent’s instructions, and shall cause such Person
to issue and deliver to the Administrative Agent warehouse receipts, bills of
lading or any similar documents relating to such Collateral to the
Administrative Agent’s office

 

12



--------------------------------------------------------------------------------

together with an Effective Endorsement and Assignment; provided that if such
Grantor is not able to obtain such agreement and cause the delivery of such
items, the Administrative Agent, in its sole discretion, may require such Excess
Collateral to be moved to another location specified thereby. Further, each
Grantor shall perfect and protect such Grantor’s ownership interests in such
Inventory stored with a consignee against creditors of the consignee by filing
and maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required to notify any prior creditors of the consignee of the
consignment arrangement, and taking such other actions as may be appropriate to
perfect and protect such Grantor’s interests in such inventory under
Section 2326, Section 9-103, Section 9-324 and Section 9-505 of the DCC or
otherwise. All such financing statements filed pursuant to this Section 4.6(b)
shall be assigned, on the face thereof, to the Administrative Agent, for the
ratable benefit of the Secured Parties.

SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the DCC and any other
Applicable Law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.” Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Each Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by Administrative Agent prior to the date of this Agreement.

SECTION 4.8 Accounts.

(a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could reasonably be likely to adversely affect
the value thereof.

(b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.

(c) The Administrative Agent shall have the right to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall

 

13



--------------------------------------------------------------------------------

cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

SECTION 4.9 Investment Property; Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
additional Investment Property or Partnership/LLC Interests that will be subject
to the Security Interest granted herein in favor of the Secured Parties, or
(ii) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever.

(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.

(c) Anything herein or in any other Loan Document, to the contrary
notwithstanding, each Grantor pledging ULC Shares under this Agreement is the
sole registered and beneficial owner of all of the Collateral pledged by it
which are ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Administrative Agent, any other
Secured Party or any other Person on the books and records of such ULC.
Accordingly, such Grantor shall be entitled to receive and retain for its own
account any dividend on or other distribution, if any, in respect of such
Collateral (except insofar as such Grantor has granted a Security Interest in
such dividend on or other distribution, and any shares which are Collateral
shall be delivered to the Administrative Agent to hold as Collateral hereunder)
and shall have the right to vote such Collateral and to control the direction,
management and policies of the issuer of such ULC Shares to the same extent as
such Grantor would if such Collateral were not pledged to the Administrative
Agent (for its own benefit and for the benefit of the Secured Parties) pursuant
hereto. Nothing in this Agreement or any other document or agreement among all
or some of the parties hereto is intended to, and nothing in this Agreement or
any other Loan Document, shall, constitute the Administrative Agent, any other
Secured Party or any other Person, a member of a ULC for the purposes of the
Companies Act (Nova Scotia) until such time as notice is given to such Grantor
and further steps are taken pursuant hereto or thereto so as to register the
Administrative Agent, any other Secured Party or such other Person as the holder
of the ULC Shares. To the extent that any provision hereof

 

14



--------------------------------------------------------------------------------

would have the effect of constituting the Administrative Agent or any other
Secured Party as a member of any ULC prior to such time, such provision shall be
severed here from and shall be ineffective with respect to the Collateral which
are ULC Shares without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral which are not ULC Shares.

SECTION 4.10 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) with respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Administrative Agent, duly
executed by any Grantors party to such Government Contract in compliance with
the Assignment of Claims Act (or analogous state Applicable Law), and (ii) all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may reasonably request and as may
be required by law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement.

ARTICLE V

REMEDIAL PROVISIONS

SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Applicable Law as referred to below) to or upon any Grantor
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
«and/or may forthwith sell, lease, assign, give option or options to purchase,
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent may disclaim any warranties in connection with any sale
or other disposition of the Collateral, including, without limitation, any
warranties of title, possession, quiet enjoyment and the like. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the

 

15



--------------------------------------------------------------------------------

Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. To the extent permitted
by Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

SECTION 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors that such Accounts have been
assigned to the Administrative Agent, for the ratable benefit of the Secured
Parties;

(ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Permitted Liens, such Grantor
agrees that it will, within one (1) Business Day of such receipt, deposit all
such items of payment into the Collateral Account or in a Deposit Account (other
than an Excluded Deposit Account) at a Controlled Depositary, until such Grantor
shall deposit such cash, money, checks or any other similar items of payment in
the Collateral Account or in a Deposit Account (other than an Excluded Deposit
Account) at a Controlled Depositary, such Grantor shall hold such cash, money,
checks or any other similar items of payment in trust for the Secured Parties
and as property of the Secured Parties, separate from the other funds of such
Grantor, and the Administrative Agent shall have the right in to transfer or
direct the transfer of the balance of each Deposit Account (other than an
Excluded Deposit Account) to the Collateral Account. All such Collateral and
Proceeds of Collateral received by the Administrative Agent hereunder shall be
held by the Administrative Agent in the Collateral Account as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.4;

 

16



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
any Partnership/LLC Interests or any Proceeds paid in respect of any Investment
Property, any Partnership/LLC Interests, and any or all of any Investment
Property or any Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property or such Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or such Partnership/LLC
Interests as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property or any and all of the Partnership/LLC Interests upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate, partnership or company structure of any Issuer or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property or such Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property or any and all of the Partnership/LLC Interests
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and Partnership/LLC Interests to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (ii) except as
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to any Investment Property or any Partnership/LLC
Interests directly to the Administrative Agent.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case to the extent permitted in the
Credit Agreement, and to exercise all voting and other corporate, company and
partnership rights with respect to any Investment Property and any
Partnership/LLC Interests; provided that, no vote shall be cast or other
corporate, company and partnership right exercised or other action taken which,
in the Administrative Agent’s reasonable judgment, would impair the Collateral
in any material respect or which would result in a Default or Event of Default
under any provision of the Credit Agreement, this Agreement or any other Loan
Document.

 

17



--------------------------------------------------------------------------------

SECTION 5.3 Registration Rights.

(a) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) to
(i) execute and deliver all such instruments and documents, and do or cause to
be done all such other acts as may be, in the opinion of the Administrative
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause each applicable Issuer (and the officers and directors thereof) to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section II
(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.3 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 5.4 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the Collateral or any Proceeds
of the Collateral in payment in whole or in part of the Obligations (after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements) in accordance with Section 11.4 of
the Credit Agreement. Only after (i) the payment by the Administrative Agent of
any other amount required by any provision of Applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the DCC and (ii) the payment in
full of the Obligations and the termination of the Commitments, shall the
Administrative Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).

SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

ARTICLE VI

THE ADMINISTRATIVE AGENT

SECTION 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, effective
upon the occurrence and during the continuation of an Event of Default, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following upon the occurrence and during the continuation of an Event of
Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other

 

19



--------------------------------------------------------------------------------

instruments for the payment of moneys due under any Account subject to a
Security Interest or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Account subject to a Security Interest or with
respect to any other Collateral whenever payable;

(ii) payor discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (G) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Security Interests of the Secured Parties therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section 6.1
(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

20



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1 (a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.

SECTION 6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the interests of
the Administrative Agent and the other Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 13.1 of the Credit
Agreement; provided that notices and communications to the Grantors shall be
directed to the Grantors, at the address of the Borrower set forth in
Section 13.1 of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 7.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may they
be waived, nor may any consent be given, except in accordance with Section 13.2
of the Credit Agreement.

SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.

(a) The Grantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each other Secured Party to the extent
the Borrower would be required to do so pursuant to Section 13.3 of the Credit
Agreement.

(b) The Grantors, jointly and severally, shall pay and shall indemnify the
Secured Parties against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 4.11 of the Credit
Agreement.

(c) The Grantors, jointly and severally, shall indemnify each Indemnitee to the
extent the Borrower would be required to do so pursuant to Section 13.3 of the
Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by Applicable Law, each Grantor shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, any Hedging Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Extension of Credit or the use of the proceeds thereof.

(e) No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, any
other Loan Document, any Hedging Agreement or the transactions contemplated
hereby or thereby.

(f) All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.

SECTION 7.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor
against any and all of the obligations of such Grantor now or hereafter existing
under this Agreement or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Grantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
respective

 

22



--------------------------------------------------------------------------------

Affiliates under this Section are in addition to other rights and remedies
(including other rights of set off) that such Secured Party or its respective
Affiliates may have. Each Secured Party agrees to notify such Grantor and the
Administrative Agent promptly after any such set off and application; provided
that the failure to give such notice shall not affect the validity of such set
off and application.

SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to the
conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state and federal courts of the State of New York sitting in New York County and
the United States District Court of the Southern District and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Grantor or its properties
in the courts of any jurisdiction.

(c) Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Grantors. Each Grantor hereby
irrevocably appoints and authorizes the Borrower to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Loan Documents, it being understood and agreed that receipt by the
Borrower of any summons, notice or other similar item shall be deemed effective
receipt by each Grantor and its Subsidiaries.

 

23



--------------------------------------------------------------------------------

SECTION 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.7 Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.

SECTION 7.8 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on anyone
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

 

24



--------------------------------------------------------------------------------

SECTION 7.9 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided by the Credit Agreement).

SECTION 7.10 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 7.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 7.12 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 7.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

SECTION 7.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.

SECTION 7.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be

 

25



--------------------------------------------------------------------------------

construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 7.16 Acknowledgements.

(a) Each Grantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

SECTION 7.17 Releases.

(a) At such time as the Obligations shall have been paid in full in cash and the
Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral. In the event that all the Capital Stock of any Grantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten (l0) Business Days prior to the date of the proposed

 

26



--------------------------------------------------------------------------------

release, a written request for release identifying the relevant Grantor and a
description of the sale or other disposition in reasonable detail, together with
a certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

SECTION 7.18 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 7.19 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

BOWATER INCORPORATED, as Grantor By:  

 

  Name:  

 

  Title:  

 

BOWATER MISSISSIPPI HOLDINGS INC., as Grantor By:  

 

  Name:  

 

  Title:  

 

BOWATER MISSISSIPPI LLC, as Grantor By:  

 

  Name:  

 

  Title:  

 

BOWATER AMERICA INC., as Grantor By:  

 

  Name:  

 

  Title:  

 

BOWATER NUWAY INC., as Grantor By:  

 

  Name:  

 

  Title:  

 

BOWATER NUWAY MID-STATES INC., as Grantor By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

BOWATER ALABAMA INC., as Grantor

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

Each of the undersigned Issuers acknowledge receipt of a copy of this Collateral
Agreement and agrees to honor any instructions received from the Administrative
Agent in accordance with Section 5.2(b)(iv) of this Collateral Agreement.

 

BOWATER CANADA FINANCE CORPORATION, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER CANADIAN HOLDINGS INCORPORATED, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER PULP AND PAPER CANADA HOLDINGS LIMITED PARTNERSHIP, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER CANADIAN LIMITED, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

[BOWATER-KOREA CO., LTD, as Issuer]

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER MISSISSIPPI HOLDINGS INC., as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

BOWATER SOUTH AMERICAN HOLDINGS

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER NEWSPRINT SOUTH LLC, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER AMERICA INC., as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

LAKE SUPERIOR FOREST PRODUCTS INC., as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER ALABAMA INC., as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

COOSA PINES GOLF CLUB, INCORPORATED, as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

BOWATER VENTURES INC., as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.6

to

Collateral Agreement

Exact Legal Name; Jurisdiction of Organization;; Registered Office; Mailing
Address; Chief Executive

Office and other Locations



--------------------------------------------------------------------------------

SCHEDULE 3.9

to

Collateral Agreement

Deposit Accounts

 

Grantor

  

Financial

Institution

  

Account Number

  

Address of

Financial

Institution

  

Account Purpose

                                                           



--------------------------------------------------------------------------------

37

EXHIBIT J

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower

Bowater Incorporated,

as Guarantor,

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia

as Administrative Agent and Issuing Lender

and

Bank of Montreal

as Syndication Agent and Swingline Lender

CANADIAN INTERCOMPANY SUBORDINATION AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

CANADIAN INTERCOMPANY SUBORDINATION AGREEMENT

CANADIAN INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
                        , 2006, by and among BOWATER INCORPORATED, a Delaware
corporation (the “U.S. Borrower”), BOWATER CANADIAN FOREST PRODUCTS INC., a
Canadian corporation (the “Canadian Borrower”), each Canadian Guarantor party
hereto by execution of joinder agreement in the form attached hereto as Exhibit
A (collectively the “Canadian Guarantors” and, together with the U.S. Borrower
and the Canadian Borrower and the Canadian Borrower, the “Canadian Credit
Parties”), certain Subsidiaries of the U.S. Borrower identified on the signature
pages hereto as a U.S. Subsidiary Guarantor (and each U.S. Subsidiary Guarantor
party hereto by execution of a joinder agreement in the form attached hereto as
Exhibit A) (collectively the U.S. Subsidiary Guarantors and, together with the
U.S. Borrower, the U.S. Credit Parties), certain subsidiaries of the U.S.
Borrower that are not U.S. Credit Parties or Canadian Credit Parties and that
are identified on the signature pages hereto as a Non-Credit Party (and each
Non-Credit Party party hereto by execution of a joinder agreement in the form
attached hereto as Exhibit A) (collectively, the “Non-Credit Parties”), THE BANK
OF NOVA SCOTIA, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties.

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated of even date herewith by and among the
Canadian Borrower, as Guarantor, the Lenders party thereto and the
Administrative Agent and Bank of Montreal, as Syndication Agent and Swingline
Lender (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Lenders have agreed to make Extensions of
Credit to the Canadian Borrower upon the terms and subject to the conditions set
forth therein.

Pursuant to the terms of (i) the Credit Agreement and (ii) any subsidiary
Guaranty Agreement which may be made by any of the Canadian Guarantors in favor
of the Administrative Agent for the ratable benefit of the Secured Parties (as
amended, restated, supplemented or otherwise modified from time to time, the
“Subsidiary Guaranty Agreement”), the Canadian Guarantors have guaranteed, or
will guarantee the payment and performance of the Obligations of the Canadian
Borrower under the Credit Agreement.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Canadian Borrower under the Credit
Agreement that the Canadian Credit Parties, the U.S. Credit Parties and the
Non-Credit Parties shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Canadian
Borrower thereunder, each Canadian Credit Party, each U.S. Credit Party and each
Non-Credit Party hereby agrees with the Administrative Agent, for the ratable
benefit of itself and the other Lenders, as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein. In addition, as used herein: All references herein to the
Administrative Agent, the Lenders, the U.S. Borrower, the Canadian Borrower, the
Canadian Borrower, the U.S. Subsidiary Guarantors, the Canadian Guarantors, the
U.S. Credit Parties, the Canadian Credit Parties and the Non Credit Parties
shall be deemed to include such Person’s successors or assigns.



--------------------------------------------------------------------------------

“Demand Indebtedness” shall mean, any intercompany indebtedness or intercompany
accounts payable or other intercompany obligations of any Non-Credit Party or
any U.S. Credit Party owing to any Canadian Credit Party (other than any
intercompany indebtedness or intercompany accounts payable or other intercompany
obligations described on Schedule A attached hereto).

“Demand Indebtedness Document” shall mean individually and “Demand Indebtedness
Documents” shall mean collectively, any credit agreement, promissory note,
indenture or other agreement or instrument evidencing any Demand Indebtedness.

“Senior Indebtedness” shall mean the following indebtedness and obligations,
whether now in existence or hereafter arising:

(a) the principal of and interest on (including interest accruing after the
filing of any bankruptcy or similar petition) the Loans,

(b) the L/C Obligations,

(c) all Hedging Obligations,

(d) all other fees and commissions (including reasonable attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the U.S. Borrower or any of its
Subsidiaries (including each Canadian Credit Party) to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit, of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

(e) all interest accruing after the commencement of any proceedings referred to
in Section 2.0lCb) below, whether or not such interest is an allowed claim in
such proceeding.

“Subordinated Indebtedness” shall mean any intercompany indebtedness or
intercompany accounts payable or other intercompany obligations of any Canadian
Credit Party owing to any NonCredit Party other than the intercompany
indebtedness or intercompany accounts payable or other intercompany obligations
in existence as of the Closing Date and incurred pursuant to the Bowater-Calhoun
Arrangement.



--------------------------------------------------------------------------------

“Subordinated Indebtedness Document” shall mean individually and “Subordinated
Indebtedness Documents” shall mean collectively, any credit agreement,
promissory note, indenture or other agreement or instrument evidencing any
Subordinated Indebtedness.

Section 2. Subordination and Demand.

2.01 Subordination of Subordinated Indebtedness. Anything in any Subordinated
Indebtedness Document to the contrary notwithstanding, each Non-Credit Party
covenants and agrees that, to the extent and in the manner hereinafter set
forth, all Subordinated Indebtedness held by such Non-Credit Party, and the
payment from whatever source of the principal of, and interest and premium (if
any) on, such Subordinated Indebtedness, are hereby expressly made subordinate
and subject in right of payment to the prior payment in full in cash of all
Senior Indebtedness and that:

(a) The holders of Senior Indebtedness shall (i) be entitled to receive
permanent payment in full in cash of all amounts constituting Senior
Indebtedness and (ii) terminate any obligation to extend credit under any Senior
Indebtedness, before any Non-Credit Party is entitled to receive any payment on
account of the Subordinated Indebtedness held by it (and unless and until all
Senior Indebtedness has been so paid and such obligations terminated, each
Non-Credit Party will not (i) ask, demand, sue for, take or receive from any
Canadian Credit Party, by set-off or in any other manner, or (ii) seek any other
remedy allowed at law or in equity against any Canadian Credit Party for breach
of such Canadian Credit Party’s obligations under any Subordinated Indebtedness
Document or otherwise); provided that, so long as at the time thereof and after
giving effect thereto no Event of Default shall have occurred and be continuing,
unremedied and unwaived, under the Credit Agreement, each Canadian Credit Party
may make, and each Non-Credit Party shall be entitled to receive and retain,
payments in respect of the Subordinated Indebtedness.

(b) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Canadian Credit Party or to its creditors,
as such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Canadian Credit Party,
whether or not involving insolvency or bankruptcy, then the holders of Senior
Indebtedness shall (i) be entitled to receive permanent payment in full of all
amounts constituting Senior Indebtedness and (ii) terminate any obligations to
extend credit under such Senior Indebtedness, before a Non-Credit Party is
entitled to receive, or make any demand for, any payment on account of the
Subordinated Indebtedness, and to that end the holders of Senior Indebtedness
shall be entitled to receive for application in payment thereof any payment or
distribution of any kind or character, whether in cash or property or
securities.

(c) If any payment or distribution of any character, whether in cash, securities
or other property, in respect of any Subordinated Indebtedness shall (in
contravention of these subordination provisions) be received by any Non-Credit
Party before (i) all Senior Indebtedness shall have been permanently paid in
full in cash and (ii) all obligations to



--------------------------------------------------------------------------------

extend credit under such Senior Indebtedness have been terminated, such payment
or distribution shall be held in trust for the benefit of, and shall be paid
over or delivered to, the holders of Senior Indebtedness (or their
representatives), and to holders of any other Indebtedness to which the
Subordinated Indebtedness is similarly subordinated, ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness, and all such other Indebtedness, in full.

2.02 Subrogation. Subject to the permanent payment in full in cash of all Senior
Indebtedness and the termination of all obligations to extend credit under such
Senior Indebtedness, each Non-Credit Party shall be subrogated to the rights of
the holders of such Senior Indebtedness to receive payments and distributions of
cash, property and securities applicable to the Senior Indebtedness until the
principal of, and interest on, the Subordinated Indebtedness held by such
Non-Credit Party shall be paid in full in cash. For purposes of such
subrogation, no payments or distributions to the holders of Senior Indebtedness
of any cash, property or securities to which any Non-Credit Party would be
entitled except for the provisions of Section 2.01, and no payments over
pursuant to the provisions of Section 2.01 to the holders of Senior Indebtedness
by any Non-Credit Party, shall, as between any Canadian Credit Party, its
creditors other than holders of Senior Indebtedness, and any Non-Credit Party,
be deemed to be a payment or distribution by any Canadian Credit Party to or on
account of the Senior Indebtedness.

2.03 Provisions Solely to Define Relative Rights. The provisions of this
Section 2 are and are intended solely for the purpose of defining the relative
rights of the Non-Credit Parties on the one hand and the holders of Senior
Indebtedness on the other hand. Nothing contained in this Section 2 or elsewhere
in this Agreement is intended to or shall:

(a) impair, as among any Canadian Credit Party, its creditors (other than the
holders of Senior Indebtedness) and any Non-Credit Party, the obligation of the
Canadian Credit Parties to pay to the Non-Credit Parties the principal and
interest on the Subordinated Indebtedness as and when the same shall become due
and payable in accordance with its terms; or

(b) affect the relative rights against the Canadian Credit Parties of the
Non-Credit Parties and creditors of the Canadian Credit Parties (other than the
holders of Senior Indebtedness).

2.04 No Waiver of Subordination Provisions. No right of the Administrative Agent
or any holder of Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Canadian Credit Party or by any act or failure to act, in
good faith, by the Administrative Agent or any holder of Senior Indebtedness, or
by any non-compliance by any Canadian Credit Party with the terms, provisions
and covenants of this Agreement, regardless of any knowledge thereof the
Administrative Agent or any holder of Senior Indebtedness may have or be
otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to



--------------------------------------------------------------------------------

the Non-Credit Parties, without incurring responsibility to the Non-Credit
Parties and without impairing or releasing the subordination provided in this
Section 2 or the obligations hereunder of the Non-Credit Parties to the holders
of Senior Indebtedness, do anyone or more of the following: (a) change the time,
manner or place of payment of Senior Indebtedness, or otherwise modify or
supplement in any respect any of the provisions of the Credit Agreement, any
other Loan Document or any other instrument evidencing or relating to any of the
Senior Indebtedness; (b) sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing Senior Indebtedness;
(c) release any Person liable in any manner for the collection of Senior
Indebtedness; and (d) exercise or refrain from exercising any rights against any
Canadian Credit Party and any other Person.

2.05 Demand of Demand Indebtedness. Anything in any Demand Indebtedness Document
to the contrary notwithstanding, each Canadian Credit Party, each U.S. Credit
Party and each Non-Credit Party covenants and agrees that:

(a) upon (i) the occurrence and during the continuance of any Event of Default
under clause (a), (b), (g), (i) or j) of Article XI of the Credit Agreement and
(ii) the request of the Administrative Agent or the Required Agreement Lenders,
each Canadian Credit Party shall demand payment immediately by each Non-Credit
Party and each U.S. Credit Party of any Demand Indebtedness owed by such
Non-Credit Party or such U.S. Credit Party to any Canadian Credit Party and each
Non-Credit Party and each U.S. Credit Party shall pay immediately such Demand
Indebtedness owed by such Non-Credit Party or such U.S. Credit Party to any
Canadian Credit Party;

(b) if an Event of Default shall have occurred and be continuing, unremedied and
unwaived, no Non-Credit Party nor any U.S. Credit Party will, unless and until
all Demand Indebtedness has been so paid, (i) ask, demand, sue for, take or
receive from any Canadian Credit Party, by set-off or in any other manner, or
(ii) seek any other remedy allowed at law or in equity against any Canadian
Credit Party for breach of such Canadian Credit Party’s obligations under any
Demand Indebtedness Document or otherwise.

Section 3. Representations and Warranties. The U.S. Borrower, as to itself and
each of the U.S. Credit Parties, the Canadian Credit Parties and the Non-Credit
Parties, the Canadian Borrower, as to itself and each of the Canadina Credit
Parties, and each Canadian Credit Party, each U.S. Credit Party and each
Non-Credit Party, as to itself, represents and warrants to the Administrative
Agent and each holder of Senior Indebtedness that:

3.01 Existence. Each U.S. Credit Party, each Canadian Credit Party and each
Non-Credit Party is an entity duly organized and validly existing under the laws
of the jurisdiction set forth opposite its name on Exhibit B hereto.

3.02 No Breach. The execution, delivery and performance of this Agreement, and
the transactions contemplated hereby, do not and will not, by the passage of
time, the giving of notice or otherwise (i) require any Governmental Approval or
violate any Applicable Law relating to any U.S. Credit Party, any Canadian
Credit Party or any Non-Credit Party, (ii) conflict with, result in a breach of
or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any U.S. Credit Party, any Canadian Credit Party or
any Non-Credit



--------------------------------------------------------------------------------

Party, (iii) conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which such Person is a party or
by which any of its properties may be bound or any Governmental Approval
relating to such Person, which could reasonably be expected to have a Material
Adverse Effect, (iv) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Liens arising under the Loan Documents or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

3.03 Action. Each U.S. Credit Party, each Canadian Credit Party and each
Non-Credit Party has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement in accordance with its terms. This Agreement has been duly
executed and delivered by the duly authorized officers of each U.S. Credit
Party, each Canadian Credit Party and each Non-Credit Party, and constitutes the
legal, valid and binding obligation of such U.S. Credit Party, such Canadian
Credit Party and such Non-Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar state or federal laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.04 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority are necessary for the execution,
delivery or performance by any U.S. Credit Party, any Canadian Credit Party or
any Non-Credit Party of this Agreement or for the legality, validity or
enforceability hereof.

Section 4. Miscellaneous.

4.01 Notices. All notices, requests, consents and demands hereunder shall be
given to the addresses and otherwise made in accordance with Section 14.1 of the
Credit Agreement; provided that notices and communications to the U.S. Credit
Parties, the Canadian Credit Parties and the Non-Credit Parties shall be
directed to the Credit Parties, the Canadian Credit Parties and the Non-Credit
Parties at the address of the U.S. Borrower set forth in Section 14.1 of the
Credit Agreement.

4.02 No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any holder of Senior Indebtedness shall by any act,
delay, indulgence, omission or otherwise (except by a written instrument
pursuant to Section 4.03) be deemed to have waived any right or remedy hereunder
or to have acquiesced in any Default or Event of Default. No delay or failure to
take action on the part of the Administrative Agent or any holder of Senior
Indebtedness in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any holder of Senior Indebtedness of any



--------------------------------------------------------------------------------

right or remedy hereunder on anyone occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such holder of Senior
Indebtedness would otherwise have on any future occasion. The enumeration of the
rights and remedies of the Administrative Agent and the holders of Senior
Indebtedness set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the holders of Senior Indebtedness
of any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise

4.02 Amendments, Waivers and Consents. None of the terms or provisions of this
Agreement may be amended, supplemented or otherwise modified, nor may they be
waived, nor may any consent be given, except in accordance with Section 14.2 of
the Credit Agreement.

4.04 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; except that a U.S. Credit Party, a Canadian Credit Party
or a Non-Credit Party may not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders (in accordance with the Credit Agreement).

4.05 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

4.06 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of the
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the holders of Senior
Indebtedness in any other Loan Document shall not be deemed a conflict with this
Agreement.

4.07 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without reference to the
conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each U.S. Credit Party, each Canadian Credit
Party and each Non-Credit Party irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of
(i) the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and (iii) the Province of
Ontario



--------------------------------------------------------------------------------

any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or Ontario
Court, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any holder of Senior Indebtedness may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any U.S. Credit Party, any Canadian Credit Party or any
Non-Credit Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each U.S. Credit Party, each Canadian Credit Party and each
Non-Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the U.S. Borrower as Agent for each U.S. Credit Party, each
Canadian Credit Party and each Non-Credit Party. Each U.S. Credit Party, each
Canadian Credit Party and each Non-Credit Party hereby irrevocably appoints and
authorizes the U.S. Borrower to act as its agent for service of process and
notices required to be delivered under this Agreement or under the other Loan
Documents, it being understood and agreed that receipt by the U.S. Borrower of
any summons, notice or other similar item shall be deemed effective receipt by
each U.S. Credit Party and its Subsidiaries, each Canadian Credit Party and its
Subsidiaries and each Non-Credit Party and its Subsidiaries.

4.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

4.10 Injunctive Relief; Punitive Damages.

(a) Each U.S. Credit Party, each Canadian Credit Party and each Non-Credit Party
recognizes that, in the event such U.S. Credit Party, such Canadian Credit Party
or such Non-Credit Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the holders of Senior Indebtedness. Therefore, each U.S. Credit Party, each
Canadian Credit Party and each Non-Credit Party agrees that the Administrative
Agent and the holders of Senior Indebtedness, at the option of the
Administrative Agent and the holders of Senior Indebtedness, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, each U.S. Credit Party, each Canadian Credit Party
and each Non-Credit Party hereby agree that no such Person shall have a remedy
of punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.

4.11 Survival of Indemnities. Notwithstanding any termination of this Agreement,
the indemnities to which the Administrative Agent and the holders of Senior
Indebtedness are entitled under the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the holders of
Senior Indebtedness against events arising after such termination as well as
before.

4.12 Titles and Captions. Titles and captions of Sections and paragraphs in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

4.13 Severability of Provisions. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

4.14 Advice of Counsel, No Strict Construction. Each of the parties represents
to each other party hereto that it has discussed this Agreement with its
counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.



--------------------------------------------------------------------------------

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercompany
Subordination Agreement to be duly executed and delivered as of the day and year
first above written.

 

CANADIAN CREDIT PARTIES: BOWATER INCORPORATED, as U.S. Borrower By:  

 

Name:  

 

Title:  

 

BOWATER CANADIAN FOREST PRODUCTS, as Canadian Borrower By:  

 

Name:  

 

Title:  

 

U.S. CREDIT PARTIES: BOWATER INCORPORATED, as U.S. Borrower By:  

 

  Name:  

 

  Title:  

 

BOWATER MISSISSIPPI HOLDINGS INC., as U.S. Subsidiary Guarantor By:  

 

  Name:  

 

  Title:  

 

BOWATER MISSISSIPPI LLC, as U.S. Subsidiary Guarantor By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

BOWATER AMERICA INC., as U.S. Subsidiary Guarantor By:  

 

  Name:  

 

  Title:  

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

U.S. CREDIT PARTIES (CONTINUED): BOWATER NUWAY INC., as U.S. Subsidiary
Guarantor By:  

 

  Name:  

 

  Title:  

 

BOWATER NUWAY MIDSTATES INC., as U.S. Subsidiary Guarantor By:  

 

  Name:  

 

  Title:  

 

BOWATER ALABAMA INC., as U.S. Subsidiary Guarantor By:  

 

  Name:  

 

  Title:  

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

NON-CREDIT PARTIES: [                                         ] By:  

 

  Name:  

 

  Title:  

 

[                                         ] By:  

 

  Name:  

 

  Title:  

 

[                                         ] By:  

 

  Name:  

 

  Title:  

 

[                                         ] By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA, as Administrative Agent By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of                         ,20    , by
                                        , a [corporation] [company] (the
“Additional Subsidiary”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent under the Credit Agreement
referred to below (in such capacity together with its successors in such
capacity, the “Administrative Agent”).

Pursuant to the Credit Agreement dated as of                         , 2006 by
and among Bowater Canadian Forest Produts Inc., a Canadian Corporation as
Borrower, (the “Canadian Borrower”)Bowater Incorporated, a Delaware corporation,
as Guarantor (the “U.S. Borrower”), the Lenders who are or may become party
thereto (the “Lenders”) and the Administrative Agent, Bank of Montreal as
Syndication Agent and Swingline Lender (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Lenders have
agreed to make Extensions of Credit to the U.S. Borrower upon the terms and
subject to the conditions set forth therein.

Pursuant to the U.S. Intercompany Subordination Agreement dated as of
                        , 2006 by and among the U.S. Borrower, the Canadian
Borrower and the other Canadian Credit Parties party thereto, the U.S. Borrower,
the other U.S. Credit Parties party thereto, the Non-Credit Parties party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercompany Subordination
Agreement”), the Additional Subsidiary hereby agrees to become [a “Canadian
Guarantor” and a “Canadian Credit Party” for all purposes of the Intercompany
Subordination Agreement] [a “U.S. Subsidiary” Guarantor] and [a “U.S. Credit
Party for all purposes of the Intercompany Subordination Agreement] [a
“Non-Credit Party” for all purposes of the Intercompany Subordination
Agreement]. The Additional Subsidiary hereby makes the representations and
warranties set forth in Section 3 of the Intercompany Subordination Agreement,
with respect to itself and its obligations under this Agreement (with any
reference in said Section to the Intercompany Subordination Agreement with
respect to itself and its obligations under this agreement (with any reference
in said section to the Intercompany Subordination Agreement) being deemed to
include a reference to this Agreement).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary has caused this Joinder Agreement
to be duly executed and delivered as of the day and year first above written.

 

[ADDITIONAL SUBSIDIARY] By  

 

  Title:  

 

 

Accepted and Agreed: THE BANK OF NOVA SCOTIA, as Administrative Agent By  

 

  Title:  

 

 



--------------------------------------------------------------------------------

Exhibit B

 

Name

  

Jurisdiction of Organization



--------------------------------------------------------------------------------

Schedule A

Excluded Demand Indebtedness

[TO BE COMPLETED BY BOWATER]



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

Existing Letters of Credit

 

Purpose

Beneficiary

Issuing Bank

Amount

L/C Number

Expiratio

n Date

SERP

Royal Trust as

Trustee

Scotia - Cdn

 Credit Fac.

C$22,000,000.00

G18572/237568

3/31/2007

SERP-

Alliance

Royal Trust as

Trustee

Scotia - Cdn

 Credit Fac.

C$999,000.00

S18572/231694

5/3112006

Thunder Bay

Power

IESO

Scotia - Cdn

 Credit Fac.

C$9,676,649.00

S18572/174752

4/16/2007

Thunder Bay

Pipeline

Trans Canada

Pipeline

Scotia - Cdn

 Credit Fac.

C$140,000.00

S18572/221592

3/9/2007

Gatineau

study

Hydro Quebec

Scotia - Cdn

 Credit Fac.

C$42,700.00

ISGL

WBD855/5712

4/1/2006

Gatineau

Hydro-Quebec

Scotia - Cdn

 Credit Fac.

C$644,228.00

S51151/238041

4/1/2008

Mersey

Nova Scotia

Power Inc

Scotia - Cdn

 Credit Fac.

C$69,500.00

 

5/17/2007

Performance

Bond

Al Ahram -Egypt

Scotia - Cdn

 Credit Fac.

$180.000.00

G18572/238023

7/3112006

Performance

Bond

AI Ahram -Egypt

Scotia - Cdn

 Credit Fac.

$180,000.00

G18572/238428

8/31/2006

Performance

Bond

EI Tahrir -Egypt

Scotia - Cdn

 Credit Fac.

$72,000.00

G18572/238445

8131/2006

Performance

Bond

Akhbar EI-Yom

Org

Scotia - Cdn

 Credit Fac.

$107,250.00

G185721240244

9/30/2006

 

Minister of

Environment

Ontario

Scotia - Cdn

 Credit Fac.

C$114,953.00

[pending]

5/25/2007


 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

 

Specified Existing Notes

 

(In USD Thousands)

 

CUSIP

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

Date of

Final

Payment

Principal

Balance

12/3l/05

102183

AC

4

Debentures

9.000%

08/09/89

300,000

08/01/09

250,017

102183

AL

4

Notes

Various

03/17/04

250,000

03/15/10

250,000

N/A

 

 

Note -Series A

10.625%

06/01/90

  98,000

06/15/10

98,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

Bowater Incorporation U.S. Subsidiaries (Direct and Indirect) and Capitalization

 

ENTITY

States of

Organization

States Qualified

To Do Business

Ownership

Bowater Incorporated

DE

AL, GA, Ml, NC,

SC, TN, WA

 

Bowater Alabama Inc.

AL

 

100% by Bowater Incorporated

Bowater America Inc.

DE

CA, CT, FL, GA,

IL, MN, NC, NJ,

NY,OH,OR,

SC, TX, VA,

WA, WI

100% by Bowater Incorporated

Bowater Finance Company Inc.

DE

 

100% by Bowater Incorporated

Bowater Funding Inc.

DE

SC

100% by Bowater America Inc.

Bowater Mississippi Holdings Inc.

DE

 

100% by Bowater Incorporated

Bowater Mississippi LLC

DE

 

99% by Bowater Incorporated

1 % by Bowater Mississippi Holdings Inc.

Bowater Newsprint South Inc.

DE

MS

100% by Bowater Newsprint South LLC

Bowater Newsprint South LLC

DE

 

100% by Bowater Incorporated

Bowater Nuway Inc.

DE

SC, MI

100% by Bowater Incorporated

Bowater Nuway Mid-States Inc.

DE

TN

100% by Bowater Nuway Inc.

Bowater South American

Holdings Incorporated

DE

 

100% by Bowater Incorporated

Bowater Ventures Inc.

DE

 

100% by Bowater Incorporated

Coosa Pines Golf Club, Incorporated

AL

 

100% by Bowater Alabama Inc.

Calhoun Newsprint Company

DE

NC, SC, TN

51% by Bowater Nuway Inc.

49% by The Harold Company

Lake Superior Forest Products Inc.

DE

WA

100% by Bowater America Inc.

Rich Timber Holdings, LLC

DE

 

100% by Bowater Incorporated

Timber Note Holding Inc.

DE

 

100% by Rich Timber Holdings, LLC

Bowater Incorporated

DE

 

 


 

SCHEDULE 6.1 (b)

 

Bowater Incorporation non-U.S. Subsidiaries (Direct and Indirect) and
Capitalization

 

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

Bowater Asia Pte Ltd

Singapore

 

100% by Bowater Incorporated

Bowater-Korea Co. Ltd.

Korea

 

100% by Bowater Incorporated

Bowater Canada Finance Corporation

Nova Scotia

 

100% by Bowater Incorporated

Bowater Canada Treasury Corporation

Nova Scotia

 

100% by Bowater Canada Finance Corporation

Bowater S. America Ltda

Brazil

 

99.9% by Bowater Incorporated

Bowater Canada Finance Limited Partnership

New Brunswick

 

0.1% by Bowater South American Holdings Incorporated

Bowater Canadian Holdings Incorporated

Nova Scotia

 

1% by Bowater Canada Treasury Corporation

Bowater Canada Inc.

Canada

 

100% by Bowater Incorporated

Bowater Canadian Forest Products Inc.

Canada

 

100% by Bowater Canadian Holdings Incorporated

Bowater Canadian Limited

Canada

 

100% by Bowater Incorporated

Bowater Mersey paper Company Limited

Nova Scotia

 

51% by Bowater Incorporated

49% by The Washington Post

Bowater Pulp and Paper Canada Holdings Limited Partnership

New Brunswick

 

99% by Bowater Incorporated

1% by Bowater Ventures Inc.

 

 

CONTINUED ON NEXT PAGE

 

 

 

 

-2-

 

--------------------------------------------------------------------------------

 


 

Schedule 6.l (b)

 

Bowater Canadian Forest Products Inc. Subsidiaries (Direct and Indirect) and
Capitalization

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

Bowater Canadian Forest Products Inc.

Canada

 

N/A

100% by Bowater Canada, Inc.

Bowater Europe Limited

United Kingdom

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Maritimes Inc.

Canada

N/A

67% by Bowater Canadian Forest Products Inc.

25% by Oji Paper Co. Ltd.

8% Mitsui & Co. Ltd.

Cascapédia Booming Company Inc.

Quebec

N/A

25% by Bowater Maritimes Inc.

25% by Bowater Maritimes Inc.

50% by Emballages Smurfit - Stone Inc.

Bowater Baie-TrinitéInc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

The Restigouche Log Driving & Boom Company

Quebec

N/A

50% by Bowater Maritimes Inc.

50% by Fraser Inc.

Bowater Mitis Inc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Guérette Inc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Couturier Inc.

New Brunswick

N/A

100% by Bowater Guérette Inc.

Alliance Forest Products (200l)

Canada

 

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Belledune Sawmill Inc.

Canada

N/A

100% by Bowater Canadian Forest Products Inc.

Chaleur Sawmills Associate

New Brunswick

N/A

30% by Bowater Belledune Sawmill Inc.

22.8% by Maltais & Freres Holding Ltee

22.8% by 054022 NB Ltd. 22.8% by Jim Bell Inc.

1.6% by G. E. Woods & Sons Ltd.

Produits Forestiers Canbo Inc.

Quebec

N/A

20% Bowater Canadian Forest Products Inc.

9032-4286 Quebec Inc.

Quebec

N/A

50% Bowater Canadian Forest Products Inc

50% La Coopérative forestière Girardville

Planfor Inc.

Quebec

N/A

15% Bowater Canadian Forest Products Inc

15% Les Industries James Mclaren Inc.

45% Sociétés sylvicoles

20% Syndicates et offices de producteurs de bois

St Maurice River Drive Company

Canada

N/A

22% Bowater Canadian Forest Products Inc

78% Abitibi-Consolidated

 

 

 

-3-

 

 

--------------------------------------------------------------------------------


 

Schedule 6.l (b)

 

Bowater Canadian Forest Products Inc. Subsidiaries (Direct and Indirect) and
Capitalization

 

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

ICO Inc.

Canada

N/A

11 % Bowater Canadian Forest Products Inc

19.7% Consolidated-Bathurst Limited

46.7% E. B . Eddy Forest Products Ltd.

22.6% Stone Container (Canada)

BowaterTreated Wood Inc.

Quebec

N/A

100% Bowater Canadian Forest Products Inc

Canexel Hardboard Inc.

Canada

N/A

100% Bowater Canadian Forest Products Inc.

9068-9050 Quebec Inc.

Quebec

N/A

100% Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

 

-4-

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 6.1(i-l)

 

 

 

Bowater Incorporated Retirement Plan

Bowater Incorporated Savings Plan

Bowater Incorporated Benefit Plan

Supplemental Benefit Plan for Designated Employees of Bowater Incorporated

Bowater Incorporated Compensatory Benefit Plan

Bowater Incorporated Benefits Equalization Plan

Executive Supplemental Medical Plan


 

--------------------------------------------------------------------------------

 

Schedule 6.1(i-2)

 

List of Registered Pension Plans with Canada Revenue Agency-2006

Bowater Canadian Forest Products Inc.

 

Name of Pension Plans

Registration

number

CRA

Employees covered Union/ Non Union

Included in the Master Trust

 

 

Régime de retraite des employés (1988) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (1988) of Bowater Canadian Forest Products Inc. *

0982223

NU

Régime de retraite des employés (1946) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (1946) of Bowater Canadian Forest Products Inc.

0208058

U

Régime de retraite des employés (AID) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (ILA) of Bowater Canadian Forest Products Inc.

0967349

U

Employees Retirement Plan (1972) of Bowater Canadian Forest Products Inc. **

0260901

U

Supervisory Employees Retirement Plan (1976) of Bowater Canadian Forest Products
Inc.

0575324

NU

Executive Staff Retirement Plan (1976) of Bowater Canadian Forest Products Inc.

0355511

NU

Pension Plan for Non-Salaried or Union Employees of Bowater Mersey Paper Company
Limited

0241752

U

Pension Plan for Salaried Employees of Bowater Mersey Paper Company Limited

0241760

NU

Régime de retraite des salaries non-syndiqués (1995) de Bowater Produits
forestiers du Canada inc.

1009596

NU

Régime de retraite des salaries syndiqués (1994) de Bowater Produits forestiers
du Canada inc.

1009604

U

Régime de retraite hybride des employés syndiqués (2006) de Bowater/ 
 translation would be "Hybrid Pension Plan for Unionized Employees (2006) of
Bowater"

 

(DB component of the Hybrid Plan)

Not yet received

(New negotiated

plan)

U


 

--------------------------------------------------------------------------------

 

Schedule 6.1(i-2)

 

List of Registered Pension Plans with Canada Revenue Agency-2006

Bowater Canadian Forest Products Inc.

 

(Continued)

 

 

DC Plans and other registered plans not included in the Master Trust

 

 

 

Régime de retraite CD (2003) des employés non syndiqués

de Bowater/DC Retirement Plan (2003) for Non-Unionized Employees of Bowater *

1090976

NU

Pension Plan for Thunder Bay Woodlands and Ignace

Sawmill Members of Local 1-2693

1086644

U

Régime de retraite des travailleurs forestiers de Bowater

Maritimes Inc.-membres du syndicat canadien des

communications, de l'énergie et du papier, Local 146, Forêt/

Pension Plan for Woods Workers of Bowater Maritimes Inc.-Members of the Canadian
Communications, Energy and Paper Workers Union, Local 146 Woods

0968974

U

Régime de retraite des employés saisonniers rémunérés

localement non-syndiqués/Retirement Plan for Locally Paid

Salaried Seasonal Employees***

0974311

NU

Régime de retraite hybride des employés syndiqués (2006)

de Bowater/ translation would be"Hybrid Pension Plan for Unionized Employees
(2006) of Bowater"

 

(DC component of the Hybrid Plan -Same plan as above)

Temporary number

TF 1154301

U

Deferred Profit Sharing Plan

(component of the Savings Plan)

1053677

NU

 

 

*Partially terminated due to an asset sale.

**Partially terminated due to the partial closing of a facility.

***Terminated because the participating employees transferred to a different
plan.

 

 

 

 

 

-2-

 

--------------------------------------------------------------------------------

 

Schedule 6.1 (i-2)

 

List of Registered Pension Plans with Canada Revenue Agency -2006

Bowater Canadian Forest Products Inc.

(CONTINUED)

 

 

Group RRSP for participating employees

(Employee contributions only-Bowater paying % additional salary)

 

Employees covered Union/Non Union

REER collectif  Exploitations Gaspe

translation would be "Group RRSP Gaspe operations"

*Nouvelle, Qc (Lacroix freehold) is under process to be sold. After the sale
transaction, employees of local 299 will continue to contribute to the Group
RRSP when hired with new buyer.

n/a

U

Fonds FTQ

For CEP employees of Maniwaki

*union sponsored RRSP

n/a

U

Fondaction

For CSN employees of Maniwaki

*union sponsored RRSP

n/a

U

Fonds FTQ

For employees of Price Sawmill

*union sponsored RRSP

n/a

U

 

 

 

 May 2006

Claudine Morin-Massicotte

Human Resources - Montreal

 

 

 

  

 

 

-3-

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(1)

 

Indebtedness and Guaranty Obligations Over $25 Million

 

 

BOWATERINCORPORATED

Debt Obligations

(In USD Thousands except as otherwise noted)

CUSIP

Trustee

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

First

Call

Date

Date of

Final

Payment

Principal

Balance

3/31/06

 

 

 

Bowater Incorporated:

 

 

 

 

 

 

56041H

AA

3

Morgan

FAME PCB's

7.750%

11/01/92

62,000

10/01/02

10/01/22

62,000

582359

AC

9

SunTrust

McMinn County PCB's

7.625%

03/01/91

30,000

03/01/01

03/01/16

30,000

582361

AA

9

SunTrust

McMinn County PCB's

7.400%

12/01/92

39,500

12/01/02

12/01/22

39,500

582361

AB

7

First Citizens

McMinn County PCB's

Various

06/01/99

33,500

Any time

06/01/29

33,500

986476

AR

0

SunTrust

York County PCB's

7.400%

03/12/91

6,500

01/01/01

01/01/10

5,850

102183

AC

4

Morgan

Debentures

9.000%

08/09/89

300,000

No call

08/01/09

250,017

102183

AG

5

Morgan

Debentures

9.500%

11/02/92

125,000

No call

10/15/12

125,000

102183

AE

0

HSBC

Debentures

9.375%

11/19/91

200,000

No call

12/15/21

200,000

102183

AK

6

BONY

Notes

6.500%

06/19/03

400,000

Anytime

06/15/13

400,000

102183

AL

4

BONY

Notes

Various

03/17/04

250,000

3/15/06

03/15/10

250,000

102175

AB

2

BONY

Notes - guaranteed by BI

7.950%

11/06/01

600,000

Anytime

11/15/11

600,000

 

 

 

 

Subtotal Debt Bowater Incorporated

 

 

 

1,995,867

 

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

13642N

AA

4

Computershare

Indenture

10.850%

12/12/89

C$l25.000

01/01/97*

11/30/14

107,508

 

N/A

 

Computershare

Note» Series A

10.625%

06/01/90

98,000

No Call

06/15/10

98,000

 

N/A

 

Computershare

Note -Series B

10.500%

06/01/90

102,000

No Call

06/15/10

51,000

 

N/A

 

Computershare

Note -Series C

10.600%

11/01/90

70,000

No Call

01/15/11

70,000

 

N/A

 

Computershare

Note -Series D

10.260%

11/01/90

22,000

No Call

01/15/11

11,000

 

 

 

 

Subtotal Bowater Canadian Forest Products Inc.

 

 

337,508

 

 

 

 

 

 

 

 

 

 

Credit Facilities (to be terminated at Closing)

 

 

 

 

 

 

 

   Bowater Incorporated

 

400,000

 

04/20/07

6,000

 

 

   Bowater Canadian Forest Products

 

35,000

 

04/20/07

-

 

 

   Bowater Funding A/R Securitization

 

200,000

 

11/30/06

42,000

 

 

Subtotal Credit Facilities

 

 

 

 

48,000

 

 

                                                                Note: Years with
no obligations have been omitted.

 

                                                                Canadian Dollar
Exchange rate

1.1627    Balance sheet rate@ 3/31

 

                                                                ● 10.85 purchase
fund repayments are on a "best efforts» basis to repurchase at a discount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(n)

 

Burdensome Provisions (See Section 6.1(n))

 

The Bowater Canada Inc. ("BCI") Exchangeable Shares contain certain restrictions
designed to assure the payment of dividends on the Exchangeable Shares. Among
other things, unless all dividends on the Exchangeable Shares corresponding to
dividends declared and paid to date on the Bowater Incorporated Common Shares
have been declared and paid in fun on the Exchangeable Shares, BCI shall not,
without the prior approval of the holders of the Exchangeable Shares, pay any
dividends on the BCI Common Shares or BCI Preferred Shares (or any other shares
ranking junior to the Exchangeable Shares), or redeem or purchase or make any
capital distribution in respect of such shares or any other shares of BCI
ranking equally with the Exchangeable Shares with respect to the payment of
dividends or any liquidation distribution.

 

The Support Agreement between Bowater Incorporated, Bowater Canadian Holdings
Inc. ("BCHI") and BCI contains restrictions on the payment of dividends and
other restrictions that are designed to ensure that the holders of the Bowater
Canada Exchangeable Shares are treated the same as the holders of Bowater Common
stock.

 

The provisions attached to the Preferred Shares of each of Bowater Canadian
Forest Products Inc., BCI and BCHI contain restrictions on the payment of
dividends in that no dividends may be paid on the respective common shares of
those corporations (or other shares ranking junior to the Preferred Shares)
unless all dividends are up-to-date on such Preferred Shares.

The following debt instruments of Bowater Canadian Forest Products ("BCFPI"),
include provisions granting certain rights to the holders of such debt based in
part on the occurrence of certain significant distributions to shareholders:

 

●        Trust Indenture dated as of December 12, 1989 between Canadian Pacific
Forest Products Limited (now BCFPI) and Montreal Trust Company in respect of the
Cdn $125,000,000 10.85% debentures due November 30,2014.

 

●       Note Agreement dated as of June 1. 1990 by Canadian Pacific Forest
Products Limited (now BCFPI) in respect of the US$98,000,000 10.625% Senior
Notes, Series A, and the U.S. $102,000,000 10.50% Senior Notes. Series B, each
due June 15, 2010.

 

●       Note Agreement dated as of November 1, 1990 by Canadian Pacific Forest
Products Limited (now BCFPI) in respect of the U.S. $70,000,000 10.60% Senior
Notes, Series C. and the U.S. $22,000,000 10.26% Senior Notes, Series D, each
due January 15, 2011.

 

Under these debt instruments, on the occurrence of certain "Designated Events",
together with certain other condi tions being met (either a ratings decline, in
the case of the Trust Indenture, or  a  debt  ratio in excess of70%, in the case
of the Note Agreements), the holders of


 

(Schedule 6.1(n) to Credit Agreement)

--------------------------------------------------------------------------------

 

such debt may acquire the right to require BCFPI to require the Company to
purchase the notes and BCFPI may be obligated to adjust the interest rate on the
notes. The term "Designated Event" includes distributions on or repurchases of
voting shares over a 12-month period in excess of 30% of the fair market value
of the outstanding voting shares.

 

Restrictions requiring that distributions be made pro rata and requiring certain
procedures or approvals for distributions and transfers of assets contained in
the organizational documents or shareholders or other similar agreements with
respect to the following joint ventures: Calhoun Newsprint Company, Bowater
Mersey Paper Company Limited, Bowater Maritimes Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(t)

 

Litigation

 

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

Existing Indebtedness

 

 

Debt Obligations

(In USD Thousands except as otherwise noted)

CUSIP

Trustee

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

 

Date of

Final

Payment

Principal

Balance

12/31/05

 

 

Bowater Incorporated:

 

 

 

 

 

 

56041H

AA

3

FAME PCB's

7.750%

11/01/92

62,000

 

10/01/22

62,000

582359

AC

9

McMinn County PCB's

7.625%

03/01/91

30,000

 

03/01/16

30,000

582361

AA

9

McMinn County PCB's

7.400%

12/01/92

39,500

 

12/01/22

39,500

582361

AB

7

McMinn County PCB's

Various

06/01/99

33,500

 

06/01/29

33,500

986476

AR

0

York County PCB's

7.400%

03/12/91

6,500

 

01/01/10

5,850

102183

AC

4

Debentures

9.000%

08/09/89

300,000

 

08/01/09

250,017

102183

AG

5

Debentures

9.500%

11/02/92

125,000

 

10/15/12

125,000

102183

AE

0

Debentures

9.375%

11/19/91

200,000

 

12/15/21

200,000

102183

AK

6

Notes

6.500%

06/19/03

400,000

 

06/15/13

400,000

102183

AL

4

Notes

Various

03/17/04

250,000

 

03/15/10

250,000

102175

AB

2

Notes - guaranteed by BI

7.950%

11/06/01

600,000

 

11/15/11

600,000

 

 

 

Subtotal Debt Bowater Incorporated

 

 

 

1,995,867

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

 

 

  Govn't to Quebec – Alliance's

0,000%

07/10/98

C$35,800

 

04/20/08

8,895

 

 

 

  UDAG – Grenada

6,500%

01/01/90

8,500

 

02/01/10

6,612

 

 

 

Subtotal Miscellaneous Debt

 

 

 

 

 

15,507

 

 

 

 

 

 

 

 

 

 

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

13642N

AA

4

  Indenture

10.850%

12/12/89

C$l25.000

 

11/30/14

107,508

 

N/A

 

  Note» Series A

10.625%

06/01/90

98,000

 

06/15/10

98,000

 

N/A

 

  Note -Series B

10.500%

06/01/90

102,000

 

06/15/10

51,000

 

N/A

 

  Note -Series C

10.600%

11/01/90

70,000

 

01/15/11

70,000

 

N/A

 

  Note -Series D

10.260%

11/01/90

22,000

 

01/15/11

11,000

 

 

 

Subtotal Bowater Canadian Forest Products Inc.

 

 

337,508

                                                Canadian Dollar Exchange rate
               1.1627 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

Existing Liens

 

--------------------------------------------------------------------------------


 

Summary of encumbrances underiue personal propertysecurityact(ontario) (the
"ppsatr )

 

Bowater Canadian Forest Products Inc. Bowater Produits Forestiers du Canada Inc.

Bowater Canadian Forest Products Inc.

Bowater Produits Forestiers du Canada Inc.

 

Currency Date:     May 2, 2006

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

1.

Dow Chemical Canada Inc.

Inventory, Other

 

614842038-

20050505 1450 1862

8459 (10 years)

Global Debtors Listed:

 

Bowater Canadian Forest Products Inc.

 

Bowater Canadian Forest

Products Inc./Bowater Produits Forestiers du Canada Inc.

 

Bowater Produits Forestiers du Canada Inc./Bowater Canadian Forest Products Inc.

 

Bowater Produits Forestiers du Canada Inc.

 

2.

Hewlett-Packard

Financial Services

Canada Company

Equipment, Other

 

No Fixed Maturity Date

Equipment Schedule. Any and all equipment, tangible and intangible, pursuant to
Equipment Schedule

No. 101032000004, and amendments thereto, under Master Lease Agreement No.
101031, and all amounts owing thereunder.

 

614665962-

20050429 1041 8077

4238 (4 years)

Note this registration is only against the English form of debtor name

3.

Kinecor Inc

Inventory

Further to a Consignment Agreement, all goods consigned by the seller Kinecor
Inc to the Buyer

613074375-

20050302 1631 1616

Note this registration is only against the English Form of

 


-1-

--------------------------------------------------------------------------------

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

 

 

 

 

 

Maturity Date:

02MAR2012

Bowater Canadian Forest Products Inc, such as but not

restrictively?bearings [sic]

products, mechanical drive products, mechanical drive products, fluid power
products hydraulics & pneumatics, rubber products, miscellaneous products such
as? chains, chucks, ladders, brushes, Saginaw, shim, shelving, bearing analysis
tools. Process equipment such as? wilden pump, rotojet pump, netzsch pump,
national pump, varisco pump, walchem, alma submersible pump, envirquip mixers,
pnr spray nozzle. Above products manufactured 

by?SKF, NTN, FAG, Garlock

Renold, Rexnord, E.P.T., Falk, Eurodrive, Timken, Torrington,

Dodge, Gates, Goodyear, Martin

Sprockets, SM Cyclo, QM

Bearings, AR Thompson, Loctile, Technical Service Canada

 

5091 (7 years)

debtor name

4.

Kinecor Inc.

Inventory

All goods consigned by the Seller Kinecor Inc to the Buyer Bowater Canadian
Forest Products Inc further to a Consignment Contract such as but not

restrictively?bearing [sic]

products, mechanical drive

products, fluid power products

hydraulics & pneumatics, rubber products, sealing products,

specialty products, industrial

supply products, miscellaneous

 

 

 

 

 

-2-


 

--------------------------------------------------------------------------------

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

 

 

 

products such as? chains, chucks, ladders, brushes, Saginaw, shim, shelving,
bearing analysis tools, process equipment such as? wilden pump, rotojet pump,
netzsch pump,

national pump, varisco pump, walchem, alma submersible pump, envirquip mixers,
pnr spray nozzle. Above products are manufactured by the following
companies?SKF, NTN, FAG, Garloock Renold, Rexnord, E.P.T., Falk, Eurodrive,
Timken, Torrington, Dodge, Gates, Goodyear, Martin Sprockets, SM Cyclo, QM
Bearings, AR Thompson, Loctite, Technical Service Canada

 

 

 

5.

AstenJohnson, Inc.

Inventory

 

871737759-

20010424 1439 1530<5177 (5 years)

Global Debtors Listed:

 

Bowater

 

Bowater, Thunder Bay

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

amended by:

20060306 1530 1590

Amended to include

"Bowater Canadian Forest Products Inc." as an additional debtor

 

 

 

 

 

renewed by:

20060306 1721 1590

3054 (5 years)

 

 

 

 

 

-3-

--------------------------------------------------------------------------------


 

Great Lakes Forest Products Limited

 

                Currency Date :                   May 2, 2006

 

No.

Secured Party(ies)

Collateral

Classifications

General Collateral

Description

Reference File No. & Registration Number(s)

Comments

1.

Clinton Community

Credit Union

Inventory, Equipment, Accounts, Other

 

No Fixed Maturity Date

General Security Agreements

855651762-

19991007 1612 1626

2730 (5 years)

Global Debtors Listed:

 

1344344 Canada inc.

 

Great Lakes Forests Products

 

 

 

 

 

renewed by:

20040928 1827 1626

0891 (5 years)

 

 

 

 

 

 

amended by:

20050429 1247 1626

2439

Amended to (i) remove "Robert Hovius" as an additional debtor, (ii) to remove
"Consumer Goods" from the collateral classification and (iii) to remove
"Guarantee" from the Collateral description

 

 

 

 

 

 

 

-4-

 

--------------------------------------------------------------------------------

 

 

QUEBEC

Register of Personal and Movable Real Right

 

Register current as of: April 28, 2006 at 10:29 a.m. against the following
names:

Bowater Pulp and Paper Canada Inc. , Bowater Pâtes et Papiers Canada Inc.,
Avenor Inc., Canadian Pacific Forest Products Limited / Produits Forestiers
Canadien Pacifique Limitée. Pacific Forest Products Limited, CIP Inc., CIP
Forest Products Inc. , Produits Forestiers CIP Inc., Tahsis Company Ltd., Great
Lakes Forest

Products Limited, Alliance Forest Products Inc. , Produits Forestiers Alliance
Inc., 3014606 Canada Inc.

 

Register current as of: May 17, 2006 at 3:00 p.m. against the following names:

The Great Lakes Paper Company, Limited, Pacific Logging Company Limited,
Victoria Plywood Ltd., Belize Forest Products Ltd., Ivy Green Marina Ltd., B&M
Logging, Ltd., Buckley Bay Towing Ltd., Island Wharves Ltd., L.&M. N. Logging
Co. Ltd., Simard Log Sorting (1967) Limited, Saltair Lumber Company Ltd.,

T.W. Mackenzie Logging Ltd.

 

REGISTRATIONS

 

Nature of right

 

Date and Registration No.

 

Parties

 

Information 

 

Reservation of

I.                  ownership

(instalment sale)

(Global

registration)

March 2, 2005

at 10:30 a.m.

05-0110857-0001

Vendor:

Systèmes de distribution Intégrés, Sociétéen commandite

Integrated Distribution Systems Limited

Partenership

[Wajax Industries Limited]

[Wajax Limitée]

[Wajax Limited]

[Kinecor Inc.]

Purchaser:

Bowater Canadian Forest Products Inc.

Property: All consigned property relating to a consignment contract, including
without limitation bearing products, mechanical drive products, electrical drive
products and other products and equipment manufactured by SKF, NTN, FAG,
Garlock. Renold, Rexnord, E.P.T., Falk, Eurodrive, Timken and others.

Date of the agreement:

February 28, 2015

Comments:

Change of name registered on August 29, 2005 under number 05-0496634-000l from
Kinecor Inc. and Wajax Industries Limited to Wajax Limitée/Wajax Limited.

Assignment of a universality of claims registered on August 29, 2005 under
number 05-0496634-0002 by Wajax Limited/Wajax Limitée in favour of Systèmes de
Distribution Intégrés, Société en commandite/Integrated Distribution Systems
Limited Partnership. (Rectification registered on September 15, 2005 under
number 05-0531110»0001 of particular registration numbers. Rectification
registered on September 15, 2005 under number 05-0531110-0002 of a registration
number.)

 

-5-

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 10.2

 

Existing Liens

 

JURISDICTION

SEARCHED

DEBTOR

SECURED

PARTY:

TYPE OF LIEN

FILE NO./

FILE DATE

 

 

 

 

 

 

DELAWARE:

Secretary of State

Bowater Incorporated

Omnova Solutions Inc.

Consignment

inventory of

Omnova (latex)

9-27-01

11298087

 

Bowater Incorporated

Omnova Solutions Inc.

UCC-3

10-20-05

53261410

 

 

 

 

 

SC-Secretary of State

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

010608-111552C

 

 

 

 

 

TN-Department of

State

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

310090455

Wa-Department of

Licencing

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

2001-159-0027

 

 

 

MS –Secretary of

State

Bowater Newsprint South Inc.

Asten/Johnson, Inc.

Consigned goods,

inventory, paper

machine clothing

                 supply by

                      Asten/Johnson

6-8-01

1531226

 

 

DE –Secretary of

State

Bowater Nuway, Inc.

The Dow Chemical Company

                            Consigned

Inventory of Dow

                             (latex)           

12-04-02

23030362

 

 

 

 

 

 

 

 

-6-


 

--------------------------------------------------------------------------------

 

SCHEDULE 10.3

 

Existing Loans, Advances and Investments

 

Company Name

Form of Entity

Subsidiary that Holds Investment

I. Investments in Minority Joint Ventures

 

 

Ponderay Newsprint Company

Partnership

Lake Superior Forest Products Inc. (40%)

 

 

 

Produits Forestiers Canbo Inc.

Co rporation

Bowater Canadian Forest Products Inc. (20%)

 

 

 

9032-4286 Quebec Inc.

Corporation

Bowater Canadian Forest Products Inc. (50% )

 

 

 

ICO Inc.

Corporation

Bowater Canadian Forest Products Inc. (11 %)

 

 

 

Cascapedia Booming Company, Inc.

Corporation

Bowater Canadian Forest Products Inc. (25%) Bowater Maritimes Inc. (25%)

 

 

 

St. Maurice River Drive Company

Corporation

Bowater Canadian Forest Products Inc. (22%)

 

 

 

Restigouche Log Driving & Boom Company

Corporation

Bowater Maritimes Inc. (50%)

 

 

 

Planfor Inc.

Corporation

Bowater Canadian Forest Products Inc. (15%)

 

 

 

Chaleur Sawmills Associate

Partnership

Bowater Belledune Sawmill Inc. (30%)

 

 

 

II. Investments in QSPEs

 

 

Calhoun Note Holdings AT LLC

Limited Liability Company

Calhoun Newsprint Company (100%)

 

 

 

Calhoun Note Holdings II LLC

Limited Liability Company

Calhoun Newsprint Company (100%)

 

 

 

Bowater Catawba Note Holdings I LLC

Limited Liability Company

Bowater Incorporated ( 100%)

 

 

 

Bowater Catawba Note Holdings II LLC

Limited Liability Company

Bowater Incorporated (100%)

 

 

 

Bowater Saluda Note Holdings LLC

Limited Liability Company

Bowater Incorporated (l 00%)

 

 

 

Timber Note Holding LLC

Limited Liability Company

Rich Timber Holdings, LLC (100%)

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.8

 

Transactions with Affiliates

 

NONE

 

--------------------------------------------------------------------------------